Exhibit 10.24




MANAGEMENT AGREEMENT

By and Between

CAESARS BALTIMORE MANAGEMENT COMPANY, LLC,

a Delaware limited liability company

as Manager

and

CBAC GAMING, LLC,

a Delaware limited liability company

as Owner

Dated as of October 23, 2012
 


--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I.
DEFINITIONS AND EXHIBITS.....1

1.1
Definitions.....1

1.2
Exhibits.....1

ARTICLE II.
APPOINTMENT/TERM.....2

2.1
Grant of Authority.....2

2.2
Limitations on Manager Authority.....7

2.3
Other Operations of Manager and Owner.....9

2.4
Term.....11

ARTICLE III.
FEES AND EXPENSES.....11

3.1
Management Fees.....11

3.2
Centralized Services Charges.....13

3.3
Reimbursable Expenses.....13

3.4
Interest    .....13

3.5
Payment of Fees and Expenses.....14

3.6
Application of Payments.....14

3.7
Sales and Use Taxes.....14

ARTICLE IV.
CENTRALIZED SERVICES.....15

4.1
Centralized Services.....15

4.2
Modification of Centralized Services.....17

ARTICLE V.
OPERATION OF THE MANAGED FACILITIES.....17

5.1
Annual Budget.....17

5.2
Maintenance and Repair; Capital Improvements.....21

5.3
Personnel.....22

5.4
Bank Accounts.....23

5.5
Funds for Operation of the Managed Facilities.....25

5.6
Purchasing.....    26


i

--------------------------------------------------------------------------------



5.7
Managed Facilities Parking.....27

5.8
Use of Affiliates by Manager.....27

5.9
Limitation on Manager’s Obligations.....27

5.10
Third-Party Operated Areas.....28

5.11
Amenities.....28

ARTICLE VI.
APPROVALS.....29

6.1
Execution of Agreement Subject to Maryland Gaming Approvals.....29

6.2
Modification of Agreement.....29

ARTICLE VII.
PROPRIETARY RIGHTS.....29

7.1
Service Mark Rights.....29

7.2
Use of Service Mark Rights.....30

7.3
Rights to Service Mark Rights.....31

7.4
Proprietary Information and Systems of Manager or its Affiliates.....31

ARTICLE VIII.
CONFIDENTIALITY.....34

8.1
Disclosure by Owner.....34

8.2
Disclosure by Manager.....35

8.3
Public Statements.....35

8.4
Cumulative Remedies.....35

8.5
Survival.....35

ARTICLE IX.
MARKETING.....36

9.1
Marketing.....36

ARTICLE X.
BOOKS AND RECORDS.....37

10.1
Maintenance of Books and Records.....37

10.2
Monthly Financial Reports.....37

10.3
Quarterly Financial Reports.....37

10.4
Annual Financial Reports.....38

10.5
Other Reports and Schedules.....39


702580413 11172554

--------------------------------------------------------------------------------



ARTICLE XI.
ASSIGNMENTS.....39

11.1
Assignment by Owner.....39

11.2
Assignment by Manager.....40

11.3
Acknowledgement of Assignment.....40

11.4
Approvals.....40

ARTICLE XII.
INSURANCE, BONDING AND INDEMNIFICATION.....40

12.1
Owner Insurance and Bonding Requirements.....40

12.2
Waiver of Liability.....42

12.3
Indemnification.....42

ARTICLE XIII.
FINANCING; GROUND LEASE.....44

13.1
Mortgages; Collateral Assignments; Non-Disturbance.....44

13.2
Lender’s Right of Access.....44

13.3
Disclosure of Mortgages.....45

13.4
Estoppel Certificates.....45

13.5
Amendments to Agreement.....45

13.6
Owner’s Ground Lease and Land Purchase Obligations.....45

ARTICLE XIV.
BUSINESS INTERRUPTION.....46

14.1
Business Interruption.....46

14.2
Proceeds of Business Interruption Insurance.....46

ARTICLE XV.
CASUALTY OR CONDEMNATION.....47

15.1
Casualty.....47

15.2
Condemnation.....47

ARTICLE XVI.
DEFAULTS AND TERMINATIONS.....48

16.1
Events of Default.....48

16.2
Manager Termination Rights.....50

16.3
Owner Termination Rights.....52

16.4
Actions To Be Taken on Termination.....54

16.5
Notice of Termination to Employees.....59


702580413 11172554

--------------------------------------------------------------------------------



ARTICLE XVII.
DISPUTE RESOLUTION.....59

17.1
Generally.....59

17.2
Expert Resolution.....60

17.3
Time Limit.....61

17.4
Prevailing Party’s Expenses.....61

17.5
WAIVERS.....61

17.6
Survival and Severance.....63

17.7
ACKNOWLEDGEMENTS.....63

17.8
Survival.....64

ARTICLE XVIII.
GAMING LAW PROVISIONS.....64

18.1
Regulatory Matters; Initial Suitability Review.....64

18.2
Licensing Event.....65

18.3
Unlawful Payments.....65

ARTICLE XIX.
GENERAL PROVISIONS.....66

19.1
Governing Law.....66

19.2
Construction of this Agreement.....66

19.3
Limitation on Liabilities.....67

19.4
Waivers.....69

19.5
Notices.....69

19.6
Party Representatives.....70

19.7
No Recordation.....71

19.8
Further Assurances.....71

19.9
Relationship of the Parties.....71

19.10
Force Majeure.....71

19.11
Terms of Other Management Agreements.....72

19.12
Execution of Agreement.....72




702580413 11172554

--------------------------------------------------------------------------------





EXHIBITS
Exhibit A    Premises
Exhibit B    Definitions
Exhibit C    Pre-Opening Services
Exhibit D    Examples of Centralized Services and Provided Enterprise Shared
Services
Exhibit E    Form of Summary Annual Budget
Exhibit F    Manager’s Proprietary Information and Systems
Exhibit G    Insurance Requirements
Exhibit H    Opening Date Confirmation
Exhibit I    Service Marks
Exhibit J    Total Rewards System
Exhibit K    Confidentiality and Limited Use of Owner Confidential Information



702580413 11172554

--------------------------------------------------------------------------------




MANAGEMENT AGREEMENT
This MANAGEMENT AGREEMENT (this “Agreement”) is dated as of October 23, 2012,
and is made and entered into by and between CBAC Gaming, LLC, a Delaware limited
liability company, or its successors and permitted assigns (“Owner”), and
Caesars Baltimore Management Company, LLC, a Delaware limited liability company.
Owner and Manager are sometimes referred to collectively in this Agreement as
the “Parties” and individually as a “Party.”
RECITALS
A.Owner has acquired or intends to acquire the real property interests more
fully described on Exhibit A attached hereto (the “Premises”) and intends to
develop and construct a casino (the “Casino”) and related Facilities (as
hereinafter defined) thereon (such Casino and Facilities located at the
Premises, collectively, the “Managed Facilities”).
B.    Manager is a wholly-owned indirect subsidiary of CEOC (as hereinafter
defined) with experience in operating gaming, hotel and related businesses.
C.    Owner desires to engage Manager to manage and operate the Managed
Facilities under and utilizing the Brand (as hereinafter defined), and Manager
desires to manage and operate the Managed Facilities under and utilizing the
Brand as an agent of Owner.
AGREEMENT
NOW, THEREFORE, in consideration of the recitals and covenants set forth in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by the Parties, the Parties agree:
ARTICLE I.
DEFINITIONS AND EXHIBITS
1.1
Definitions.

All capitalized terms used without definition in this Agreement shall have the
meanings assigned to such terms in Exhibit B attached hereto and by this
reference incorporated herein.
1.2
Exhibits.

The exhibits listed in the table of contents and attached hereto are
incorporated in, and deemed to be an integral part of, this Agreement.
ARTICLE II.    
APPOINTMENT/TERM
2.1
Grant of Authority.


1

--------------------------------------------------------------------------------



2.1.1    Engagement of Manager. On and subject to the terms and conditions of
this Agreement, Owner hereby engages Manager, and Manager hereby agrees to be
engaged, as Owner’s agent and exclusive manager to Operate the Managed
Facilities during the Term. The Parties acknowledge that the scope of both
Manager’s authority and duties as the Manager to Operate the Managed Facilities
are limited to the authority and duties set forth in this Agreement. Owner
acknowledges that Manager and its Affiliates own numerous brands and,
notwithstanding anything contained herein to the contrary, Owner agrees that
Manager has elected to use the “Harrah’s” brand (the “Brand”) in connection with
Manager’s Operation of the Casino; provided, that Manager shall have the right
to require Owner, subject to the receipt of any required approval from any
Governmental Authority, to change the Brand to the “Horseshoe” brand if table
games at the Managed Facilities are permitted by applicable Law and (a) if such
change is made prior to opening of the Managed Facilities or (b) if after the
opening of the Managed Facilities, if approved by the Owner. In such event,
Owner shall implement such rebranding as directed by Manager, the costs of such
rebranding shall be borne by Owner to the extent set forth in such approval, if
required, of Owner (and shall not, for the avoidance of doubt, reduce Net Income
or EBITDA) and the Parties shall enter into an amendment to the non-economic
provisions of this Agreement to reflect such rebranding (including amendments to
Exhibit I attached hereto).
2.1.2    Manager’s Standard of Care. Manager agrees with Owner that (a) it will
execute its duties under this Agreement in a manner that Manager reasonably
believes will promote the overall long-term economic value and profitability of
the Managed Facilities (the “Manager’s Standard of Care”), and (b) Manager shall
be acting as the agent of Owner in connection with the performance of its duties
under this Agreement. Owner agrees that the Manager’s Standard of Care and
Manager’s duties as agent to Owner are further subject to, and limited by, the
terms and conditions of this Agreement and the Operating Limitations. Except for
Manager’s indemnification obligations set forth in Article XII, Owner agrees
that, as between Owner and Manager, Manager will have no liability for monetary
damages or monetary relief to Owner for any violation of Manager’s Standard of
Care or claims of breach of any fiduciary duties or duties as agent unless such
violation or breach was due to the Manager’s Gross Negligence or Willful
Misconduct.
2.1.3    Manager’s System Policies. Owner acknowledges that Manager’s Affiliates
operate other casino, racetrack, hotel, dining, retail, entertainment and other
operations and that Manager or its Affiliates may derive benefits in addition to
the fees and reimbursements paid hereunder, including in connection with
marketing programs, the Total Rewards System, the Operating Limitations, the
purchasing programs, the employment policies relating to the Managed Facilities
Personnel or other programmatic or policy activities that may exist from time to
time at the discretion of CEOC or its Affiliates and that extend through the
majority of Gaming properties operated by Manager’s Affiliates (collectively,
the “Manager’s System Policies”). Owner agrees that Manager will not be in
violation of the Manager’s Standard of Care or in breach of its duties as agent
hereunder when Manager follows the Manager’s System Policies, even if certain
aspects of the Manager’s System Policies have the effect of providing greater
benefit to the properties operated by the Manager’s Affiliates collectively than
to the Managed Facilities, so long as the Manager’s System Policies do not
specifically disfavor the Managed Facilities or were not designed or implemented
with the intent to disfavor the Managed Facilities. The foregoing shall not be
deemed to excuse any breach by Manager of any of the express provisions of this
Agreement.

702580413 11172554    2

--------------------------------------------------------------------------------



2.1.4    General Grant of Authority – Managed Facilities. On and subject to the
terms of this Agreement, Owner hereby grants to Manager (and Manager hereby
accepts) the right, authority and responsibility during the Term, and instructs
Manager during the Term, to take all such actions for and on behalf of Owner and
the Managed Facilities that Manager reasonably deems necessary or advisable to
Operate the Managed Facilities: (a) at a level of service and quality generally
consistent with the level of service and quality prevailing from time to time at
the Specified Brand Properties; (b) in accordance in all material respects with
the standards, policies and programs in effect from time to time with respect to
the operation of the Specified Brand Properties; (c) in accordance with the
Proprietary Information and Systems (the standards and objectives described in
clauses (a) through (c) being referred to collectively as the “Operating
Standard”), subject in each case to the Operating Limitations. If any Specified
Brand Property ceases to be branded “Harrah’s” or “Horseshoe,” as applicable, or
to be managed by CEOC or one of its Affiliates, such property shall cease to be
a Specified Brand Property and shall be replaced by a Gaming facility managed by
CEOC or its Affiliate, selected by Manager and approved by Owner (such facility,
an “Alternate Brand Property”). Except as contemplated by the CVP Consulting
Agreement or the PRT TWO Consulting Agreement, which provide for certain
non-Gaming services, Owner shall not hire any Person other than Manager to
perform any of the actions to be taken by Manager pursuant to this Article II.
2.1.5    Specific Actions Authorized by Owner. Without limiting the generality
of the authority granted to Manager in Section 2.1.4, but subject to the Annual
Budget then in effect and the Operating Limitations and other limitations and
conditions set forth in this Agreement, including in Section 2.2, Owner’s
general grant of authority under Section 2.1.4 and this Section 2.1.5 shall
specifically include the right, authority and responsibility of Manager to take,
on behalf of Owner during the Term, the following actions (either directly or,
to the extent permitted under this Agreement, through a third party designated
or subcontracted by Manager, which may be an Affiliate of Manager):
2.1.5.1    provide the Pre-Opening Services in accordance with Exhibit C
attached hereto;
2.1.5.2    (a) hire, employ, supervise, train and discharge all Managed
Facilities Personnel; (b) establish all salary, fringe benefits and benefits
plans for the Managed Facilities Personnel; and (c) execute any collective
bargaining, recognition, neutrality or other material labor agreements involving
the Managed Facilities Personnel;
2.1.5.3    establish and administer Bank Accounts for the operation of the
Managed Facilities in accordance with Section 5.4;
2.1.5.4    prepare and deliver to Owner for Owner’s review and approval
operating plans and budgets in accordance with Section 5.1;
2.1.5.5    plan, account for and supervise all repairs, capital replacements and
improvements to the Managed Facilities or any portion thereof in accordance with
Sections 5.2.1 and 5.2.2;

702580413 11172554    3

--------------------------------------------------------------------------------



2.1.5.6    establish and maintain for the Managed Facilities accounting,
internal controls and reporting systems that are adequate to provide Owner,
Manager and the Designated Accountant with sufficient information about the
Managed Facilities to permit the preparation of the financial statements and
reports contemplated in Article X and which comply with all Applicable Laws;
2.1.5.7    negotiate, enter into and administer, in the name of Owner, all
leases, service contracts, licenses and other contracts and agreements Manager
deems necessary or advisable for the Operation of the Managed Facilities,
including contracts and licenses for: (a) health and life safety systems and
security force and related security measures; (b) maintenance of all electrical,
mechanical, plumbing, HVAC, elevator, boiler and other building systems; (c)
electricity, gas and telecommunications (including television and internet
service); (d) cleaning, laundry and dry cleaning services; (e) use of
copyrighted materials (including games, filmed entertainment, music and videos);
(f) entertainment; (g) gaming machines and other gaming equipment in the event
Maryland Gaming Laws permit or require Owner to own or lease and maintain such
gaming equipment and non-gaming equipment; and (h) ownership and operation of
gaming servers;
2.1.5.8    negotiate and administer, in the name of Owner, leases, licenses and
concession agreements or other agreements for the right to use or occupy any
public space at the Managed Facilities, including any store, office, parking
facility or lobby space thereunder;
2.1.5.9    supervise and purchase or lease or arrange for the purchase or lease
of, all FF&E and Supplies that are advisable for the Operation of the Managed
Facilities in accordance with this Agreement;
2.1.5.10    be the primary interface for all interactions with the Maryland
Gaming Authorities in connection with the Managed Facilities which shall
include: (a) oversight of any amendments to any licenses or permits required by
the Maryland Gaming Authorities under any Maryland Gaming Laws; (b) coordination
of all lobbying efforts with respect to the activities conducted or proposed to
be conducted in connection with the Managed Facilities; including any
introduction or possible introduction of table games at the Managed Facilities
and (c) preparation and implementation of all actions required with respect to
any filing with the Maryland Gaming Authorities relating to the Managed
Facilities; provided, that Manager shall consult with and keep Owner apprised of
(i) the status of any annual or other periodic license renewals for the
operation of Gaming activities at the Managed Facilities with the Gaming
Authorities and (ii) the status of non-routine matters before the Gaming
Authorities regarding the Managed Facilities; provided further, that any filings
or Gaming Approvals relating to Owner and Owner’s Affiliates shall be the
responsibility of Owner;
2.1.5.11    apply for and process applications and filings for all Approvals in
a manner and within the time periods that are required for the Managed
Facilities to be operated on a continuous and uninterrupted basis. Manager shall
act in a reasonably diligent manner to assure that all reports required by any
Governmental Authority pertaining to the Managed Facilities are filed on or
prior to their due date. Owner shall file all such other reports pertaining to
Owner. Manager shall prepare, maintain and provide to Owner, at Owner’s request,
a listing of all Approvals and reports required by any Governmental Authority
and the term, duration or frequency of such

702580413 11172554    4

--------------------------------------------------------------------------------



Approvals and reports for the Managed Facilities to be operated in a continuous
and uninterrupted basis;
2.1.5.12    institute in its own name, or in the name of Owner or the Managed
Facilities, using Approved Counsel, all legal actions or proceedings to: (a)
collect charges, rent or other income derived from the Managed Facilities’
operations; (b) oust or dispossess guests, tenants or other Persons in
possession therefrom; or (c) terminate any lease, license or concession
agreement for the breach thereof or default thereunder by the tenant, licensee
or concessionaire;
2.1.5.13    using Approved Counsel, defend and control any and all legal actions
or proceedings arising from Claims; provided, that as soon as reasonably
practical, Manager shall notify Owner in writing of the commencement of any
legal action or proceeding concerning the Managed Facilities which could
reasonably be anticipated to involve an expense, liability or damage to Owner
that is not fully covered by insurance or is in excess of Two Hundred Fifty
Thousand Dollars ($250,000); provided further, however, that (a) Owner may
appoint counsel, defend and control any and all legal actions or proceedings
pertaining to real property related claims not involving the Operation of the
Managed Facilities (such as zoning disputes, structural defects and title
disputes); (b) in determining what portion, if any, of the cost of any legal
actions or proceedings described in clause (a) above is to be allocated to the
Managed Facilities, due consideration shall be given to the potential impact of
such legal action or proceeding on the Managed Facilities as compared with the
potential impact on Manager or its Affiliates or on other Operated Brand
Properties; and (c) if Owner is also a named party in such legal actions or
proceedings, Owner shall have the right to appoint separate counsel to prosecute
and defend its interests, such appointment being at Owner’s sole cost and
expense;
2.1.5.14    using Approved Counsel, take actions to challenge, protest, appeal
or litigate to final decision in any appropriate court or forum any Applicable
Laws affecting the Managed Facilities or any alleged non-compliance with, or
violation of, any Applicable Law (with the cost of such challenge, protest,
appeal or litigation being treated in the same manner as the cost of compliance
with the Applicable Law in question would be treated under Section 5.1.5.4);
2.1.5.15    establish and implement all policies and procedures of credit to
patrons of the Managed Facilities;
2.1.5.16    use reasonable efforts to collect and account for and remit to
Governmental Authorities all applicable excise, sales, occupancy and use Taxes
and all other Taxes, assessments, duties, levies and charges imposed by any
Governmental Authority and collectible by the Managed Facilities directly from
patrons or guests (including those Taxes based on the sales price of any goods,
services, or displays, gross receipts or admission) or imposed by Applicable
Laws on the Managed Facilities or the Operations thereof;
2.1.5.17    subject to Applicable Law, establish the types of Gaming activities
to be offered at the Managed Facilities, including the matrix of owned, leased,
progressive and electronic games and gaming systems. Manager shall establish all
policies and procedures for Gaming at the Casino;

702580413 11172554    5

--------------------------------------------------------------------------------



2.1.5.18    administer all non-Gaming activities to be conducted at the Managed
Facilities, including all hospitality, retail, food and beverage and other
related activities;
2.1.5.19    establish and implement policies and procedures regarding, and
assign Managed Facilities Personnel to resolve, disputes with patrons of the
Managed Facilities;
2.1.5.20    establish rates for all areas within the Managed Facilities,
including all: (a) charges for food and beverage; (b) charges for recreational
and other guest amenities at the Managed Facilities, consistent with the
corporate policy applicable to the Brand; (c) subject to Applicable Law,
policies with respect to discounted and complimentary food and beverage and
other services at the Managed Facilities; (d) billing policies (including
entering into agreements with credit card organizations); (e) price and rate
schedules; and (f) rents, fees and charges for all leases, concessions or other
rights to use or occupy any space in the Managed Facilities;
2.1.5.21    supervise, direct and control the collection of income of any nature
from the Operation of the Managed Facilities and issue receipts with respect to,
and use reasonable efforts to collect all charges, rent and other amounts due
from guests, lessees and concessionaires of the Managed Facilities, and use
those funds, as well as funds from other sources as may be available to the
Managed Facilities, in accordance with this Agreement;
2.1.5.22    determine the number of hours per week and the days per week that
the Managed Facilities shall be open for business, taking into account
Applicable Laws, the season of the year and other relevant factors;
2.1.5.23    select all entertainment and promotions events to be staged at the
Managed Facilities;
2.1.5.24    cooperate in all reasonable respects with Owner and any prospective
purchaser, lessee, Lender or other prospective lender in connection with any
proposed sale, lease or financing of or relating to the Managed Facilities,
including answering questions of Owner or such other Persons, providing copies
of financial statements and projections, preparing schedules and providing
copies of leases, concessions, Supplies, FF&E, employees and other similar
matters, as may reasonably be requested by Owner or such other Persons;
provided, that (a) if cooperation by Manager pursuant to this Section 2.1.5.24
involves the disclosure of Manager Confidential Information, Manager shall only
be required to release such Manager Confidential Information to a Lender, and
only to the extent that such Lender has a “need to know” such Manager
Confidential Information in connection with any Financing, subject to customary
protections against disclosure or misuse of such information; and (b) Owner
shall reimburse Manager for any Out-of-Pocket Expenses incurred by Manager in
connection with such cooperation to the extent such expense is not otherwise
paid or reimbursed under this Agreement;
2.1.5.25    use commercially reasonable efforts to take such actions within
Manager’s reasonable control to comply with: (a) all Applicable Laws or the
requirements to maintain all Approvals necessary for the operation of the
Managed Facilities (provided, that Manager shall not be a guarantor of the
Managed Facilities’ compliance with such Applicable Laws or such requirements);
(b) the requirements of the Ground Lease, the terms of which shall be provided
by Owner to Manager (provided that Manager shall not be a guarantor of Owner’s
compliance with

702580413 11172554    6

--------------------------------------------------------------------------------



the Ground Lease); (c) the requirements of any Mortgage or other lease that is
specifically identified by Owner to Manager (provided, that Manager shall not be
a guarantor of Owner’s compliance with any such Mortgage or lease); (d) the
requirements of any Financing Documents provided to Manager (provided, that
Manager shall not be a guarantor of Owner’s compliance with any such Financing
Documents); and (e) the terms of all insurance policies applicable to the
Managed Facilities and provided to Manager;
2.1.5.26    as directed by Owner and at Owner’s expense, take actions within
Manager’s reasonable control to discharge any lien, encumbrance or charge
against the Managed Facilities or any component of the Managed Facilities;
2.1.5.27    supervise and maintain books of account and records relating to or
reflecting the results of operation of the Managed Facilities;
2.1.5.28    use reasonable efforts to keep the Managed Facilities and the FF&E
in good operating order, repair and condition, consistent with the Operating
Standard;
2.1.5.29    take such actions as Manager determines to be necessary or advisable
to perform all duties and obligations required to be performed by Manager under
this Agreement or as are customary and usual in the operation of the Managed
Facilities in accordance with the Operating Standard and the Manager’s Standard
of Care, in each case subject to the Operating Limitations;
2.1.5.30    implement standards, policies and programs in effect for the Brand
and the Total Rewards System in accordance with Exhibit J attached hereto;
2.1.5.31    with respect to the Managed Facilities Guest Data, the Guest Data,
the Managed Facilities and Total Rewards System, establish such contact and
privacy policies and implement such data security policies and security controls
for databases and systems utilizing Managed Facilities Guest Data, the Guest
Data and the Total Rewards System as Manager determines is desirable to protect
such information;
2.1.5.32    establish policies and procedures relating to problem gaming,
underage drinking, compliance with the Americans with Disabilities Act,
diversity and inclusion and a whistleblower hotline; and
2.1.5.33    take any action necessary or ancillary to the authorities set forth
above in this Section 2.1.5, it being acknowledged and agreed that the foregoing
is not intended to be an exhaustive list of Manager’s authorities.
2.2
Limitations on Manager Authority.

Notwithstanding the grant of authority given to Manager in Section 2.1, and
without limiting any of the other circumstances under which Owner’s approval is
specifically required under this Agreement, Manager shall not take any of the
following actions without Owner’s prior written approval:

702580413 11172554    7

--------------------------------------------------------------------------------



2.2.1    Settle any claim (a) regardless of the amount, admitting intentional
misconduct or fraud or (b) arising out of the Operations of the Managed
Facilities which involves an amount in excess of $500,000 that is not fully
covered (other than deductible amounts) by insurance or as to which the
insurance denies coverage or “reserves rights” as to coverage; provided, that
the dollar amount specified in this Section 2.2.1 shall be increased on January
1 of every third Operating Year by the percentage increase in the Index since
January 1 of the first Operating Year or the date of the prior increase, as
applicable;
2.2.2    Execute any equipment lease (or series of leases relating to the same
or similar equipment) or other leases or contracts (or series of contracts
relating to the same or similar goods or services) that requires aggregate
annual payments in excess of $500,000, other than leases, licenses or contracts
which are consistent with the Annual Budget; provided, that the dollar amount
specified in this Section 2.2.2 shall be increased on January 1 of every third
Operating Year by the percentage increase in the Index since January 1 of the
first Operating Year or the date of the prior increase, as applicable;
2.2.3    Except as permitted by Section 5.5.3, borrow any money or incur
indebtedness or issue any guaranty in respect of borrowed money, or issue any
indemnity or surety obligation outside of the ordinary course of business, in
the name and on behalf of Owner;
2.2.4    Grant or create any lien or security interest on the Managed Facilities
or any part thereof or interest therein; provided, that the foregoing shall not
be deemed to restrict Manager from incurring trade payables, ordinary course
advances for travel, entertainment or relocation or granting credit or refunds
to patrons for goods and services incurred in the ordinary course of business in
the Operation of the Managed Facilities in accordance with this Agreement;
2.2.5    Sell or otherwise dispose of the Managed Facilities or any part thereof
or interest therein, including FF&E, except for the sale of inventory and the
disposal of obsolete or worn out or damaged items, each in the ordinary course
of business or as contemplated in the Annual Budget or Capital Budget;
2.2.6    Commence any ROI Capital Improvements, except as directed by Owner or
as included in the Capital Budget, or commence any Building Capital
Improvements, except if required by the Operating Standard as determined
pursuant to Section 5.1.4 and Expert Resolution under Article XVII or Operating
Limitations;
2.2.7    Hire or replace individuals for the positions of Senior Executive
Personnel;
2.2.8    Submit, settle, adjust or otherwise resolve any casualty insurance
claim related to the Managed Facilities involving losses or casualties in excess
of $500,000; provided, that the amount specified in this Section 2.2.8 shall be
increased on January 1 of every third Operating Year by the percentage increase
in the Index since January 1 of the first Operating Year or the date of the
prior increase, as applicable;
2.2.9    Enter into any contract or transaction with an Affiliate of Manager,
except as expressly provided for in this Agreement or expressly permitted in the
Related Agreements or

702580413 11172554    8

--------------------------------------------------------------------------------



the Annual Budget (it being understood that any such contract or transaction
entered into with an Affiliate of Manager and not approved in writing pursuant
to this Section 2.2 shall first comply with the provisions of Section 5.6 or
Section 5.8, as applicable);
2.2.10    Confess any judgment, make any assignment for the benefit of
creditors, admit an inability to pay debts as they become due in the ordinary
course of business, file a voluntary bankruptcy or consent to any involuntary
bankruptcy with respect to the Managed Facilities or Owner;
2.2.11    Initiate or settle any real or personal property tax appeals or claims
involving property of Owner, unless directed by Owner;
2.2.12    Acquire any land or interest in land in the name of Owner;
2.2.13    Consent to any condemnation relating to the Managed Facilities, except
with respect to Manager’s interests under this Agreement as contemplated in
Section 15.2; or
2.2.14    File with any Governmental Authority any federal or state income tax
return applicable to Owner.
2.3
Other Operations of Manager and Owner.

2.3.1    Owner acknowledges that: (a) Owner has selected Manager to Operate the
Managed Facilities on behalf of Owner in substantial part because of the other
hotels, casinos, entertainment venues, dining establishments, spas and retail
locations that are owned or operated by Manager and its Affiliates; (b) Owner
has determined, on an overall basis, that the benefits of operation as part of
the Total Rewards System are substantial, notwithstanding that the properties
operating under the Brand may not all benefit equally from operation as part of
the Brand; and (c) in certain respects all hotels, casinos, entertainment
venues, dining establishments, spas and retail locations compete on a national,
regional and local basis with other hotels and casinos and facilities, and that
conflicts and competition may, from time to time, arise between the Managed
Facilities, on the one hand, and other hotels, casinos and facilities that are
owned and/or operated by Manager or its Affiliates under the Brand, Other
Brands, a third-party brand or no brand, on the other hand.
2.3.2    Owner acknowledges and agrees that Manager and its Affiliates operate
many casino, hotel and other properties across the country and internationally,
some of which may be in competition with the Managed Facilities. Subject to the
limitations and restrictions set forth in the CRBH Operating Agreement (to the
extent applicable), Sections 2.3.4, 2.3.5 and 7.4.3 and Applicable Law, Manager
and its Affiliates shall be permitted to: (a) utilize the Guest Data for its own
account and for use at Manager’s and its Affiliates’ other properties and
utilize and retain the Guest Data after expiration or termination of the Term,
(b) engage in commercially reasonable cross-marketing and cross-promotional
activities with Manager’s and its Affiliates’ other properties, and
(c) otherwise participate or engage in competing projects, programs and
activities. This Section 2.3.2 shall survive the expiration or termination of
this Agreement. For the avoidance of doubt, the limitations and restrictions set
forth in Sections 2.3.4 and 2.3.5 shall not survive the expiration or
termination of this Agreement.

702580413 11172554    9

--------------------------------------------------------------------------------



2.3.3    Manager acknowledges and agrees that Owner and its Affiliates may
develop, operate and manage properties and other facilities in other locations,
some of which may be in competition with the Managed Facilities. Subject to the
limitations and restrictions set forth in the CRBH Operating Agreement (to the
extent applicable), Section 7.4.3 and Applicable Law, Owner shall be permitted
to: (a) utilize the Managed Facilities Guest Data for its own account and for
use at its other properties, utilize the Managed Facilities Guest Data during
the Term, and retain and use the Managed Facilities Guest Data after expiration
or termination of the Term in accordance with this Agreement, (b) engage in
cross-marketing and cross-promotional activities for the direct benefit of
Owner’s other properties in a manner that may be competitive to the Managed
Facilities or Manager’s and its Affiliates’ other facilities or operations, and
(c) otherwise participate or engage in competing projects, programs and
activities. This Section 2.3.3 shall survive the expiration or termination of
this Agreement.
2.3.4    Notwithstanding the provisions of Section 2.3.2, Manager hereby agrees
that neither it nor any of its Affiliates shall, directly or through others,
conduct direct marketing to Maryland Restricted Persons regarding the Gaming
facility known as “Harrah’s Philadelphia” or any other Gaming facility located
at such location to the extent managed by Manager or Manager Affiliates’ (the
“Restricted Casino”); provided that, Manager and its Affiliates shall be
entitled to: (i) implement national and regional programs and offers for the
benefit of facilities owned, operated or managed by Manager or its Affiliates,
including (a) marketing programs that target specific customer groups on a
national or international basis and (b) special events; (ii) offer redemption of
Total Rewards System points at such facilities owned, operated or managed by
Manager or its Affiliates; (iii) implement marketing programs or offers that
target Maryland Restricted Persons that are substantially similar to any
marketing program or offer of the Managed Facilities to Maryland Restricted
Persons in effect during the same period of time (which, in the case of free
play or any other offer denominated in cash, must be economically equivalent);
provided that Manager shall, or shall cause its applicable Affiliate to, provide
prompt written notice of any marketing program or offer of the type described in
this clause (iii) regarding the Restricted Casino initiated by it or its
Affiliates prior to commencement thereof (which notice shall include reasonable
details describing such marketing program or offer); and (iv) market Manager’s
and its Affiliates’ facilities, other than the Restricted Casino to the Maryland
Restricted Persons. Nothing contained in this paragraph shall be deemed to limit
or restrict the right of Manager or its Affiliates to engage in advertising and
marketing in general circulation print and broadcast media and the Internet. For
purposes of this paragraph, “Maryland Restricted Persons” means patrons or
potential patrons of the Managed Facilities that reside within forty (40) miles
of the Managed Facilities.
2.3.5    Notwithstanding the provisions of Section 7.4.3, for so long as a
Restricted Casino is managed by Manager or an Affiliate of Manager, Owner hereby
acknowledges that Manager shall not, and, in accordance with Section 9.1,
neither Owner nor any of its Affiliates, directly or indirectly through others,
shall, conduct direct marketing to Pennsylvania Restricted Persons regarding the
Managed Facilities; provided that, Manager in promoting the Managed Facilities
shall be entitled to implement marketing programs or offers that target
Pennsylvania Restricted Persons that are substantially similar to any marketing
program or offer of the applicable Restricted Casino to Pennsylvania Restricted
Persons in effect during the same period of time (which, in the case of free
play or any other offer denominated in cash, must be economically equivalent).
Nothing in this paragraph shall be deemed to limit the rights of Manager to
engage in

702580413 11172554    10

--------------------------------------------------------------------------------



advertising and marketing in general circulation print and broadcast media and
the Internet. For purposes of this paragraph, “Pennsylvania Restricted Persons”
means patrons or potential patrons of any Restricted Casino that reside within
forty (40) miles of any Restricted Casino.
2.3.6    Notwithstanding anything herein to the contrary, none of the
limitations or restrictions in this Section 2.3 shall apply to e-gaming
operations conducted by Manager or its Affiliates or Owner or its Affiliates.
2.4
Term.

2.4.1    Term. The initial term (the “Initial Term”) of this Agreement (together
with the Renewal Term and any Continuing Term, the “Term”) shall commence on the
Commencement Date and expire on the day immediately preceding the fifteenth
(15th) anniversary of the Opening Date, unless terminated earlier in accordance
with the terms of this Agreement or extended by Manager. Manager shall have the
right (but not the obligation) to extend the Initial Term of this Agreement for
one (1) additional ten (10) year period (the “Renewal Term”) by giving Owner
written notice of its desire to extend not later than ninety (90) days prior to
the expiration of the Initial Term of this Agreement. The Renewal Term is
subject to earlier termination in accordance with the terms of this Agreement.
After expiration of the Renewal Term, the Term of this Agreement shall continue
until (a) terminated by Manager upon written notice delivered to Owner not less
than ninety (90) days prior to the date of termination, (b) terminated by
Manager as permitted by Section 16.2 or (c) terminated by Owner as permitted by
Section 16.3 (the “Continuing Term”). If this Agreement is renewed for the
Renewal Term or continues for the Continuing Term, unless otherwise agreed by
the Manager and Owner in writing, this Agreement, and all terms, covenants and
conditions set forth herein, shall be automatically extended to the expiration
or earlier termination in accordance with the terms of this Agreement of the
Renewal Term or the Continuing Term, as applicable.
2.4.2    No Other Early Termination. This Agreement may only be terminated prior
to the expiration of the Term as provided in Article XVI. Notwithstanding any
Applicable Law to the contrary, including principles of agency, fiduciary duties
or operation of law, Owner shall not be permitted to terminate this Agreement
except in accordance with the express provisions of Article XVI of this
Agreement.
ARTICLE III.    
FEES AND EXPENSES
3.1
Management Fees.

The following provisions shall apply to the payment of the Management Fees and
other fees and expenses:
3.1.15    Base Management Fee. The Base Management Fee for each month shall be
payable to Manager in monthly installments in arrears within fifteen (15) days
of delivery to Owner of each Monthly Report required under Section 10.2. Each
installment payment of the Base Management Fee shall equal the Base Management
Fee for the preceding twelve (12) month period, less the sum of all prior
installment payments of Base Management Fee attributable to such period

702580413 11172554    11

--------------------------------------------------------------------------------



(and subject to any adjustments made in connection with any annual
reconciliations undertaken pursuant to Section 3.1.3). At the time of submission
of each Monthly Report, Manager shall provide to Owner a computation of the Base
Management Fee installment payment in reasonable detail and certified by
Manager’s Designated Financial Officer. Any disputes regarding the Base
Management Fee shall be referred to the Expert for Expert Resolution pursuant to
Article XVII.
3.1.16    Incentive Management Fee. The Incentive Management Fee shall be
payable to Manager in quarterly installments in arrears within fifteen (15) days
of delivery to Owner of each Quarterly Report with respect to the end of the
calendar quarter to which such Incentive Management Fee installment relates.
Each installment payment of the Incentive Management Fee shall equal the
Incentive Management Fee for the period consisting of the preceding four (4)
calendar quarters, less the sum of all prior installment payments of Incentive
Management Fee attributable to such period (and subject to any adjustments made
in connection with any annual reconciliations undertaken pursuant to Section
3.1.3). At the time of submission of each Quarterly Report, Manager shall
provide to Owner a computation of the Incentive Management Fee installment
payment in reasonable detail and certified by Manager’s Designated Financial
Officer. Any disputes regarding the Incentive Management Fee shall be referred
to the Expert for Expert Resolution pursuant to Article XVII.
3.1.17    Reconciliation of Management Fees. By April 15 of each Operating Year
during the Term, Manager shall cause to be prepared and delivered to Owner a
reconciliation statement for the prior Operating Year showing the calculation
and payment of the Management Fees for the prior Operating Year, and appropriate
adjustments shall be made for any overpayment or underpayment of the Management
Fees during such Operating Year. For the fourth (4th) Operating Year and
continuing for each Operating Year thereafter, Manager shall include with the
reconciliation statement a calculation of the EBITDA Margin and Benchmark Margin
for such Operating Year. If any reconciliation statement reflects an overpayment
of Management Fees to Manager, Manager shall, within fifteen (15) days after
such reconciliation statement has been delivered by Manager to Owner, deposit
into the Operating Account the amount of such overpayment. If the reconciliation
statement reflects an underpayment of Management Fees to Manager, Manager shall
disburse from the Operating Account, within thirty (30) days after such
reconciliation statement has been delivered by Manager to Owner, the amount of
such underpayment of Management Fees due Manager; provided that if funds in the
Operating Account are insufficient to withdraw such underpayment or such
withdrawal is otherwise restricted for a period of sixty (60) days after such
reconciliation statement has been delivered, the amount of such underpayment
shall accrue interest in accordance with Section 3.4 and shall be withdrawn by
Manager as soon as funds are sufficient therefor. Any disputes regarding such
reconciliation statement shall be referred to the Expert for Expert Resolution
pursuant to Article XVII.
3.1.18    Determination of Benchmark Margin. On or before the first day of the
fourth (4th) Operating Year, Manager shall prepare and deliver to Owner for its
review and approval (i) a list of commercial gaming facilities located in
Pennsylvania, West Virginia, Delaware and/or Maryland (but excluding the Managed
Facilities), where the necessary financial information is reasonably available
on a property level basis to determine such facilities’ net revenues and
earnings before interest, taxes, depreciation and amortization; (ii) an
identification of the properties from such list that Manager considers to be the
most appropriate for financial performance comparison to the Managed Facilities,
but in no event shall such list contain more than six (6) comparable

702580413 11172554    12

--------------------------------------------------------------------------------



properties, and (iii) a description in reasonable detail of all proposed
adjustments to be made with respect to each such gaming facilities’ earnings
and/or net revenues for reasonable comparison with the Managed Facilities based
upon structural differences (including gaming tax rates and management fees) and
matters outside of the reasonable control of Manager or the operator of such
facility, as applicable (such as capital expenditure levels and casualty,
condemnation or similar events interfering with operations). Owner shall review
the list, the selection of the comparable properties and the description of
proposed adjustments, and provide Manager with any objections in writing within
ninety (90) days after receipt thereof. The Parties shall use good faith efforts
to reach an agreement regarding the gaming facilities selected and adjustments
to be used in calculating the Benchmark Margin, and the comparable gaming
facilities so agreed upon (with agreed upon adjustments) shall be the
“Competitive Set.” From time to time during the Term of this Agreement, either
Party may propose modifications to the Competitive Set used in calculating the
Benchmark Margin, or the proposed adjustments to be made with respect to any
included gaming facility’s earnings, and the Parties shall use good faith
efforts to reach agreement regarding any proposed modifications. If the Parties,
despite their good faith efforts, are unable to reach agreement on the selection
of comparable gaming facilities and adjustments to be used in calculating the
Benchmark Margin by the end of the fourth (4th) Operating Year, or any
subsequent proposed modifications thereto, the matters in dispute may be
submitted by either Party to the Expert for Expert Resolution in accordance with
Article XVII of this Agreement.
3.2
Centralized Services Charges.

Centralized Services Charges payable in accordance with Section 4.1.1 shall be
due and payable to Manager monthly in arrears for the immediately preceding
month within fifteen (15) days of delivery to Owner of the Monthly Report for
such month. All Centralized Services Charges shall be set forth in the Monthly
Reports. Any disputes regarding the Centralized Services Charges shall be
referred to the Expert for Expert Resolution pursuant to Article XVII.
3.3
Reimbursable Expenses.

Owner shall reimburse Manager for all Reimbursable Expenses incurred by Manager
during the Term. The Reimbursable Expenses (a) may be withdrawn by Manager from
the Operating Account to pay such Reimbursable Expenses when such amounts become
due or (b) shall be due monthly in arrears for the immediately preceding month
within fifteen (15) days of delivery to Owner of the Monthly Reports for such
month. If funds in the Bank Accounts are insufficient to pay such Reimbursable
Expenses or if such withdrawal is otherwise restricted within the sixty (60) day
period after such Reimbursable Expenses are due, such Reimbursable Expenses
shall accrue interest in accordance with Section 3.4 and shall be withdrawn by
Manager as soon as funds are sufficient therefor. Any disputes regarding the
Reimbursable Expenses shall be referred to the Expert for Expert Resolution
pursuant to Article XVII.
3.4
Interest.

If any fee or other amount due by either Party to the other Party or its
Affiliates or designees under this Agreement is not paid within sixty (60) days
after such payment is due, such amount shall bear interest from and after the
respective due dates thereof until the date on which the amount is received in
the bank account designated by the Party to which such amount is owed at an
annual

702580413 11172554    13

--------------------------------------------------------------------------------



rate of interest equal to the lesser of (a) the prevailing lending rate of such
Party’s principal bank for working capital loans to such Party plus three
percent (3%) and (b) the highest rate permitted by Applicable Law.
3.5
Payment of Fees and Expenses.

3.5.1    No Offset. All payments by Owner or Manager under this Agreement and
all related agreements between the Parties or their respective Affiliates shall
be made pursuant to independent covenants, and neither Owner nor Manager shall
set off any claim for damages or money due from either Party or any of its
Affiliates to the other, except to the extent of any outstanding and undisputed
payments owed to Owner by Manager under this Agreement.
3.5.2    Place and Means of Payment. All fees and other amounts due to Manager
or its Affiliates under this Agreement, including, without limitation,
Management Fees, Centralized Services Charges and Reimbursable Expenses, shall
be paid to Manager in U.S. Dollars, in immediately available funds. Manager may
pay such fees and other amounts owed to Manager or its Affiliates consistent
with this Agreement and the Annual Budget directly from the Operating Account
or, in the case of Management Fees, Management Account when such fees and other
amounts are due. In addition, Manager may require that any such payments to
Manager hereunder be effected through electronic debit/credit transfer of funds
programs specified by Manager from time to time, and Owner agrees to execute
such documents (including independent transfer authorizations), pay such fees
and costs and do such things as Manager reasonably deems necessary to effect
such transfers of funds.
3.6
Application of Payments.

All payments by Owner, or Manager on behalf of Owner, pursuant to this Agreement
and all related agreements shall be applied in the manner provided in this
Agreement.
3.7
Sales and Use Taxes.

Owner shall pay to Manager an amount equal to any sales, use, commercial
activity tax, gross receipts, value added, excise or similar tax assessed
against Manager by any Governmental Authority that are calculated on
Reimbursable Expenses or Centralized Services Charges required to be paid by
Owner under this Agreement (but not, for avoidance of doubt, any such assessment
with respect to the Management Fees), other than income, gross receipts,
franchise or similar taxes assessed against Manager on the Management Fees or
income taxes on Manager’s income. Owner and Manager agree to cooperate in good
faith to minimize the taxes assessed against Manager, Owner and the Managed
Facilities, including by Owner assuming the employment of Managed Facilities
Personnel or paying Reimbursable Expenses directly to the applicable third-party
vendor, so long as such actions are commercially reasonable and could not
reasonably be expected to, and do not, result in an adverse impact on Manager,
Owner or the Managed Facilities. In the event of any dispute regarding
appropriate actions to be taken to minimize taxes assessed against Manager,
Owner and the Managed Facilities, such dispute may be submitted by either Party
for Expert Resolution in accordance with Article XVII.

702580413 11172554    14

--------------------------------------------------------------------------------



ARTICLE IV.    
CENTRALIZED SERVICES
4.1
Centralized Services.

In connection with Manager’s Operation of the Managed Facilities, Manager agrees
to arrange for CEOC and its controlled subsidiaries to provide the centralized
managerial, administrative, supervisory and support services and products to
Manager and the Managed Facilities as are generally provided by CEOC and its
controlled subsidiaries to the Operated Brand Properties (collectively, the
“Centralized Services”), including: (a) services and products in the areas of
marketing, risk management, information technology, legal, internal audit,
accounting and accounts payable; (b) the Proprietary Information and Systems;
and (c) the Total Rewards System. As consideration for the Management Fee,
Manager grants to the Owner a license to the Technology Systems included in the
Centralized Services solely with respect to the Property during the Term and the
Transition Period. The Centralized Services to be provided under this Agreement
may be provided by Manager, CEOC or an Affiliate of either of them in or from
the State of Maryland, the State of Ohio, the State of Pennsylvania, Las Vegas,
Nevada, or at locations other than the Managed Facilities, or for such
Centralized Services appropriately provided by third parties, by a third-party
designated by Manager, CEOC or an Affiliate of either of them (the “Third-Party
Centralized Services”).
The Centralized Services to be provided to the Managed Facilities hereunder will
be provided in consideration of the Management Fees and without additional cost
or expense to the Managed Facilities or Owner except Property Specific
Centralized Services and Enterprise Shared Services. “Property Specific
Centralized Services” are those Centralized Services that benefit the Managed
Facilities specifically and which could be performed as described under Sections
4.1.1.1(c), (d) and (f). “Enterprise Shared Services” are those Centralized
Services identified as Enterprise Shared Services on Exhibit D. Property
Specific Centralized Services and Enterprise Shared Services will be provided
for a fee as provided for in Section 4.1.1.1 (but shall be required to be
provided to the Managed Facilities only to the extent that such Property
Specific Centralized Services and Enterprise Shared Services are provided for in
the Annual Budget (subject to Sections 5.1.4 and 5.1.5) or otherwise agreed by
Owner).
For illustrative purposes only, Exhibit D attached hereto sets forth examples of
the types of services that may be provided as Centralized Services to the
Managed Facilities from time to time without additional charge. Such examples
are not intended to be an exhaustive list of the Centralized Services that may
be made available to the Managed Facilities or the other Operated Brand
Properties, nor is such list intended to provide a guarantee that the products
and services listed thereon will be available as Centralized Services during the
Term hereof.
4.1.7    Centralized Services Charges.
4.1.7.1    The following costs and expenses of Centralized Services provided to
the Managed Facilities shall be paid by Owner as an Operating Expense of the
Managed Facilities to the extent set forth in the Annual Budget (subject to
Sections 5.1.4 and 5.1.5) or otherwise approved by Owner (the “Centralized
Service Charges”):

702580413 11172554    15

--------------------------------------------------------------------------------



(a)    The actual costs incurred to third-parties for Third-Party Centralized
Services provided to the Managed Facilities. In the event the cost of such
Third-Party Centralized Services are incurred by CEOC or its Affiliates on an
Owner-wide or enterprise basis, then a reasonable allocation of such costs as
between the Managed Facilities and such other properties owned or operated by
CEOC and its Affiliates that receive such services shall be paid by Owner as an
Operating Expense;
(b)    The reasonable costs of travel, food and lodging (without mark-up) for
any non-Managed Facilities staff of Manager or its Affiliates visiting the
Managed Facilities for purposes of providing services related to the Operation
of the Managed Facilities;
(c)    To the extent that any employee of an Affiliate of Manager, including
Corporate Personnel and other employees providing internal auditing services,
shall be devoting substantially full time to a special project for the Managed
Facilities which is extraordinary, nonrecurring and non-routine, if such special
project has been approved by Owner or the cost of such project is set forth in
the Annual Budget, then for the duration of such project an amount equal to one
hundred thirty percent (130%) of the base salary of such employee shall be paid
by Owner as an Operating Expense;
(d)    To the extent that any Corporate Personnel shall be devoting
substantially full time services solely to the Managed Facilities, then for the
duration of the provision of such services, an amount equal to one hundred
thirty percent (130%) of the base salary of such Corporate Personnel shall be
paid by Owner as an Operating Expense;
(e)    Fees for legal services provided by Affiliates of Manager on a per diem
or other quantitative basis which is agreed upon by Owner and Manager in advance
of the rendition of such services;
(f)    All personnel and labor costs for the installation and maintenance of any
games, equipment and Technology Systems at the Managed Facilities used in
connection with the Centralized Services, on a per diem or other quantitative
basis which is agreed upon by Owner and Manager in advance of the rendition of
such services; and
(g)    The actual cost incurred by CEOC and/or its subsidiaries in providing
Enterprise Shared Services as allocated to the Managed Facilities in the manner
set forth on Exhibit D, or in such other manner for one or more Enterprise
Shared Services as the parties may subsequently agree upon in writing.
4.1.7.2    Manager shall have the right (but not the obligation) to pay
(directly or through an Affiliate) any amounts due to a third-party for any
Third-Party Centralized Services provided to the Managed Facilities, in which
case, notwithstanding anything to the contrary in this Agreement, such amounts
shall be deemed to be Reimbursable Expenses for all purposes under this
Agreement.
4.1.7.3    For the avoidance of doubt, all costs incurred by Manager, CEOC or
its Affiliates in providing Centralized Services shall be borne by Manager, CEOC
or its Affiliates as applicable, except as expressly set forth otherwise in
Section 4.1.1.1.

702580413 11172554    16

--------------------------------------------------------------------------------



4.1.7.4    Any new or additional services provided by CEOC and its subsidiaries
to CEOC gaming subsidiaries, including Operated Brand Properties, in the nature
of Enterprise Shared Services (i.e., intended to cost-effectively replace
functions otherwise required to be performed at the Managed Facilities) shall be
provided to the Managed Facilities pursuant to a written amendment to this
Agreement setting forth a description of the services and the agreed method of
cost allocation.
4.1.7.5    Owner, its agents and representatives. shall have the right, during
regular business hours and upon reasonable notice, to inspect and audit the
books, records and accounts of Manager and Manager's Affiliates relating to the
costs of providing Enterprise Shared Services and the allocation of those costs
to the Managed Facilities. In the event such audit discloses that the cost of
Enterprise Shared Services allocated to the Managed Facilities has been
overstated, Manager shall immediately pay to Owner the amount of such
overstatement, together with interest in accordance with Section 3.4. In the
event that such audit discloses that the cost of Enterprise Shared Services as
allocated to the Managed Facilities has been overstated by more than ten percent
(10%), Manager shall pay for the costs of the audit. In the event such audit
discloses that the cost of Enterprise Shared Services allocated to the Managed
Facilities has been understated, Owner shall immediately pay to Manager the
amount of such understatement, together with interest in accordance with Section
3.4.
4.2
Modification of Centralized Services.

Owner acknowledges that the Centralized Services are an integral part of CEOC’s
operation of the Operated Brand Properties and related facilities, and CEOC
needs the flexibility to modify the Centralized Services to respond to market
trends, customer demands, economic conditions, technological advances and other
factors affecting the operation of Operated Brand Properties and related
facilities, as they may change from time to time. Accordingly, Owner agrees that
CEOC and its Affiliates shall have the right to, without limitation: (a) modify
the structure, scope, delivery and manner of providing of any Centralized
Services; or (b) add a new, or discontinue an existing, Centralized Service, as
CEOC deems advisable from time to time.
ARTICLE V.    
OPERATION OF THE MANAGED FACILITIES
5.1
Annual Budget.

5.1.3    Proposed Annual Budget. On or before one hundred eighty (180) days
prior to the anticipated Opening Date, Manager shall prepare and deliver to
Owner, for its review and approval, a proposed operating plan and budget for the
first (1st) Operating Year (which may be included in the Pre-Opening Budget),
and on or before November 1 of each Operating Year thereafter, Manager shall
prepare and deliver to Owner, for its review and approval, a proposed operating
plan and budget for the next Operating Year. All operating plans and budgets
proposed by Manager shall include projections of Gross Operating Revenue and
Operating Expenses by department for such period for the Managed Facilities and
shall be prepared in good faith in accordance with budgeting and planning
procedures typically employed by CEOC’s operating subsidiaries. Each operating
plan and budget shall include monthly and annualized projections of each of the
following items, as applicable, for the Managed Facilities:

702580413 11172554    17

--------------------------------------------------------------------------------



5.1.3.1    results of operations (including itemized Gross Operating Revenue,
Promotional Allowances, Operating Expenses and EBITDA), together with the
following supporting data: (a) total labor costs, including both fixed and
variable labor; (b) the Management Fees, Centralized Services Charges and
Reimbursable Expenses; and (c) a description of the category and nature of
Centralized Services to be provided, together with a budget for each such
category;
5.1.3.2    a description of proposed Routine Capital Improvements, Building
Capital Improvements and ROI Capital Improvements to be made during such
Operating Year, including capitalized lease expenses, an itemization of the
costs of such capital improvements (including a contingency line item) and
proposed monthly funding for such costs, and project schedules to commence and
complete such capital improvements (the “Capital Budget”);
5.1.3.3    a statement of cash flow, including a schedule of any anticipated
cash shortfalls or requirements for funding by Owner;
5.1.3.4    a schedule of debt service payments and reserves required under any
Financing Documents; and
5.1.3.5    a marketing plan and budget for the activities to be undertaken by
Manager pursuant to Article IX, including promotional activities and Promotional
Allowances for the Managed Facilities.
5.1.4    Approval of Annual Budget. Owner shall review the proposed operating
plan and budget and shall provide Manager with any objections to such proposed
operating plan and budget in writing, in reasonable detail, within forty-five
(45) days after receipt of the proposed operating plan and budget from Manager;
provided, the proposed operating plan and budget shall not be adopted and
implemented by Manager until Owner shall have approved such operating plan and
budget and/or any items therein in dispute shall have been determined pursuant
to Section 5.1.3. Owner shall be deemed to have approved that portion of any
proposed operating plan and budget to which Owner has not objected in writing
within such forty-five (45) day period. If Owner objects to any portion of the
proposed operating plan and budget within such forty-five (45) day period, the
Parties shall meet within twenty (20) days after Manager’s receipt of Owner’s
objections and discuss such objections, and then Manager shall submit written
revisions to the proposed operating plan and budget after such discussion. The
Parties shall use good faith efforts to reach an agreement on the operating plan
and budget at least ninety (90) days in advance of the anticipated Opening Date
for the first Operating Year and prior to January 1 of each other Operating
Year. The proposed operating plan and budget, as modified to reflect the
revisions, if any, either agreed to by the Parties or determined by resolution
pursuant to Section 5.1.3, shall become the “Annual Budget” for the next
Operating Year. Owner shall act reasonably and exercise prudent business
judgment in approving of, or objecting to, all or any portion of any proposed
operating plan and budget.
5.1.5    Resolution of Disputes for Annual Budget. If the Parties, despite their
good faith efforts, are unable to reach final agreement on the proposed
operating plan for the first Operating Year on or before ninety (90) days prior
to the anticipated Opening Date, or prior to January 1 of each successive
Operating Year, or otherwise have a dispute regarding the Annual Budget as
contemplated by this Section 5.1, those portions of such proposed operating plan
that are not in dispute shall become effective on the Opening Date or January 1
of such Operating Year, as

702580413 11172554    18

--------------------------------------------------------------------------------



applicable, and the matter(s) in dispute may be submitted by either Party for
Expert Resolution in accordance with Article XVII. Pending the resolution of
such dispute, the prior year’s Annual Budget shall govern the items in dispute,
except that the budgeted expenses provided for such item(s) in the prior year’s
Annual Budget (or, if earlier, the last Annual Budget in which the budgeted
expenses for such disputed item(s) were approved) shall be increased by the
percentage increase in the Index from January 1 of the prior Operating Year (or,
if applicable, each additional Operating Year between the prior Operating Year
and the Operating Year in which there became effective the last Annual Budget in
which the budgeted expenses for such disputed item(s) were approved). If any
item in dispute regarding the Annual Budget is submitted for Expert Resolution
in accordance with Article XVII, the Expert should be charged with determining
whether such item is reasonable in light of: (a) current and expected market
conditions reasonably anticipated to affect the operation of the Managed
Facilities for the subject Operating Year; (b) the Managed Facilities’
historical performance; (c) the Operating Standard giving appropriate
consideration to (i) the existing physical and operational differences as of the
prior Operating Year between the Managed Facilities and the Specified Brand
Properties and (ii) any limitations or conditions arising under Applicable Laws;
and (d) any other factors the Expert determines to be relevant under the
circumstances. Upon the resolution of any such dispute (whether by agreement of
the Parties or through the procedures described in Article XVII), such
resolution shall control as to such item(s).
5.1.6    Operation in Accordance with Annual Budget. Manager shall use its
commercially reasonable efforts to operate the Managed Facilities in accordance
with the Annual Budget for the applicable Operating Year (subject, in the case
of disputed items, to the provisions of Section 5.1.3 and Article XVII).
Nevertheless, the Parties acknowledge that preparation of the Annual Budgets is
inherently inexact and that Manager may vary from any Annual Budget (a) to the
extent Manager reasonably determines that such variance is required for
compliance with the Operating Standard or Operating Limitations, subject in the
case of the Operating Standard to resolution in accordance with Section 5.1.3,
(b) in connection with the matters set forth in Section 5.1.5, or (c) by
reallocating up to ten percent (10%) of any line item (as shown on the Summary
Annual Budget in the form attached hereto as Exhibit E) to any other line item
without Owner’s prior approval (unless such other line item is for Centralized
Service Charges, in which event Owner’s approval shall be required for such
reallocation). Other than as set forth in the preceding sentence, Manager shall
not incur costs or expenses or make expenditures that would cause the total
expenditures for the Operation of the Managed Facilities to exceed the aggregate
amount of expenditures provided in the Annual Budget by more than five percent
(5%) without Owner’s prior approval. In the event Owner fails to promptly
approve any expenditures requested by Manager in excess of the Annual Budget,
such failure shall be a dispute which shall be resolved in accordance with
Section 5.1.3 and Article XVII. Owner acknowledges that the actual financial
performance of the Managed Facilities during any Operating Year will likely vary
from the projections contained in the Annual Budget for such Operating Year, and
Manager shall not be deemed to have made any guarantee, warranty or
representation whatsoever in connection with the Annual Budget or consistency of
actual results with the Operating Plan.
5.1.7    Exceptions to Annual Budget. Notwithstanding Section 5.1.4, Owner
acknowledges and agrees as follows:
5.1.7.1    The amount of certain expenses provided for in the Annual Budget for
any Operating Year will vary based on the occupancy, use and demand for goods
and services

702580413 11172554    19

--------------------------------------------------------------------------------



provided at the Managed Facilities and, accordingly, to the extent that
occupancy, use and demand for such goods and services for any Operating Year
exceeds the occupancy, use and demand projected in the Annual Budget for such
Operating Year, such Annual Budget shall be deemed to include corresponding
increases in such variable expenses, provided, that the percentage increase in
the variable expense over budget shall not exceed the percentage increase in
corresponding revenue over projections. To the extent that occupancy, use and
demand for goods and services provided at the Managed Facilities for any
Operating Year is less than the occupancy, use and demand projected in the
Annual Budget for such Operating Year, Manager will (to the extent feasible
without compromising the Operating Standard or Operating Limitations) make
commercially reasonable adjustments to the Operation of the Managed Facilities
in an effort to reduce such variable expenses;
5.1.7.2    The amount of certain expenses provided for in the Annual Budget for
any Operating Year are not within the ability of Manager to control, including
real estate and personal property taxes, applicable gaming taxes, fees and
charges, insurance premiums, utility rates, license and permit fees and certain
charges provided for in contracts and leases entered into pursuant to this
Agreement, and accordingly, Manager shall have the right to pay from the
Operating Account the actual amount of such uncontrollable expenses without
reference to the amounts provided for with respect thereto in the Annual Budget
for such Operating Year;
5.1.7.3    If any expenditures are required on an emergency basis to
(a) preserve or repair the Managed Facilities or other property or (b) avoid
potential injury to persons or damage to the Managed Facilities or other
property, Manager shall have the right to make such expenditures, whether or not
provided for, or within the amounts provided for, in the Annual Budget for the
Operating Year in question, to the extent reasonably required to avoid or
mitigate such injury or damage, and such expenditures shall be treated as
Operating Expenses or capital expenditures, as determined in accordance with
this Agreement. In connection with any emergency expenditure that was not
specifically included in the Annual Budget, Manager shall use commercially
reasonable efforts to notify Owner prior to the time that the expenditures in
question are made and shall in any event notify Owner as soon as reasonably
possible after such expenditures are made. If funds are not available in the
Operating Account to pay for such emergency expenditures, Manager may, at its
election, (i) transfer funds from the Reserve Account to the Operating Account
or (ii) pay such amounts directly from the Reserve Account; and
5.1.7.4    If any expenditures are required to comply with, or cure or prevent
any violation of, any Applicable Law, Manager shall, following written notice to
Owner (except in the case of emergency, in which case the provisions of Section
5.1.5.3 shall govern) have the right to make such expenditures, whether or not
provided for or within the amounts provided for in the Annual Budget for the
Operating Year in question, as may be necessary to comply with, or cure or
prevent the violation of, such Applicable Law. Such expenditures shall be
treated as Operating Expenses or capital expenditures, as determined in
accordance with this Agreement.
5.1.8    Modification to Annual Budget. Manager shall have the right from time
to time during each Operating Year to propose modifications to the Annual Budget
then in effect based on actual operations during the elapsed portion of the
applicable Operating Year and Manager’s judgment as to what will transpire
during the remainder of such Operating Year. If, during any Operating Year,
Manager forecasts the EBITDA for such Operating Year to be less than the
budgeted EBITDA by more than five percent (5%), Manager shall meet with Owner to
discuss appropriate

702580413 11172554    20

--------------------------------------------------------------------------------



modifications to the operating, promotional and marketing plans in order to
address the forecasted variance. Modifications to such Annual Budget, if any,
shall be subject to Owner’s approval pursuant to Section 5.1.2, and any dispute
relating to a proposed modification of an Annual Budget shall be resolved by
Expert Resolution in accordance with Section 5.1.3 and Article XVII.
5.2
Maintenance and Repair; Capital Improvements.

5.2.1    Required Maintenance and Repair and Capital Improvements. Except as
otherwise provided in this Section 5.2, Manager, at Owner’s expense, shall
perform or cause to be performed all ordinary maintenance and repairs and all
such Routine Capital Improvements and Building Capital Improvements: (a) as are
necessary or advisable to keep the Managed Facilities in good working order and
condition and in compliance with the Operating Standard (subject to the Annual
Budget and Section 5.1.4) and Operating Limitations; and (b) as Manager
reasonably determines are necessary or advisable to comply with, and cure or
prevent the violation of, any Applicable Laws. Manager, at Owner’s expense,
shall perform or cause to be performed all such Routine Capital Improvements and
Building Capital Improvements as are provided in the Annual Budget or otherwise
approved by Owner.
5.2.2    Discretionary Capital Improvements. Manager, at Owner’s expense, shall
cause to be performed all ROI Capital Improvements approved by Owner (in the
Annual Budget or otherwise), unless Manager notifies Owner that Manager will not
perform or supervise such work, and in either such case Owner shall perform or
supervise such work and ensure that the performance of such work is undertaken
in a manner reasonably calculated to avoid or minimize interference with the
Operation of the Managed Facilities or inconvenience to Managed Facilities
guests. Except as provided in the applicable Annual Budget or proposed by
Manager and approved by Owner, Owner shall notify Manager of any ROI Capital
Improvements proposed to be undertaken by Owner and Manager may, within thirty
(30) days after receipt of such notice, object to the undertaking of such ROI
Capital Improvements based on Manager’s reasonable determination that such ROI
Capital Improvements will not be consistent with the Operating Standard or will
unreasonably interfere with the Operation of the Managed Facilities, including
that such ROI Capital Improvements would unreasonably interfere with the Managed
Facilities’ operating performance and the ability of Manager to Operate the
Managed Facilities in accordance with the Operating Standard. Within fifteen
(15) days after receipt of any notice from Manager alleging a deficiency with
respect to any ROI Capital Improvement proposed by Owner, Owner shall respond in
detail to such allegation and, if the matter is not resolved by the Parties
within thirty (30) days after Owner’s response, the determination of whether
such capital improvement does not, or when constructed will not, be consistent
with the Operating Standard or will unreasonably interfere with the Operation of
the Managed Facilities shall be submitted to the Expert for Expert Resolution in
accordance with Article XVII. If the Expert determines that such capital
improvement does not, or when constructed will not, comply with the Operating
Standard or will unreasonably interfere with the Operation of the Managed
Facilities, Owner shall promptly take such actions as the Expert shall require
to bring such capital improvement into compliance with the Operating Standard or
to cause such capital improvement to not unreasonably interfere with the
Operation of the Managed Facilities.
5.2.3    Reserve Fund Contributions. In order to facilitate the funding of
Routine Capital Improvements and Building Capital Improvements, Manager shall
set aside on a monthly basis an amount equal to the Reserve Fund Contribution by
transferring funds from the Operating

702580413 11172554    21

--------------------------------------------------------------------------------



Account to the Reserve Fund. Payment of the Reserve Fund Contribution into the
Reserve Fund for each month shall be due within five (5) days after the end of
such month. All interest earned in the Reserve Fund shall be added to the
Reserve Fund, but shall not be credited against amounts required to be deposited
in the Reserve Fund.
5.2.4    Use of Reserve Fund. Except as otherwise expressly set forth in this
Agreement, the Reserve Fund shall be used for the purpose of funding Routine
Capital Improvements or Building Capital Improvements which are permitted under
Section 5.2.1, which are included in the Annual Budget or otherwise proposed by
Manager and approved by Owner; provided, that Manager also may expend up to the
amount of the contingency line item in the Capital Budget from the Reserve Fund
during each Operating Year to pay any Routine Capital Improvements that Manager
may reasonably determine to be necessary for items not included in the Annual
Budget and not otherwise permitted under Section 5.2.1 (but not, for avoidance
of doubt, Building Capital Improvements or ROI Capital Improvements). In the
discretion of Owner, the Reserve Fund may also be used for the funding of
Building Capital Improvements and ROI Capital Improvements. At the end of each
Operating Year, all amounts not expended from the Reserve Fund shall be carried
forward to the next Operating Year; provided, that in the event Owner determines
not to proceed with any previously budgeted Building Capital Improvement or ROI
Capital Improvement which has been funded in whole or in part through the
Reserve Fund, then the unexpended funds for such Building Capital Improvement or
ROI Capital Improvement shall be transferred by Manager to the Operating
Account.
5.2.5    Remediation of Design or Construction Defect. If the design or
construction of the Managed Facilities is defective, and the defective condition
presents a risk of injury to persons or damage to the Managed Facilities or
other property, or results in non-compliance with Applicable Law, then Owner
shall cause to be performed all work necessary to remedy such design or
construction defect in the Managed Facilities as expeditiously as reasonably
possible. Owner acknowledges that such work shall be performed at Owner’s
expense and that Owner may not use funds in the Operating Account or the Reserve
Fund in remedying such defects.
5.3
Personnel.

5.3.3    Manager Control. Manager shall manage and have sole and exclusive
control of all aspects of the Managed Facilities’ human resources functions as
set forth in this Section 5.3.
5.3.4    Employment of Managed Facilities Personnel. All Managed Facilities
Personnel shall be employees of Manager or an Affiliate of Manager. All Managed
Facilities Personnel Costs shall be Operating Expenses. Owner shall have no
right to supervise, discharge or direct any Managed Facilities Personnel, except
as otherwise set forth herein, and covenants and agrees not to attempt to so
supervise, direct or discharge.
5.3.5    Senior Executive Personnel. Subject to Owner’s approval rights in
Section 2.2.6, Manager shall, on Owner’s behalf, recruit, screen, appoint, hire,
pay, train, supervise, instruct and direct the Senior Executive Personnel, and
they, or other Managed Facilities Personnel to whom they may delegate such
authority, shall, on Owner’s behalf: (a) recruit, screen, appoint, hire, pay,
train, supervise, instruct and direct all other Managed Facilities Personnel
necessary or

702580413 11172554    22

--------------------------------------------------------------------------------



advisable for the Operation of the Managed Facilities; and (b) discipline,
transfer, relocate, replace, terminate and dismiss any Managed Facilities
Personnel.
5.3.6    Terms of Employment. Subject to Owner’s approval rights under Section
2.2.6, all terms of employment, personnel policies and practices relating to the
Managed Facilities Personnel shall be established by Manager consistent with
Applicable Laws, on Owner’s behalf, including the terms of employment, including
recruiting, screening, appointment, hiring, compensation, bonuses, severance,
pension plans and other employee benefits, training, supervision, instruction,
direction, discipline, transfer, relocation, replacement, termination and
dismissal of Managed Facilities Personnel. Manager shall process the payroll and
benefits for Managed Facilities Personnel.
5.3.7    Non-Solicitation. Owner hereby agrees not to, and to cause its
Affiliates, its and their respective successors and assigns and any Person
acting for or on behalf of any of them not to, solicit the employment of any of
the Managed Facilities Personnel, without Manager’s prior written consent, at
any time during the Term or any management personnel of the Affiliates of the
Manager during the Term; provided, that this covenant shall not restrict Owner
and its Affiliates from engaging in general solicitation or advertising of
employment opportunities that is not targeted at employees of the Managed
Facilities.
5.3.8    Corporate Personnel. All Corporate Personnel who travel to the Managed
Facilities to perform technical assistance, participate in special projects or
provide other services shall be permitted to utilize the services provided at
the Managed Facilities (including food and beverage consumption), without charge
to Manager or such Corporate Personnel.
5.4
Bank Accounts.

5.4.1    Administration of Bank Accounts. Manager shall establish and administer
the bank accounts listed in this Section 5.4 (the “Bank Accounts”) on Owner’s
behalf at a bank or banks selected by Owner and approved by Manager. All Bank
Accounts shall be established by Manager, as agent for Owner, in the name of
Owner, doing business as the Managed Facilities, shall be owned by Owner and
shall use the taxpayer identification number of Owner. The Funds in the Bank
Accounts shall be held in express trust for the benefit of Owner and shall be
disbursed, in each case on the terms and subject to the conditions of this
Agreement. Except as expressly provided in this Agreement, Manager shall not
commingle the funds in any such Bank Account with any funds of Manager or any
Affiliate of Manager. The Bank Accounts shall be interest-bearing accounts if
such accounts are reasonably available. The Bank Accounts may include:
5.4.1.1    one or more accounts for the purposes of depositing all funds
received in the Operation of the Managed Facilities and paying all Operating
Expenses (collectively, the “Operating Account”);
5.4.1.2    one or more accounts into which amounts sufficient to cover all
Managed Facilities Personnel Costs shall be deposited from time to time by
Manager (by transfer of funds from the Operating Account);

702580413 11172554    23

--------------------------------------------------------------------------------



5.4.1.3    a separate interest bearing account into which the Reserve Fund
Contributions shall be deposited from time to time by Manager (by transfer of
funds from the Operating Account) in accordance with Section 5.2.3 (the “Reserve
Fund”);
5.4.1.4    a separate account for the purpose of depositing funds sufficient to
pay all Management Fees and other amounts due to Manager under this Agreement
(by transfer of funds from the Operating Account) (the “Management Account”);
and
5.4.1.5    such other accounts as Manager with Owner’s prior approval (or Owner
with Manager’s approval) deems necessary or desirable. Owner expressly disclaims
a security interest and lien in any funds in the Bank Accounts that belong to
the State of Maryland.
To the extent, if any, that the funds in the Bank Accounts and Reserve Fund are
deemed not to be held in express trust for the benefit of Owner and to the
extent permitted by the terms of any Financing, Owner is hereby granted a
security interest and lien in the Bank Accounts and Reserve Fund to secure
Manager’s obligations under this Agreement and Owner is entitled to perfect its
security interest and lien in the Bank Accounts and Reserve Fund through an
account control agreement with the applicable bank where the Bank Account and
Reserve Fund are deposited (in customary form and substance and which is
reasonably satisfactory to Manager and which is consistent with this Agreement,
including the provisions of this agreement applicable to the holding and
disbursement of funds).
5.4.2    Authorized Signatories. Manager’s designees shall be the only Persons
authorized to draw funds from the Bank Accounts and make deposits into the Bank
Accounts during the Term; provided, however, that if Manager is in breach of
Section 5.4.4 or the fourth sentence of Section 5.4.1, (i) Owner shall be
authorized to draw, disburse and retain funds as Manager would be so entitled
under Section 5.4.4 (and such funds may only be used in accordance with Section
5.4.4) and (ii) if such breach constitutes an Event of Default by Manager,
Manager shall cease having any further rights to draw on such Bank Accounts and
a signature (electronic or otherwise) from Owner (other than an Affiliate of the
Manager) shall also be required for the drawing of funds from the Management
Account (and Owner shall not unreasonably withhold, condition or delay any such
signature). Manager shall establish reasonable controls to ensure accurate
reporting of all transactions involving the Bank Accounts and as Manager,
consistent with commercially reasonable business procedures and practices which
are consistent with the size and nature of the operations at the Managed
Facilities, reasonably deems necessary or advisable. Manager shall provide Owner
copies of bank statements with respect to the Bank Accounts, as requested by
Owner.
5.4.3    Permitted Investments; Liability for Loss in Bank Accounts. Manager
shall not invest funds in the Bank Accounts, except as may be permitted under
the Financing Documents. Owner shall bear all losses suffered in any investment
of funds into any such Bank Account, and Manager shall have no liability or
responsibility for such losses, except to the extent due to Manager’s Gross
Negligence or Willful Misconduct.
5.4.4    Disbursement of Funds to Owner. All revenues from the operation of the
Managed Facilities shall be deposited by Manager in the Operating Account in
accordance with Manager’s practices and policies for Other Brand Properties.
Unless the Parties agree otherwise, on or about the twenty fifth (25th) day of
each calendar quarter, Manager shall disburse to Owner,

702580413 11172554    24

--------------------------------------------------------------------------------



as directed by Owner, any funds remaining in the Operating Account at the end of
the immediately preceding month after payment, contribution or retention, as
applicable, of the following in the following order of priority: (a) all
Operating Expenses then due but which have not yet been paid; (b) the amount of
debt service accruals and payments due to Lenders as provided in the most
recently updated Monthly Debt Service Schedule; (c) transfer of the Management
Fees then due to the Management Account (for payment within one (1) Business Day
to Manager and, if applicable, in accordance with Section 5.4.5); (d) the
Reserve Fund Contribution due for such month in the Reserve Fund, and any
deficiencies in the Reserve Fund; (e) the amount of any reserves required to be
funded pursuant to the Financing Documents; and (f) retention by Manager of an
amount sufficient to cover (i) a reasonable reserve for any non-capital expense
(including debt service), or any capital expense set forth in the Annual Budget,
that Manager reasonably believes will be due during the next twelve (12) month
period and for which Manager reasonably determines that a reserve for such
quarter would be prudent to insure sufficient cash to pay such expense, (ii) any
other amounts necessary to cure or prevent any violation of, any Applicable Law
in accordance with this Agreement, (iii) an amount of working capital reasonably
determined to be prudent by Manager and Owner to provide reserves for emergency
expenditures or Operating Expenses payable less frequently than monthly or to
cover anticipated operating shortfalls for a ninety (90) day period and (iv)
such other amounts as may be agreed to by the Parties from time to time. In the
event Owner disputes any decision by Manager to reserve and not disburse to
Owner funds pursuant to this Section 5.4.4, such dispute may be submitted by
either Party for Expert Resolution in accordance with Article XVII.
5.4.5    Transfers Between Bank Accounts. Manager has the authority to transfer
funds from and between the Bank Accounts in order to pay Operating Expenses, to
pay debt service with respect to the Managed Facilities, to invest funds for the
benefit of the Managed Facilities, to pay the Management Fees to Manager
pursuant to this Agreement and for any other purpose consistent with the Annual
Budget and good business practices; provided, that, except to the extent
necessary to pay Managed Facilities Personnel Costs or to pay emergency
expenditures in accordance with Section 5.1.5.3, Manager shall not transfer
funds from the Reserve Fund to other Bank Accounts without the consent of Owner
and, if the circumstance contemplated by the proviso in the first sentence of
Section 5.4.2 has occurred and is continuing, Manager shall not transfer funds
from the Management Account without the co-signature (electronic or otherwise)
of a representative of Owner (other than an Affiliate of Manager) (and Owner
shall not unreasonably withhold, condition or delay such co-signature).
5.4.6    Monthly Debt Service Schedule. Whenever Owner incurs indebtedness with
respect to the Managed Facilities, Owner shall provide Manager with a schedule
of all principal and interests payments due with respect thereto and the method
for calculating interest with respect to such indebtedness (as the same may be
updated, the “Monthly Debt Service Schedule”).
5.5
Funds for Operation of the Managed Facilities.


702580413 11172554    25

--------------------------------------------------------------------------------



5.5.1    Initial Working Capital. Owner shall deposit or cause to be deposited
the Initial Working Capital into the Operating Account at least thirty (30) days
prior to the anticipated Opening Date, or at such earlier time as reasonably
required for Operation of the Managed Facilities. The Initial Working Capital is
separate from, and in addition to, any funds that Owner may be required to fund
for Pre-Opening Services, including purchasing initial inventories of FF&E and
Supplies.
5.5.2    Additional Funds. If Manager determines at any time during the Term
that: (a) the available funds in the Operating Account are insufficient to allow
for the uninterrupted and efficient Operation of the Managed Facilities in
accordance with this Agreement (including the Operating Standard) based on a
ninety (90) day reference period; (b) the available funds in the Operating
Account are insufficient for the timely payment of amounts in any given month to
be paid under Section 5.4.4; (c) the available funds in the Operating Account
or, in the case of capital expenditures, the Reserve Fund are insufficient for
the Operation of the Managed Facilities in accordance with the obligations of
Owner set forth in the Ground Lease, Building Capital Improvements and ROI
Capital Improvements then contemplated in the Annual Budget or otherwise
approved by Owner or authorized under this Agreement, Manager shall notify Owner
of the existence and amount of the shortfall (a “Funds Request”). Owner shall be
obligated to deposit into the Operating Account or the Reserve Fund, as
applicable, the amount requested by Manager in the Funds Request within fifteen
(15) days after delivery of the Funds Request.
5.5.3    Failure to Provide Funds. If Owner fails to deposit all or any portion
of any amount requested in a Funds Request, Manager shall have the right, but
not the obligation, to use or pledge its credit in paying, on Owner’s behalf,
(a) ordinary and customary Operating Expenses or (b) Building Capital
Improvements and Routine Capital Improvements then contemplated in the Annual
Budget or otherwise approved by Owner or authorized under this Agreement (but
not, for avoidance of doubt, ROI Capital Improvements), in which case Owner
shall pay for such goods or services when such payment is due. In addition, if
Owner fails to pay for such goods or services when such payment is due, then
Manager shall have the right, but not the obligation, to pay for such goods or
services, in which case Owner shall reimburse Manager immediately upon demand by
Manager (and Manager shall be entitled to reimburse itself from any available
funds from the Operation of the Managed Facilities, including the Operating
Account and the Reserve Fund) for all amounts advanced by Manager, together with
interest thereon in accordance with Section 3.4.
5.6
Purchasing.

Manager or its Affiliates may, in its discretion, make available to the Managed
Facilities licensing or purchasing programs available to other facilities owned
or operated by Manager and its Affiliates (whether on a national, regional,
mandatory, optional or other basis) (each, a “Purchasing Program”). Manager may
elect, in its discretion, but subject to the terms of this Section 5.6 and
Applicable Law, to license any games or purchase or lease any FF&E and Supplies
for the Operation of the Managed Facilities from a Purchasing Program maintained
by Manager or its Affiliates; provided, that Manager shall use reasonable
efforts to ensure the prices and terms of the games, FF&E and Supplies to be
licensed or purchased under such Purchasing Program (including with such
modifications as provided below), taken as a whole, are competitive with the
prices and terms of games, products and services of equal quality available from
other suppliers. In making such determination, the prices and terms for the
games, FF&E and Supplies will be compared to

702580413 11172554    26

--------------------------------------------------------------------------------



the prices and terms which would be charged by reputable and qualified unrelated
third parties on an arm’s length basis for similar games, FF&E and Supplies
sold, leased or licensed to similar companies in the hospitality industry, and
may be grouped in reasonable categories rather than being compared item by item.
Owner acknowledges and agrees that Manager and its Affiliates shall have the
right to (a) modify the fees, costs or terms of any such Purchasing Program,
including adding games, FF&E and Supplies to, and, subject to Applicable Law,
deleting games, FF&E and Supplies from, such Purchasing Program; (b) terminate
all or any portion of any such Purchasing Program, from time to time, upon sixty
(60) days' notice to Owner; (c) subject to this Section 5.6, receive payments,
fees, commissions or reimbursements from suppliers and third parties in respect
of such purchases, leases or licenses; and (d) subject to this Section 5.6, own
or have investments in such suppliers; provided, that such ownership or
investment is disclosed to Owner. It is Manager’s and its Affiliates’ policy to
pass through any discounts, rebates or similar incentives to the Managed
Facilities, except in cases where an allocation is not reasonably possible or
where rebate funds are used for marketing or other purposes which generally
benefit properties owned or managed by Manager or its Affiliates.
5.7
Managed Facilities Parking.

Owner shall cause to be available as part of the Managed Facilities parking
sufficient for the Operation of the Managed Facilities. If parking for the
Managed Facilities is not Operated as a part of the Managed Facilities, Manager
shall have the right to approve the arrangements for such operation, including
the identity of any third-party parking manager.
5.8
Use of Affiliates by Manager.

In performing its obligations under this Agreement, Manager from time to time
may use the services of one (1) or more of its Affiliates as permitted under
this Agreement. If an Affiliate of Manager performs services Manager is required
to provide under this Agreement, such Affiliate and its employees must hold such
licenses or qualifications as may be required by the Gaming Authorities in
connection with the performance of such services and Manager shall be ultimately
responsible to Owner for its Affiliate’s performance. Owner shall bear no cost
or expense for the Affiliate’s services, other than as expressly set forth in
Section 4.1.1 for Centralized Services Charges, Section 3.3 for Reimbursable
Expenses, Section 5.6 for participation in Purchasing Programs, Section 5.11 for
an Amenities Manager, Section 12.1.2 for the Insurance Program and the Related
Agreements. Additionally, Manager may cause Affiliates of Manager who operate
other facilities on behalf of Owner or Owner’s Affiliates to perform services
Manager is required to provide under this Agreement and the costs associated
with such performance shall be an Operating Expense of the Managed Facilities.
Any agreement or transaction between Manager acting on behalf of Owner, on the
one hand, and any Affiliate of Manager, on the other hand, that involves a cost
or expense to Owner or the Managed Facilities, or a transfer of assets from the
Managed Facilities, shall either be (a) approved by Owner or (b) set forth in
the Annual Budget (subject to Sections 5.1.4 and 5.1.5) and identified as an
expense of an Affiliate of Manager (except that Managed Facilities Personnel
Costs and costs incurred to third-party vendors under the Purchasing Program
need not be separately identified in the Annual Budget as an expense to an
Affiliate of Manager). Subject to any confidentiality or similar obligations,
Manager shall make available to Owner such information as reasonably requested
by Owner to compare the cost or expense charged by the Affiliate with charges of
an unaffiliated third party.

702580413 11172554    27

--------------------------------------------------------------------------------



5.9
Limitation on Manager’s Obligations.

5.9.1    General Limitations. Manager’s obligations under this Agreement are
subject in all respects to the availability of sufficient funds from the
Operation of the Managed Facilities, or which are otherwise provided by Owner.
Except as otherwise expressly provided in this Agreement, all costs and expenses
of Operating the Managed Facilities shall be payable out of funds from the
Operation of the Managed Facilities, or which are otherwise provided by Owner.
In no event shall Manager be obligated to pledge or use its own credit or
advance any of its own funds to pay any such costs or expenses for the Managed
Facilities. Accordingly, notwithstanding anything to the contrary in this
Agreement, Manager shall be relieved from its obligations to Operate the Managed
Facilities in compliance with the Operating Standard and in accordance with this
Agreement whenever and to the extent that Manager is prevented or restricted in
any way from doing so by reason of: (a) the occurrence of a Force Majeure Event;
(b) the Operating Limitations; (c) Owner’s breach of any material term of this
Agreement (including Owner’s obligation to provide sufficient funds as required
under this Agreement); (d) any limitation or restriction in this Agreement on
Manager’s authority or ability to expend funds in respect of the Managed
Facilities; or (e) the availability of sufficient funds to Operate the Managed
Facilities.
5.9.2    Pre-Existing Conditions and External Events. If any environmental,
construction, personnel, real property-related or other problems arise at the
Managed Facilities during the Term that: (a) relate to the Operation or
condition of the Managed Facilities, or activities undertaken at the Managed
Facilities or on the Premises, prior to the Term; or (b) are caused by or arise
from sources outside of the Managed Facilities, Manager’s services under this
Agreement shall not extend to management of any remediation, abatement or other
correction of such problems, and Owner shall retain full managerial and
financial responsibility and liability for and control over the remediation,
abatement and correction of such problems, and shall take such actions in a
timely manner with as little disturbance or interruption of the use and
Operation of the Managed Facilities as reasonably practicable. Notwithstanding
the foregoing, in the event such problems exist: (i) Manager will cooperate
reasonably with Owner in connection with Owner’s remediation, abatement and
correction efforts; and (ii) if there is a reasonable likelihood that such
problems would cause criminal or civil liability to Manager, injury to persons
using the Managed Facilities or damage to the Managed Facilities, Owner shall
promptly remedy such problems and if Owner fails to do so, Manager shall have
the right to take all reasonably necessary steps to comply with any Applicable
Law, or to avoid criminal or civil liability to Manager, or injury to Persons or
property; provided, that Manager shall give Owner prior notice thereof.
5.9.3    Pre-Opening Period. Owner acknowledges that, except for the Pre-Opening
Services or as provided in the CRBH Development Agreement, Manager and its
Affiliates shall have no obligations to provide any services for the Operation
of the Managed Facilities prior to the commencement of the Term.
5.10
Third-Party Operated Areas.

Manager shall, in consultation with Owner, identify particular portions of the
Managed Facilities, such as a restaurant, bar, entertainment venue, spa or
retail location (“Third-Party Operated Areas”), that shall be operated by third
parties (the “Third-Party Managers”) under a lease, operating agreement,
franchise agreement or similar agreement arranged by Manager. Manager

702580413 11172554    28

--------------------------------------------------------------------------------



shall have the right to manage the process of selecting any Third-Party
Managers. Any lease, operating agreement, franchise agreement or similar
agreement entered into with a Third-Party Manager shall (a) be consistent with
the terms of this Agreement; (b) require the Third Party Managers to operate the
Third-Party Operated Areas in accordance with the Operating Standard and all
other terms of this Agreement, subject to the Operating Limitations, and (c)
require the Third-Party Managers and their employees and contractors, as
applicable, to hold such license or qualification as may be required by the
Gaming Authorities.
5.11
Amenities.

Subject to Section 2.2.9, Manager shall have the right to propose to have an
Affiliate of Manager (the “Amenities Manager”) operate one or more of the
Third-Party Operated Areas. The arrangement with any Amenities Manager for the
operation of a restaurant, bars, entertainment venue, spa, retail location or
other amenity as a part of the Managed Facilities shall be documented pursuant
to a lease or management agreement prepared by Manager and approved by Owner
which shall provide that the restaurant, bars, entertainment venue, spa, retail
location or other amenity, as applicable, shall be (a) designed and constructed
in all material respects in accordance with the Operating Standard, Design
Guidance and any other standards reasonably required by Owner and the Amenities
Manager, and (b) operated in accordance with the Operating Standard and all
other terms of this Agreement, in each case subject to the Operating
Limitations.
ARTICLE VI.    
APPROVALS
6.1
Execution of Agreement Subject to Maryland Gaming Approvals.

This Agreement and all other agreements contemplated herein shall be executed
subject to all required approvals and authorizations, if any, by all applicable
Maryland Gaming Authorities. Owner, at its expense, promptly after the date
hereof shall take such commercially reasonable actions as may be reasonably
required to obtain such required approval or authorization from, the applicable
Governmental Authorities to make effective this Agreement as and if required by
Applicable Law and all Related Agreements, and permit Owner to make the payments
required to be made to Manager under this Agreement and all related agreements;
provided, that Manager, at Manager’s expense, shall obtain such license(s) or
qualification(s) applicable to Manager as may be required by applicable Maryland
Gaming Authorities. Manager shall have the right, at its expense, to participate
in all phases of the approval or authorization process. The Parties shall
cooperate in all such undertakings or dealings with Maryland Gaming Authorities,
and Owner shall provide reasonable notice to Manager prior to all meetings with
any Maryland Gaming Authority for such purpose. Owner covenants and agrees to
use best efforts to diligently pursue and obtain all Approvals (other than such
license(s) or qualification(s) applicable to Manager) required to approve
Manager to Operate the Managed Facilities and this Agreement, and Owner will
maintain all such Approvals during the Term.
6.2
Modification of Agreement.

If any Governmental Authority, as a condition of its approval of the initial
effectiveness of this Agreement, requires directly or indirectly, the
modification of any terms or provisions of this

702580413 11172554    29

--------------------------------------------------------------------------------



Agreement, the Parties shall use their commercially reasonable efforts to comply
with such request; provided, that if such requested modification would have a
material adverse effect on any Party, then such Party shall have the right to
terminate this Agreement by giving written notice to the other Party within
thirty (30) days after receipt of such request for modification, with no
liability whatsoever to the other Party for such termination.
ARTICLE VII.    
PROPRIETARY RIGHTS
7.1
Service Mark Rights.

7.1.9    In consideration of the Management Fee, Manager shall procure for the
benefit of Owner and the Managed Facilities the non-exclusive right and license
to use and otherwise exploit the Service Mark Rights in connection with the
development, Operation, promotion and marketing of the Managed Facilities
throughout the Term of this Agreement and during the Transition Period. As
between Owner and Manager with respect to such right and license, Manager shall
have the sole and exclusive right to determine the form of presentation of the
Service Mark Rights in the Operation of the Managed Facilities, including in all
uses of the Service Mark Rights in marketing, sales, advertising and promotional
materials of the Managed Facilities, any goods or services relating to the
Managed Facilities and any signage for the Managed Facilities. Subject to the
Annual Budget, Manager agrees to procure merchandise bearing the Brand or other
Service Mark Rights on behalf of the Owner for sale or promotion at the Managed
Facilities at customary whole-sale prices for such merchandise.
7.1.10    Notwithstanding that Manager shall use the Service Mark Rights in the
conduct of the Operations, Owner acknowledges that, as between Manager and
Owner, this use of the Service Mark Rights shall not create in Owner’s favor any
right, title, or interest in or to any of the Service Mark Rights, but all
rights of ownership and control of the Service Mark Rights shall reside solely
with such Affiliate of Manager that owns such Service Mark Rights. If and to the
extent Owner acquires any right, title or interest in or to any of the Service
Mark Rights, Owner hereby assigns all such right, title and interest therein to
such Affiliate of Manager.
7.1.11    Owner acknowledges and agrees that the right to use the Service Mark
Rights in connection with the Managed Facilities (a) excludes any right of Owner
to register any trademarks, copyrights, or domain names, or seek patents, which
use any elements of the Service Mark Rights, such right being reserved
exclusively to Manager and its Affiliates; (b) excludes any right of Owner to
sub-license or sub-contract or permit other Persons to use the Service Mark
Rights (including the production of branded goods) without the prior written
consent of Manager; (c) does not permit Owner to use the Brand or any marks,
names, indicia or identifiers that are or may be confusingly similar to any
element of the Brand in Owner’s corporate name; (d) does not permit Owner to
acquire, or represent in any manner that Owner has acquired, in any manner any
ownership rights in the Brand or any element thereof, and (e) does not permit
Owner to use the Service Mark Rights to incur, secure or guarantee any
obligation or indebtedness in such a manner as may, in any way, subject Manager
or such Affiliate of Manager that owns such Service Mark Rights to liability.
Further, as between Owner and Manager, any new trademarks, trade dress, slogans,
logos, and any other matter capable of serving as a designation of origin for
the goods and services provided in connection with the Managed Facilities that
incorporate and are derived from the Service Mark

702580413 11172554    30

--------------------------------------------------------------------------------



Rights shall be owned by Manager or its Affiliates; provided, however, that in
connection with any sale of the Managed Facilities, Manager shall, at its
option, either (i) assign (or cause its relevant Affiliates to assign) all of
its right, title and interest in the Owner Marks to Owner, whereupon such Owner
Marks shall be deemed owned by the Managed Facilities, or (ii) have and retain
full ownership of the Owner Marks and grant (or cause its relevant Affiliates to
grant) a non-exclusive, royalty free transferrable license to Owner to use and
otherwise exploit the Owner Marks.
7.2
Use of Service Mark Rights.

Subject to the obligation of the Manager to operate the Casino under the Brand,
as part of Manager’s services under this Agreement for the Operation of the
Managed Facilities, Manager may use any Service Mark Rights in the Operation of
the Managed Facilities as Manager deems appropriate or advisable consistent with
the Annual Budget. The Managed Facilities shall be a part of the Total Rewards
System used generally at other Operated Brand Properties. Manager reserves the
right and discretion to require Managed Facilities Personnel to sign a
commercially reasonable confidentiality and restricted use agreement as a
condition to the disclosure or use of any Service Mark Rights by such Person,
which shall supplement the terms set forth in this Article VII.
7.3
Rights to Service Mark Rights.

Owner hereby (a) recognizes the sole and exclusive right of ownership of Manager
and its Affiliates to all Service Mark Rights and (b) agrees that Owner’s use of
the Service Mark Rights shall be conducted exclusively by Manager under this
Agreement. Without limiting any other rights, remedies or claims of Manager or
its Affiliates at law, under this Agreement or otherwise, Owner covenants that
in the event of any termination or expiration of this Agreement, whether as a
result of a default by Manager or otherwise, Owner shall not continue the
operations of the Managed Facilities pursuant to a Service Mark Right, nor will
it otherwise utilize any of the Service Mark Rights (or hold itself out as
operating pursuant to the same) or any variant thereof in the operations of the
Managed Facilities or the name of the Managed Facilities provided, however, that
Owner shall have a period of twelve (12) months following termination or
expiration of this Agreement to remove all Service Mark Rights from FF&E and the
Managed Facilities, the cost which shall be borne by Owner. If Owner fails to so
remove all Service Mark Rights within such twelve (12) month period, Owner
agrees that Manager and its Affiliates (excluding Owner) or their respective
representatives may enter the Managed Facilities and remove all Service Mark
Rights from FF&E and the Managed Facilities, the cost which shall be borne by
Owner. This Section 7.3 shall survive the expiration or termination of this
Agreement.
7.4
Proprietary Information and Systems of Manager or its Affiliates.

7.4.1    Proprietary Information and Systems. Owner agrees that Manager or its
Affiliates have the sole and exclusive right, title and ownership to the
following items as now in existence and as the same may be modified,
supplemented or updated in the future (collectively, the “Proprietary
Information and Systems”):
7.4.1.6    proprietary information, techniques and methods of operating and
marketing, gaming, hotel and related businesses, including without limitation,
the Total Rewards System;

702580413 11172554    31

--------------------------------------------------------------------------------



7.4.1.7    proprietary information, techniques and methods of designing,
selecting, maintaining, operating, marketing, developing and customizing games
used in gaming, hotel and related businesses;
7.4.1.8    proprietary information, techniques and methods of training employees
in the gaming, hotel and related businesses;
7.4.1.9    proprietary business plans, projections, marketing, advertising and
promotion plans, strategies and systems, including the items listed on Exhibit F
attached hereto and incorporated herein by this reference and any modifications,
supplements or revisions thereof, which may hereafter be made by Manager or its
Affiliates, all of which have been developed or acquired over many years through
the expenditure of time, money and effort and which Manager and its Affiliates
maintain as confidential and as a trade secret(s); and
7.4.1.10    all proprietary information, techniques and methods used in
connection with the Total Rewards System or any other rewards system which is
used generally at Operated Brand Properties.
Notwithstanding the foregoing, Proprietary Information and Systems shall not
include: (a) information and systems developed by Owner or third parties on
Owner’s behalf; (b) information and systems developed by Manager or a third
party specifically for use at the Managed Facilities; (c) data specific to the
Managed Facilities that may be contained in Proprietary Information and Systems,
including the Managed Facilities Guest Data; and (d) information which is not
recognized as a trade secret of Manager or its Affiliates, or entitled to
protection as proprietary to Manager and its Affiliates, under applicable state
law.
7.4.2    Confidentiality. Owner further agrees that, to the extent Owner has
access to the Proprietary Information and Systems, Owner shall: (a) maintain the
confidentiality of Manager Confidential Information in such Proprietary
Information and Systems, and not provide access to such Manager Confidential
Information (or any documents, notes, memoranda, lists, computer programs or
summaries thereof) to any other Person (including any shareholder or Affiliate
of Owner); (b) not use the Proprietary Information and Systems for any purpose
other than as permitted under this Agreement; (c) make no copies of all or any
portion of the Proprietary Information and Systems; and (d) upon the termination
or expiration of this Agreement, (i) return all Proprietary Information and
Systems to Manager, including documents, notes, memoranda, lists, computer
programs and any summaries of the Proprietary Information and Systems in Owner’s
possession or control but excluding any Managed Facilities Guest Data which
Owner may retain pursuant to the terms of this Agreement, and (ii) cease to
access any and all of the Proprietary Information and Systems, in each case upon
the end of the Transition Period.
7.4.3    Guest Data and Managed Facilities Guest Data.
7.4.3.1    Owner recognizes the exclusive right of ownership of Manager and its
Affiliates to all Guest Data, other than Managed Facilities Guest Data, and the
Parties agree that they shall have joint right of ownership to all Managed
Facilities Guest Data. Owner hereby disclaims any right or interest in Guest
Data, other than Managed Facilities Guest Data, regardless of any legal
protection afforded thereto. Owner agrees that throughout the Term, Manager or

702580413 11172554    32

--------------------------------------------------------------------------------



Manager’s designees shall host and retain the database relating to customers’
activities at the Managed Facilities which shall be collected and stored in
systems implemented and managed by Manager, including all customer information
gathered in by Manager or its Affiliates in connection with any casino player
loyalty program card or successor player or guest rewards program, and, subject
to the restrictions set forth in this Section 7.4.3, Manager or one of its
Affiliates shall own and be entitled to use any and all of the customer or other
information gathered by Manager or its Affiliates in connection with this
Agreement or such programs.
7.4.3.2    Owner shall not and Manager shall not and shall cause its Affiliates
not to (a) use the Managed Facilities Guest Data to offer, solicit or promote
any illegal, obscene, inappropriate, adult oriented, or pornographic material or
activity or to engage in any activity that would constitute spamming or a
violation of any Applicable Laws relating to privacy, (b) during the Term, use
the Managed Facilities Guest Data in any manner which is inconsistent with the
integrity of the Brand, (c) sell, license or grant any other Person (except, in
the case of Manager, an Affiliate of Manager or Rock Gaming or its Affiliates) a
right to use, view or copy the Managed Facilities Guest Data or (d) use the
Managed Facilities Guest Data for any purpose which is not for the direct
benefit of the Managed Facilities, or the businesses and/or operations of either
Manager and its Affiliates or Owner and its Affiliates. Notwithstanding anything
contained in this Agreement to the contrary, the use of the Managed Facilities
Guest Data shall, in all events, be subject to the limitations and restrictions
set forth in any other agreement or other contract related thereto (including
any operating agreement of any Parent Company of Owner, to the extent
applicable), this Agreement, Applicable Law (including any established by the
State of Maryland) and this Section 7.4.3. Owner and Manager further agree not
to use, nor permit their Affiliates to use, at any time, the Managed Facilities
Guest Data in any illegal manner, nor to engage in any activity that would
constitute spamming or a violation of any privacy laws under any applicable
jurisdiction’s regulations. For the avoidance of doubt, Owner agrees that it
shall not disclose any gaming play or player rating information contained in the
Managed Facilities Guest Data to a Competitor. Notwithstanding the foregoing,
if, upon the expiration or termination of this Agreement, Owner engages a
successor manager to Operate the Managed Facilities, then the Managed Facilities
Guest Data may be disclosed to such successor; provided, that if Applicable Law
or any privacy policy of Manager or its Affiliates requires Manager to provide
guests of the Managed Facilities with notice of such transfer and/or a right to
“opt out” of having their information transferred to such successor, Owner and
Manager shall comply with such requirement and the election of such guest with
respect thereto. Owner agrees to, and to cause its Affiliates to, (A) maintain
commercially reasonable measures to protect the physical safety and data
integrity of the Managed Facilities Guest Data, and (B) comply with (1) all
applicable data protection policies applicable to guest data, to which Manager
and its Affiliates are subject, including compliance with all relevant security
best practices including PCI Data Security Standards and the Sarbanes Oxley Act,
and (2) during the Term, all privacy, data security and reasonable contact
policies of Manager and its Affiliates. Manager may require Owner to acknowledge
in writing its receipt of any Managed Facilities Guest Data (in whatever form)
and confirm its obligations under this Section 7.4.3 and the requirements
described herein. In the event Manager reasonably believes the integrity of such
Managed Facilities Guest Data has been compromised, Manager and its Affiliates
shall have the right, upon reasonable notice and at reasonable times to inspect
the physical facilities and servers where Owner stores (or has stored on its
behalf) the Managed Facilities Guest Data and to review all methods and
processes associated with the storage and use of same.

702580413 11172554    33

--------------------------------------------------------------------------------



7.4.4    Improvements to System. All intellectual property rights to the
improvements in the Proprietary Information and Systems (the “System
Improvements”) are hereby irrevocably assigned by Owner (to the extent of
Owner’s interest therein, if any) to Manager or its designee and upon creation
shall be and become the exclusive property of Manager or its designee, and
neither Owner nor any of its Affiliates shall have any ownership rights in any
System Improvements. Manager or its Affiliates may incorporate any such System
Improvements into the Proprietary Information and Systems and shall have the
exclusive right to all intellectual property rights (including patent,
copyright, and industrial design rights) in and to the System Improvements, and
to register and protect such System Improvements in Manager’s or its designee’s
own name to the exclusion of Owner, who shall have no rights to use such System
Improvements except as specifically granted to Owner under this Agreement. Owner
agrees to execute such assignment or other documents as Manager may reasonably
request to evidence its ownership or to assist Manager in securing intellectual
property rights to the System Improvements, at Manager’s sole expense.
7.4.5    Survival. This Section 7.4 shall survive the expiration or termination
of this Agreement.
ARTICLE VIII.    
CONFIDENTIALITY
8.1
Disclosure by Owner.

Owner acknowledges that Manager will provide certain Manager Confidential
Information to Owner in connection with the Operation of the Managed Facilities,
and that such Manager Confidential Information is proprietary to Manager and its
Affiliates, and includes trade secrets. Accordingly, during the Term and
thereafter: (a) Owner shall not, and shall cause its Affiliates not to, use the
Manager Confidential Information in any other business or capacity, and Owner
acknowledges such use would constitute an unfair method of competition; (b)
Owner shall maintain the confidentiality of, and shall not disclose to any other
Person (including the media), any Manager Confidential Information or the terms
of this Agreement, except to its shareholders, partners, directors, officers,
employees, agents, legal counsel, accountants and existing and potential Lenders
and potential purchasers (provided such potential purchaser is not a
Competitor), but only on a “need to know” basis in connection with its ownership
of the Managed Facilities and subject to customary confidentiality protections;
(c) Owner shall not make unauthorized copies of any portion of the Manager
Confidential Information disclosed in written, electronic or other form; and (d)
Owner shall make every effort to ensure that none of its shareholders, partners,
members, trustees, beneficiaries, Affiliates, directors, officers, employees,
agents, representatives and potential purchasers use, disclose or copy any
Manager Confidential Information, disclose any terms of this Agreement or take
any other actions that Owner is otherwise prohibited from taking under this
Section 8.1. Notwithstanding the foregoing, the restrictions on the use and
disclosure of Manager Confidential Information shall not apply: (i) to
information or techniques which are or become generally known to the public
(other than through any breach of any obligation with respect to
confidentiality); (ii) to the extent such disclosure is required under
Applicable Laws, including reporting requirements applicable to public
companies; (iii) to information known to Owner before disclosure by Manager or
disclosed to Owner by a third party not subject to confidentiality obligations
to Manager or developed by Owner without use of Manager Confidential
Information; or (iv) Managed Facilities Guest Data to the extent used in
accordance with this Agreement, including

702580413 11172554    34

--------------------------------------------------------------------------------



Section 2.3.3. In the event that Owner or any Person to which Owner has
disclosed Manager Confidential Information is requested or required by oral
question, interrogatory, request for information or documents, subpoena, civil
investigative demand or similar process to disclose any Manager Confidential
Information, Owner shall and shall cause such Person to: (A) provide Manager
with prompt notice so that Manager and its Affiliates may seek a protective
order or other appropriate remedy or, in their discretion, waive compliance with
the provisions of this Section 8.1; and (B) cooperate with Manager and its
Affiliates, at their expense, in any effort Manager or any of its Affiliates
undertakes to obtain a protective order or other remedy. In the event that such
protective order or other remedy is not obtained or Manager in its discretion
waives compliance with the provisions of this Section 8.1, Owner shall and shall
cause such Person to disclose to the Person compelling disclosure only that
portion of the Manager Confidential Information that Owner is advised, by
outside counsel, is legally required and to use best efforts to obtain reliable
assurance that confidential treatment is accorded the Manager Confidential
Information so disclosed (to the extent available).
8.2
Disclosure by Manager.

Manager acknowledges that Owner may, from time to time, provide certain Owner
Confidential Information (as defined in Exhibit K attached hereto) to Manager in
connection with its ownership of the Managed Facilities. All such Owner
Confidential Information received by Manager, as well as the terms of this
Agreement, will be held by Manager and its Affiliates in accordance with Exhibit
K attached hereto.
8.3
Public Statements.

The Parties shall cooperate with each other on all press releases and other
public statements relating to the Managed Facilities and neither Party shall
issue any press release or other public statement relating to the Managed
Facilities without the prior written approval of the other Party and receipt of
any required approvals from any Governmental Authority, except for any public
statement required under Applicable Law; provided, that Manager and its
Affiliates may, subject to Applicable Law, make public statements and press
releases regarding the Managed Facilities in connection with CEOC’s general
business operations, the Operation of the Managed Facilities or in the ordinary
course of Manager’s Operation of the Managed Facilities. With respect to any
public statement required under Applicable Law, the issuing Party shall provide
the other Party with a reasonable opportunity to review and comment upon any
such statement prior to its issuance. In addition, either Party may make
reference to the Managed Facilities, this Agreement and such Party’s business in
connection with making Securities Exchange Commission filings, investor and
lender reports and presentations, financing documents and offering materials.
8.4
Cumulative Remedies.

Owner acknowledges that any violation of the provisions of Section 8.1, 8.2 or
8.3 would cause irreparable harm and injury to Manager and its Affiliates and
that money damages would not be an adequate remedy for any such violation and,
accordingly, Manager and its Affiliates shall be entitled to injunctive or other
equitable relief to prevent any actual or threatened breach of any of such
provisions and to enforce such provisions specifically, without the necessity of
posting a bond or other security or of proving actual damages, by an appropriate
court in the appropriate jurisdiction.

702580413 11172554    35

--------------------------------------------------------------------------------



The remedies provided in this Section 8.4 are cumulative and shall not exclude
any other remedies to which Manager and its Affiliates may be entitled under
this Agreement or Applicable Law, and the exercise of a remedy under this
Section 8.4 shall not be deemed an election excluding any other remedy or any
waiver thereof.
8.5
Survival.

This Article VIII shall survive the expiration or termination of this Agreement.
ARTICLE IX.    
MARKETING
9.1
Marketing.

9.1.4    Managed Facilities Marketing Program. In addition to the Managed
Facilities’ participation in any marketing program included as part of the
Centralized Services, Manager shall develop and implement a specific marketing
program for the Managed Facilities, which shall provide for the planning,
publicity, internal communications, organizing and budgeting activities to be
undertaken, and which may include the following: (a) production, distribution
and placement of promotional materials relating to the Managed Facilities,
including materials for the promotion of employee relations; (b) development and
implementation of promotional offers or programs that benefit the Managed
Facilities and are undertaken by Manager or by a group of hotels and casinos
that includes the Managed Facilities; (c) attendance of Managed Facilities
Personnel at conferences, conventions, meetings, seminars and travel congresses;
(d) selection of and guidance to advertising agency and public relations
personnel; and (e) preparation and dissemination of news releases for national
and international trade and, consumer publications. Owner shall not publish any
advertising materials or otherwise implement any marketing, advertising or
promotion program for the Managed Facilities on its own, without Manager’s prior
written approval.
9.1.5    Development and Implementation. The development and implementation of
the Managed Facilities’ specific marketing program shall be effected
substantially by Managed Facilities Personnel, with periodic assistance from
Corporate Personnel with marketing and sales expertise. Any such assistance
provided by any Corporate Personnel shall be at no cost to Owner or the Managed
Facilities for such Corporate Personnel’s time, but the reasonable Out-of-Pocket
Expenses incurred by Manager or its Affiliates in connection with such
assistance shall be Operating Expenses. Subject to the provisions of Section 5.1
relating to the Annual Budget, the Managed Facilities’ specific marketing
program shall comply with the sales, advertising and public relations policies
and guidelines and corporate identity requirements established by Manager, for
other Operated Brand Properties, as such policies, guidelines and requirements
may be modified from time to time. Subject to the provisions of Section 5.1
relating to the Annual Budget, Manager shall have the right to engage a Person
on behalf of Owner to perform such marketing and public relations activities for
the Managed Facilities pursuant to this Article IX.
9.1.6    Content. Manager shall have the right to obtain, or at the reasonable
request of Manager, Owner shall obtain and provide to Manager, updated
photographs, descriptive content and other media, such as video and floor plans,
of the Managed Facilities (collectively, “Content”) from time to time in
accordance with Manager’s specifications for Content. All

702580413 11172554    36

--------------------------------------------------------------------------------



ownership or license rights to Content, whether procured by Manager or Owner,
shall vest in Owner. If Owner obtains Content, Owner shall ensure that any such
Content includes usage rights for the benefit of Manager in connection with the
operation of the Managed Facilities during the Term.
ARTICLE X.    
BOOKS AND RECORDS
10.1
Maintenance of Books and Records.

Manager shall keep and maintain, on an Operating Year basis in accordance with
GAAP, accurate books, records and accounts reflecting all of the financial
affairs, and all items of income and expense, in connection with the Operation
of the Managed Facilities and otherwise in a manner consistent with the then
existing policies and standards applicable to other Operated Brand Properties.
All books of account and other financial records of the Managed Facilities shall
be available to Owner, any Lender and their respective agents, representatives
and designees (subject to Section 8.1) at all reasonable times for examination,
audit, inspection and copying. All of the financial books and records of the
Managed Facilities, including books of account and front office records (but
excluding any Proprietary Rights) shall be the property of Owner.
10.2
Monthly Financial Reports.

Manager shall cause to be prepared and delivered to Owner reasonably detailed
unaudited monthly operating reports (the “Monthly Reports”) that reflect the
operational results of the Managed Facilities for each month of each Operating
Year. Manager shall use commercially reasonable efforts to deliver each Monthly
Report to Owner on or before the twenty fifth (25th) day of the month following
the month (or partial month) to which such Monthly Report relates. At a minimum,
the Monthly Reports shall include: (a) a balance sheet including current and
prior month and prior year-end comparisons (to the extent applicable) and
differences in reasonable detail; (b) an income and expense statement for such
month and for the elapsed portion of the current Operating Year through the end
of such month (with comparison to previous year); (c) a statement of cash flows
for such month and for the elapsed portion of the Current Operating Year through
the end of such month (with comparison to previous year) in reasonable detail to
allow Owner to identify and ascertain sources and uses thereof; (d) a statement
of account balances in each Bank Account and an itemization of transfers to the
Reserve Fund; (e) a computation of any installment of the Base Management Fees
due following delivery of such Monthly Report; and (f) such other reports or
information otherwise specified in this Agreement to be provided to Owner on a
monthly basis or as Owner may reasonably specify from time to time.
Notwithstanding anything to the contrary contained in this Section 10.2, Manager
shall not be obligated to deliver a Monthly Report for the last month of each
calendar quarter. In lieu of such delivery, Manager shall deliver the Quarterly
Report for the applicable calendar quarter and such Quarterly Report shall
include the information that would have been included in the Monthly Report for
such month pursuant to this Section 10.2.
10.3
Quarterly Financial Reports.

Manager shall cause to be prepared and delivered to Owner reasonably detailed
unaudited quarterly operating reports (the “Quarterly Reports”) and shall use
commercially reasonable efforts to deliver each Quarterly Report to Owner on or
before the twenty fifth (25th) day of the month

702580413 11172554    37

--------------------------------------------------------------------------------



following the end of the fiscal quarter (or partial fiscal quarter) to which
such Quarterly Report relates. With respect to the Quarterly Reports, Manager’s
Designated Financial Officer shall certify that it has reviewed such Quarterly
Reports and, to such Designated Financial Officer’s Knowledge, such Designated
Financial Officer has no reason to believe that such Quarterly Reports do not
fairly present, in all material respects, the financial condition, results of
operations, cash flows and other financial and operating results, as applicable,
of the Managed Facilities for the periods presented in the report (except for
the fact that there are no footnotes to such Quarterly Reports and subject to
year end adjustments in all respects). At a minimum, the Quarterly Reports shall
include: (a) a narrative report on Owner’s actual performance to the Operating
Plan and Capital Budget; (b) a computation of any installment of the Incentive
Management Fees due following delivery of such Quarterly Report; (c) an
itemization of expenses other than Management Fees incurred to Manager or any
Affiliate of Manager during such quarter, including Centralized Services Charges
and Reimbursable Expenses; (d) a schedule comparing the financial performance of
the Managed Facilities to the financial covenants under Financing Documents to
the extent that the applicable Financing relates the Managed Facilities only;
(e) a report on the project status and actual to budget expenditures for Routine
Capital Improvements and Building Capital Improvements projects underway; (f)
for the last month of such calendar quarter, the information that would have
been included in the Monthly Report for such month pursuant to Section 10.2; and
(g) such other reports or information otherwise specified in this Agreement to
be provided to Owner on a monthly basis or as Owner may reasonably specify from
time to time.
10.4
Annual Financial Reports.

Manager shall cause to be prepared and delivered to Owner no later than
fifty-five (55) days after the end of each Operating Year (beginning with
February 25 of the second (2nd) Operating Year with respect to the completion of
the first (1st) Operating Year), year end financial statements for the preceding
Operating Year (including a balance sheet, a statement of earnings and retained
earnings and a statement of cash flows), which statements shall be unaudited and
shall be prepared in accordance with GAAP. With respect to such statements,
Manager’s Designated Financial Officer shall certify that it has reviewed such
statements and, to such Designated Financial Officer’s knowledge, such
Designated Financial Officer has no reason to believe that such statements do
not fairly present, in all material respects, the financial condition, results
of operations, cash flows and other financial and operating results, as
applicable, of the Managed Facilities for the periods presented in the
statements (except for the fact that there are no footnotes to such statements
and subject to all adjustments made in the Certified Financial Statements).
Owner shall engage the Designated Accountant to provide audited financial
statements for the Operating Year then ended (the “Certified Financial
Statements”). Owner and Manager shall cooperate in all respects with the
Designated Accountant in the preparation of such financial statements, including
the delivery by Manager of any financial information generated by Manager
pursuant to the terms of this Agreement and reasonably required by the
Designated Accountant to prepare such audited financial statements. The
Certified Financial Statements prepared by the Designated Accountant pursuant to
this Section 10.4 and all information therein shall be binding and conclusive on
the Parties unless, within sixty (60) days after the delivery of such statements
to the Parties, either Party shall deliver written notice to the other Party of
its objection thereto setting forth in reasonable detail the nature of such
objection. If the Parties are unable thereafter to resolve any disputes with
respect to the matters set forth in the Certified Financial Statements within
sixty (60) days after delivery by either Party of such notice,

702580413 11172554    38

--------------------------------------------------------------------------------



either Party shall have the right to cause such dispute to be resolved in
accordance with Article XVII. In addition to the foregoing, Owner may at its
election and as an Operating Expense, cause further audits of the accounting
systems, books and records and financial records of the Managed Facilities,
including all expenditures made by the Managed Facilities; provided, that such
further audits shall occur not more than one (1) time each Operating Year.
10.5
Other Reports and Schedules.

In addition to the Operating Reports and Certified Financial Statement required
to be delivered to Owner hereunder, Manager shall cause to be prepared and
delivered to Owner any additional reports and schedules as Owner may reasonably
request from time to time, and copies of such leases, contracts and documents as
Owner a reasonably request from time to time.
ARTICLE XI.    
ASSIGNMENTS
11.1
Assignment by Owner.

11.1.1    Owner Assignments Restricted. Except as otherwise permitted in Article
XIII or this Article XI, Owner may not cause, permit or suffer an Assignment of
Owner’s right, title and interest in and to this Agreement without the prior
consent of Manager which consent shall not be unreasonably withheld. Any Change
of Control of Owner shall be deemed an Assignment for purposes of this Article
XI. Any Assignment in violation of the terms of this Article XI shall be void
and of no force or effect as between the Parties and shall constitute an Event
of Default by Owner governed by the terms of Article XVI.
11.1.2    Assignment by Owner without Manager’s Consent.
11.1.2.3    Notwithstanding the provisions of Section 11.1.1, Owner shall have
the right, without Manager’s consent, to effect an Assignment of this Agreement
in connection with a Managed Facilities Transfer; provided, that, to the extent
applicable, the conditions described in Section 11.1.3 are satisfied in
connection with such Assignment.
11.1.2.4    Notwithstanding the provisions of Section 11.1.1, Owner shall have
the right, without Manager’s consent, to effect an Assignment of this Agreement
or a Managed Facilities Transfer in connection with any Financing provided,
that, to the extent applicable, the conditions described in Section 11.1.3 are
satisfied in connection with such Assignment.
11.1.3    Conditions to Assignment. Notwithstanding anything to the contrary in
Section 11.1.2, all Assignments by Owner (whether or not Manager’s consent is
required pursuant to this Section 11.1) shall be subject to the following
conditions:
11.1.3.1    Owner shall provide written notice to Manager at least thirty (30)
days prior to the proposed Assignment, specifying in reasonable detail the
nature of the Assignment and such additional information as Manager may
reasonably request in order to determine whether the proposed transferee is a
Manager Prohibited Person;

702580413 11172554    39

--------------------------------------------------------------------------------



11.1.3.2    The assignee (other than a Lender in connection with a Financing,
except to the extent of any foreclosure or realization) shall assume the
obligations of Owner under this Agreement and shall agree in writing to be bound
by this Agreement from and after the date of the Assignment, and Owner shall
provide Manager with a copy of such agreement, together with copies of all other
documents effecting such Assignment, within ten (10) days following the date of
the Assignment; and
11.1.3.3    The assignee is not a Manager Prohibited Person.
11.2
Assignment by Manager.

11.2.1    Manager Assignments Restricted. Except as otherwise permitted in this
Article XI, Manager may not cause, permit or suffer an Assignment, in whole or
in part, of Manager’s right, title and interest in and to this Agreement without
the prior consent of Owner which may be granted or withheld in Owner’s sole
discretion; provided, however, that Manager may assign its right, title and
interest in and to this Agreement without Owner’s consent (a) to any Affiliate
of Manager that is directly or indirectly wholly owned by CEOC or (b) in
connection with a Substantial Sale; provided, that neither the proposed
transferee nor any of its direct or indirect Equity Owners, is an Owner
Prohibited Person and provided further that Manager shall (a) provide written
notice to Owner at least thirty (30) days prior to the proposed Assignment,
specifying in reasonable detail the nature of the Assignment, and such
additional information as Owner may reasonably request in order to determine
whether the proposed transferee is an Owner Prohibited Person, and (b) the
assignee shall assume the obligations of Manager under this Agreement and shall
agree in writing to be bound by this Agreement from and after the date of the
Assignment, and Manager shall provide Owner with a copy of such agreement,
together with copies of all other documents effecting such Assignment, within
ten (10) days following the date of this Assignment. Any transfer of all or a
portion of the equity interests in Manager to a Person who is not a direct or
indirect wholly owned subsidiary of CEOC shall be deemed an Assignment for
purposes of this Section 11.2. Any Assignment in violation of the terms of this
Article XI shall be void and of no force or effect as between the Parties and
shall constitute an Event of Default governed by the terms of Article XVI.
11.3
Acknowledgement of Assignment.

Notwithstanding anything to the contrary contained herein, with respect to any
Assignment under this Article XI, the transferring Party shall, within thirty
(30) days following the request of the non-assigning Party, provide a written
acknowledgement to the non-assigning Party confirming that such Assignment
complied with the provisions of this Article XI and was permitted hereunder and
such acknowledgment shall be accompanied by the provision of such information as
may reasonably be necessary to demonstrate that the Assignment complies with the
provisions of this Article XI.
11.4
Approvals.

To the extent necessary, all Assignments will be subject to the requirements of
the Maryland Gaming Authorities, which may include prior approval of such
Assignments.

702580413 11172554    40

--------------------------------------------------------------------------------



ARTICLE XII.    
INSURANCE, BONDING AND INDEMNIFICATION
12.1
Owner Insurance and Bonding Requirements.

12.1.2    Insurance Policies and Bonding Requirements.
12.1.2.4    Manager, at Owner’s expense, shall procure and maintain all
insurance policies required under the Insurance Requirements set forth as
Exhibit G (except to the extent Exhibit G attached hereto or this Agreement
expressly provides that Manager shall procure and obtain specific insurance
policies) and in accordance with the Annual Budget to protect the Owner and
Manager against loss or damage arising in connection with the ownership and
operation of the Managed Facilities. The insurance policies shall be effective
upon the earlier of the date of expiry of the construction insurance(s) in
relation to the Managed Facilities or the date when Manager begins pre-opening
Operations at the Managed Facilities as contemplated in this Agreement. Subject
to Owner’s approval, not to be unreasonably withheld or denied, Manager may
modify the Insurance Requirements on at least sixty (60) days’ notice to respond
to insurance market trends, customer demands, economic conditions, technological
advances and other factors affecting the gaming industry and its risks, as they
may change from time to time; provided, that the Insurance Requirements are
consistent with the Specified Brand Properties. Manager, at its sole discretion,
shall hire a qualified insurance broker to place such insurance policies
required under Exhibit G attached hereto.
12.1.2.5    Manager, at Owner’s expense, shall have the power and authority to
procure and deliver to the Lottery Commission all bonding instruments required
by the State of Maryland, including a $500,000 fidelity bond, $1,000,000
performance bond and $2,000,000 payment bond.
12.1.3    Insurance Program. Manager, at its option, may make the insurance
programs provided to the other Operated Brand Properties available to Owner with
respect to the Managed Facilities (the “Insurance Program”) on the same basis
and for the same premium allocation methodology as for other Operated Brand
Properties, to the extent permitted by the terms of such Insurance Program.
Owner, at Manager’s sole direction, may obtain any insurance coverage required
under the Insurance Requirements through the Insurance Program to the extent
such coverage is available under the Insurance Program. Owner acknowledges that
(a) the premiums charged under the Insurance Program include certain third-party
pass-through costs, such as brokers’ commissions and insurance services
performed by third parties, and (b) some or all of the insurance in the
Insurance Program may be provided by an Affiliate of Manager, and such Affiliate
will have a profit or loss for its insurance business from time to time,
depending on the amount of premiums received, and claims paid, by such Affiliate
during the relevant period.
12.1.4    Evidence of Insurance. Owner (for insurance policies obtained by Owner
through third-party insurers) and Manager (for insurance policies obtained by
Manager through the Insurance Program or other vendors) shall provide the other
Party with certificates or other reasonably satisfactory insurance evidence
confirming that the insurance policies comply with the Insurance Requirements.
In addition, upon a Party’s request, the other Party promptly shall provide to
the requesting Party a schedule of insurance obtained by such Party, listing the
insurance policy

702580413 11172554    41

--------------------------------------------------------------------------------



numbers, the names of the insurers, the names of the Persons insured, the
amounts of coverage, the expiration dates and the risks covered thereunder.
12.1.5    Payment of Premiums. For all insurance policies contemplated by this
Section 12.1, Manager shall have the right to pay premiums using funds from the
Operating Account. For the avoidance of doubt, any additional insurance policies
obtained by Owner or Manager that are not contemplated by this Section 12.1 or
otherwise approved by the Parties, shall not be funded from the Operating
Account.
12.1.6    Review of Insurance. All insurance policy limits provided under this
Article XII shall be reviewed by the Parties every three (3) years following the
commencement of the Term, or sooner if reasonably requested by Owner or Manager,
to determine the suitability of such insurance limits in view of exposures
reasonably anticipated over the ensuing three (3) years. Owner and Manager
hereby acknowledge that changing practices in the insurance industry and changes
in the local law and custom may necessitate changes to types or amounts of
coverage during the Term. Each Party agrees to comply with any other insurance
requirements the other Party reasonably requests in order to protect the Managed
Facilities and the respective interests of Owner and Manager. Any dispute
regarding such other insurance requirements shall be referred to the Expert for
Expert Resolution pursuant to Article XVII.
12.1.7    Investigation of Claims and Reports. Manager shall promptly
investigate and, as soon as reasonably practicable, make a full written report
to Owner regarding all material accidents or claims for material damage relating
to the ownership, operation and maintenance of the Managed Facilities and the
estimated liability or cost of repair thereof, and shall prepare, for the
approval of Owner, any and all reports required by any insurance Owner in
connection therewith.
12.1.8    Reliance on Owner’s Advisors. Owner acknowledges that neither Manager
nor any insurance broker that Manager or its Affiliates may retain makes any
representation, warranty or guaranty whatsoever regarding: (a) the advisability
or sufficiency of the insurance required or obtained under this Agreement; (b)
whether the insurance made available under the Insurance Program maintained by
Manager or its Affiliates is sufficient to protect Owner, the Managed Facilities
and its Operations against all liability, damage, loss, cost or expense that
might be incurred; or (c) any other insurance that Owner should consider for the
protection of Owner, the Managed Facilities and its Operations, and Owner agrees
to rely exclusively on its own insurance advisors with respect to all insurance
matters.
12.2
Waiver of Liability.

AS LONG AS A PARTY AND ANY AFFILIATES REQUESTED BY SUCH PARTY ARE A NAMED
INSURED OR ADDITIONAL INSURED UNDER THE OTHER PARTY’S INSURANCE POLICIES, OR THE
POLICIES OTHERWISE PERMIT IF SUCH PARTY OR ITS AFFILIATES ARE NOT SO NAMED, SUCH
PARTY HEREBY RELEASES THE OTHER PARTY, AND ITS AFFILIATES, AND ITS AND THEIR
TRUSTEES, BENEFICIARIES, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, AND THE
SUCCESSORS AND ASSIGNS OF EACH OF THE FOREGOING, FROM ANY AND ALL LIABILITY FOR
MONETARY RELIEF, DAMAGE, LOSS, COST OR EXPENSE INCURRED BY THE RELEASING PARTY,
WHETHER OR NOT DUE TO THE NEGLIGENT OR OTHER ACTS OR

702580413 11172554    42

--------------------------------------------------------------------------------



OMISSIONS OF THE PERSONS SO RELEASED TO THE EXTENT SUCH LIABILITY, DAMAGE, LOSS,
COST OR EXPENSE IS COVERED BY THE INSURANCE POLICIES OF THE RELEASING PARTY, BUT
(OTHER THAN AS PROVIDED IN ARTICLE XIV) ONLY TO THE EXTENT OF INSURANCE PROCEEDS
RECEIVED.
12.3
Indemnification.

12.3.1    Indemnification by Owner. Subject to Sections 12.3.3, 12.3.4 and
17.5.5, Owner shall defend, indemnify and hold harmless Manager and its
Affiliates, and each of their respective shareholders, members, partners,
trustees, beneficiaries, directors, officers, employees and agents, and the
successors and assigns of each of the foregoing (collectively, the “Manager
Indemnified Parties”) for, from and against any and all Claims that are not
within the scope of Manager’s indemnification pursuant to Section 12.3.2.
Nothing in this Section 12.3 shall be deemed to limit Owner’s right to pursue
its contractual damage remedies against Manager with respect to amounts paid by
Owner to one (1) or more other Persons in connection with any Claim caused by an
Event of Default by Manager (it being further understood that the provisions of
this Section 12.3 shall not be deemed to modify the provisions of Section 16.1
regarding the establishment of an Event of Default by Manager, including any
provisions of Section 16.1 regarding notice of cure of any default that would,
with the giving of notice or the passage of time, become an Event of Default).
Manager shall promptly provide Owner with written notice of any Claim that is
reasonably likely to result in any indemnification by Owner.
12.3.2    Indemnification by Manager. Subject to Sections 12.3.3, 12.3.4 and
17.5.5, Manager shall defend, indemnify and hold harmless Owner and its
Affiliates, and each of their respective shareholders, members, partners,
trustees, beneficiaries, directors officers, employees and agents, and the
successors and assigns of each of the foregoing (collectively, the “Owner
Indemnified Parties”) for, from and against any and all (a) Claims that any
Owner Indemnified Party or Parties may incur, become responsible for or pay out
to the extent caused by Manager’s Gross Negligence or Willful Misconduct or as a
result of an Event of Default by Manager or the use of any intellectual property
rights owned or licensed by Manager or its Affiliates (including the Brands, the
Service Mark Rights and the Proprietary Information and Systems) that infringes
or is alleged to infringe the intellectual property rights of any third party,
and (b) any uninsured loss incurred by Owner due to the commission by any Senior
Executive Personnel or Corporate Personnel of any act of fraud, embezzlement,
misappropriation or similar act of malfeasance with respect to the Managed
Facilities.
12.3.3    Insurance Coverage. Notwithstanding anything to the contrary in this
Section 12.3, the Parties shall look first to the appropriate insurance
coverages in effect pursuant to this Agreement prior to seeking indemnification
under this Section 12.3 in the event any claim or liability occurs as a result
of injury to persons or damage to property, regardless of the cause of such
claim or liability; provided, that if the insurance Owner denies coverage or
“reserves rights” as to coverage, then the Indemnified Parties shall have the
right to seek indemnification, without first looking to such insurance coverage.
In addition, nothing contained in this Section 12.3 shall in any way affect the
releases set forth in Section 12.2.
12.3.4    Indemnification Procedures. The Indemnifying Party shall have the
right to assume the defense of any Claim with respect to which the Indemnified
Party is entitled to

702580413 11172554    43

--------------------------------------------------------------------------------



indemnification hereunder. If the Indemnifying Party assumes such defense, (a)
such defense shall be conducted by counsel selected by the Indemnifying Party
and approved by the Indemnified Party, such approval not to be unreasonably
withheld or delayed (provided, that the Indemnified Party’s approval shall not
be required with respect to counsel designated by the Indemnifying Party’s
insurer); (b) so long as the Indemnifying Party is conducting such defense with
reasonable diligence, the Indemnifying Party shall have the right to control
said defense and shall not be required to pay the fees or disbursements of any
counsel engaged by the Indemnified Party except if a material conflict of
interest exists between the Indemnified Party and the Indemnifying Party with
respect to such Claim or defense; and (iii) the Indemnifying Party shall have
the right, without the consent of the Indemnified Party, to settle such Claim,
but only if such settlement involves only the payment of money, the Indemnifying
Party pays all amounts due in connection with or by reason of such settlement
and, as part thereof, the Indemnified Party is unconditionally released from all
liability in respect of such Claim. The Indemnified Party shall have the right
to participate in the defense of such Claim being defended by the Indemnifying
Party at the expense of the Indemnified Party, but the Indemnifying Party shall
have the right to control such defense (other than in the event of a material
conflict of interest between the parties with respect to such Claim or defense).
In no event shall (A) the Indemnified Party settle any Claim without the consent
of the Indemnifying Party so long as the Indemnifying Party is conducting the
defense thereof in accordance with this Agreement or (B) if a Claim is covered
by the Indemnifying Party’s insurance, knowingly take or omit to take any action
that would cause the insurer not to defend such Claim or to disclaim liability
in respect thereof.
12.3.5    Survival. This Section 12.3 shall survive any expiration or
termination of this Agreement.
ARTICLE XIII.    
FINANCING; GROUND LEASE
13.1
Mortgages; Collateral Assignments; Non-Disturbance.

Subject to Article XI, Owner shall have the right to grant a Mortgage or
Security Interest to a Lender in connection with any Financing, and to assign to
any Lender as collateral security for any Financing, all of Owner’s right, title
and interest in and to this Agreement. Promptly following execution of any such
Financing Documents, Owner shall provide Manager a true and complete copy of all
such Financing Documents. Owner shall cause any Lender under a Financing
Document and any lessor under the Ground Lease to enter into a Non-Disturbance
Agreement in a form acceptable to Manager, in its reasonable discretion, which
explicitly provides that such Lender or lessor may not terminate Manager under
this Agreement, under any circumstance except to the extent Manager may be
terminated in accordance with the terms of this Agreement, irrespective of
whether the Financing or Ground Lease is in default or has been foreclosed upon
or the Lender has acquired all or a portion of the Managed Facilities or
Premises by deed-in-lieu of foreclosure.
Any foreclosure or realization on a Financing Document or the Ground Lease or
that results in a transfer of all or a substantial portion of the Managed
Facilities, the Premises, the Ground Lease, this Agreement or Manager’s rights
hereunder other than for security purposes shall be subject to the transfer
provisions set forth under Article XI of this Agreement.

702580413 11172554    44

--------------------------------------------------------------------------------



13.2
Lender’s Right of Access.

Upon reasonable advance notice from a Lender (which notice may be given orally
in connection with an emergency or upon the occurrence of an event of default
under any Financing Documents), Manager shall permit and cooperate with such
Lender and its agents and representatives to enter any part of the Managed
Facilities, except for those parts of the Managed Facilities as to which access
is restricted by Applicable Law, at any reasonable time for the purposes of
examining or inspecting the Managed Facilities, or examining or copying the
books and records of the Managed Facilities; provided, that: (a) any expenses
incurred in connection with such activities shall be Operating Expenses of the
Managed Facilities; and (b) Owner shall use commercially reasonable efforts
(including the inclusion of an appropriate confidentiality provision in the
Financing Documents) to cause such Lender to agree to treat as confidential any
information such Lender obtains from examining the books and records of the
Managed Facilities provided by Owner to Manager, including the Annual Budget.
Manager acknowledges that a Lender may disclose such information to the same
extent and subject to the same restrictions as are applicable to the Owner with
respect to Manager Confidential Information under Article VIII of this Agreement
(including to any actual or potential purchasers of the relevant Mortgage or any
interest therein).
13.3
Disclosure of Mortgages.

Owner represents and warrants that as of the date of this Agreement, except as
disclosed to Manager in writing prior to the date hereof, there is no Mortgage
encumbering the Managed Facilities, Premises or Ground Lease or any portion
thereof or interest therein. Owner shall provide to Manager a true and complete
copy of any new proposed Mortgage documents for Manager’s review no less than
thirty (30) days before the execution of such new Mortgage documents. Promptly
following execution of such new Mortgage documents, Owner shall provide Manager
a true and complete copy of all such new Mortgage documents.
13.4
Estoppel Certificates.

Upon written request at any time during the Term, Manager shall issue to Owner
or any Lender, within no less than thirty (30) days after Manager’s receipt of
such request from Owner, an estoppel certificate, comfort letter or other
documents as may be reasonably requested by a Lender: (a) certifying that this
Agreement has not been modified and is in full force and effect (or, if there
have been modifications, specifying the modifications and that the same is in
full force and effect as modified); and (b) stating whether, to the knowledge of
the signatory of such certificate, any default by Owner exists, and if so,
specifying each default of which the signatory has knowledge. Similarly, Manager
shall be entitled to (and Owner shall provide upon written request) an estoppel
certificate from Owner, any Lender, or any ground lessor (with respect to any
ground lease), upon the same notice and terms for an estoppel certificate issued
by Manager.
13.5
Amendments to Agreement.

In the event any Lender or proposed Lender, directly or indirectly as a
condition of closing the proposed Financing, requires any commercially
reasonable modification of any terms or provisions of this Agreement, the
Parties shall comply with such request; provided, that in no event shall Manager
be required to agree to any requested modification or amendment to this
Agreement

702580413 11172554    45

--------------------------------------------------------------------------------



that would increase Manager’s obligations under this Agreement or diminish the
fees or reimbursements becoming due to Manager.
13.6
Owner’s Ground Lease and Land Purchase Obligations.

Without limiting Manager’s rights set forth in this Agreement:
(a)    Owner shall use commercially reasonable efforts to enter into the Ground
Lease as soon as practicable and shall (i) timely exercise any and all renewal
or other term extension rights granted to Owner under the Ground Lease and not
terminate the Ground Lease, (ii) comply in all respects with its base rent
payments, participation rent payments and all other payment obligations set
forth in the Ground Lease, (iii) otherwise comply in all material respects with
the terms and conditions of the Ground Lease and (iv) not suffer an Assignment
of Owner’s interest in the Ground Lease except pursuant to a Managed Facilities
Transfer permitted by this Agreement and which includes the Managed Facilities;
and
(b)    Owner shall use commercially reasonable efforts to enter into the Land
Disposition Agreement as soon as practicable and shall (i) not terminate the
Land Disposition Agreement, (ii) comply in all respects with its purchase price
payments and all other payment obligations related to the Owned Property set
forth in the Land Disposition Agreement, (iii) otherwise comply in all material
respects with the terms and conditions of the Land Disposition Agreement related
to the Owned Property and (iv) not suffer an Assignment of Owner’s interest in
the Land Disposition Agreement that relates to the Owned Property or the Owned
Property except pursuant to a Managed Facilities Transfer permitted by this
Agreement and which includes the Managed Facilities.
ARTICLE XIV.    
BUSINESS INTERRUPTION
14.1
Business Interruption.

14.1.6    Owner Business Interruption Insurance. At all times during the Term,
Owner shall maintain Business Interruption Insurance for the Managed Facilities
in accordance with the requirements set forth in Exhibit G attached hereto. If
any event, including a Force Majeure Event, occurs that results in an
interruption in the Operation of the Managed Facilities (a “Business
Interruption Event”), Manager shall use commercially reasonable efforts to
reduce Operating Expenses, Centralized Services Charges and Reimbursable
Expenses to levels commensurate with the levels of reduced revenues and business
activity. All Centralized Service Charges and Reimbursable Expenses actually
incurred during the period of the Business Interruption Event shall continue to
be payable in accordance with the provisions this Agreement, regardless of
whether there are sufficient Business Interruption Insurance proceeds to cover
such amounts. Owner shall also be obligated to pay to Manager in accordance with
this Agreement Management Fees based on actual Net Operating Revenues and EBITDA
during the period of the Business Interruption Event.
14.1.7    Diminution of Management Fees. At all times during the Term, Owner
shall maintain separate Business Interruption Insurance for the Manager in
accordance with the requirements set forth in Exhibit G attached hereto. In the
event of a Business Interruption Event,

702580413 11172554    46

--------------------------------------------------------------------------------



Manager shall look solely to the proceeds of such policy or policies in respect
of any reduction, loss or diminution in the Management Fee caused by such
Business Interruption Event, and Owner shall not be required to provide any
additional funds in respect of such Business Interruption Event on account of
any such reduction, loss or diminution of the Management Fees (and, for the
avoidance of doubt, if such Business Interruption Event is not insurable under
such Business Interruption Insurance, Owner shall have no obligation to pay
Manager for any such reduction, loss or diminution of the Management Fees).
14.2
Proceeds of Business Interruption Insurance.

The net proceeds of the Business Interruption Insurance maintained in accordance
with Section 14.1.1 (after the application of any deductible) shall be deposited
in the Operating Account and used by Manager in the same manner as funds
generated from the Operation of the Managed Facilities are used by Manager in
accordance with this Agreement, including the payment of Operating Expenses
(other than the Management Fee), the Centralized Services Charges and Managed
Facilities Personnel Costs and all other Operating Expenses as provided in
Section 14.1.1.
ARTICLE XV.    
CASUALTY OR CONDEMNATION
15.1
Casualty.

15.1.1    Notices. If the Managed Facilities or any portion thereof is damaged
by a Casualty, Manager shall immediately notify Owner thereof.
15.1.2    Casualty. If the Managed Facilities are damaged or destroyed by a
Casualty and, thereafter, the business operations at the Managed Facilities
substantially cease, then a Force Majeure Event shall be deemed to exist and the
Term of this Agreement shall be extended for each day that such Force Majeure
Event continues. If Owner elects to commence and complete the Restoration of the
Managed Facilities following such Casualty, the Term of this Agreement shall
recommence upon the completion of such Restoration. If Owner chooses not to
complete such Restoration and sells the Managed Facilities (or any material
portion of the Casino or the parking structure) following such Casualty, then
Manager, upon written notice to Owner, may elect to terminate this Agreement in
accordance with Section 16.2.4 and Owner, upon written notice to Manager, may
elect to terminate this Agreement in accordance with Section 16.3.3.
15.2
Condemnation.

15.2.1    Notices. If either Party receives notice of any actual, pending or
contemplated Condemnation (or other action in lieu thereof) of all or a portion
of the Managed Facilities, such party shall promptly notify the other Party
thereof.
15.2.2    Total Condemnation. If all or substantially all of the Managed
Facilities is taken in a Condemnation, or if a portion of the Managed Facilities
shall be so taken such that Owner determines that the cost of Restoration is not
justified in comparison to the anticipated profitability of the Managed
Facilities during the remaining Term or the remaining portion cannot be Operated
as a casino, either Party, upon written notice to the other Party, may terminate
this Agreement. The proceeds of any condemnation award for the condemnation of
all, or substantially

702580413 11172554    47

--------------------------------------------------------------------------------



all, of the Managed Facilities shall be equitably allocated between Manager and
Owner based on their respective interests in the Managed Facilities; provided,
however, that in no event shall Manager receive from the Condemnation award an
amount in excess of the fee that would be payable to Manager in accordance with
Section 16.3.7 (assuming a fee would be payable thereunder) based on the date of
termination of this Agreement. The provisions of this Section 15.2.2 shall
survive the termination or expiration of this Agreement.
15.2.3    Partial Condemnation. If all or a portion of the Managed Facilities
shall be taken by Condemnation and this Agreement is not terminated by either
Party in accordance with Section 15.2.2, or the Condemnation is only on a
temporary basis, this Agreement shall not terminate and Owner shall promptly
commence and complete the Restoration, but only to a viable architectural unit
and provided, that Owner shall not be obligated to expend any funds in excess of
the amount of Condemnation proceeds actually received by Owner. In the event of
a partial condemnation, the proceeds of any condemnation award shall be payable
solely to Owner.
15.2.4    Exception. Notwithstanding anything in this Agreement to the contrary,
Owner shall not be liable for any inconvenience or annoyance to Manager or
injury to Manager’s business relating in any way from such Condemnation or
repair or restoration.
15.3    Coordination with Ground Lease and Financing Documents. To the extent
this Agreement is in effect and the provisions of Section 15.1 or 15.2 are in
conflict with any of the provisions of the Ground Lease or the Financing
Documents with respect to any casualty or condemnation affecting the Managed
Facilities, the Ground Lease or the Financing Documents, as applicable, shall
control.
ARTICLE XVI.    
DEFAULTS AND TERMINATIONS
16.1
Events of Default.

16.1.5    Owner Events of Default. Each of the following actions and events may
be deemed an “Owner Event of Default”:
16.1.5.1    A failure by Owner within the time periods specified in this
Agreement to pay the amount due and payable under this Agreement to Manager or
its Affiliates for the Management Fees, Reimbursable Expenses or Centralized
Services Charges and that is not cured within sixty (60) days after notice to
Owner specifying such failure; provided, that in the event sufficient funds are
available in the Operating Account to pay such amounts then due and Manager has
the right to withdraw, transfer or apply such funds to the payment of such
amounts then due, then such failure of Owner to pay such amount shall not be an
Event of Default;
16.1.5.2    Except as set forth in Section 16.1.1.1, a failure by Owner to pay
any amount of money to Manager when due and payable under this Agreement that is
not cured within sixty (60) days after notice to Owner;
16.1.5.3    A failure by Owner to materially perform or comply with any of the
covenants, duties or obligations set forth in this Agreement to be performed by
Owner that is not cured within thirty (30) days following notice of such default
from Manager to Owner; provided,

702580413 11172554    48

--------------------------------------------------------------------------------



that if: (a) the default is not susceptible of cure within a thirty (30) day
period; (b) the default cannot be cured solely by the payment of a sum of money;
and (c) the default would not expose Manager to an imminent and material risk of
criminal liability or of material damage to its business reputation, the thirty
(30) day cure period shall be extended for such time as is necessary (but in no
event longer than ninety (90) days) to cure the default so long as Owner
commences to cure the default within such thirty (30) day period and thereafter
proceeds with reasonable diligence to complete such cure; provided further, that
for purposes of this Section 16.1.1.3, Owner shall not be deemed to be in breach
of its obligations set forth in clauses (ii) and (iii) of Section 13.6(a) or of
its obligations in clauses (ii) and (iii) of Section 13.6(b) until such time as
an event of default shall exist under and pursuant to the terms of the Ground
Lease or the Land Disposition Agreement, as applicable (including by way of the
expiration of any applicable notice or cure periods thereunder); and
16.1.5.4    (i) Owner’s failure generally to pay its debts as such debts become
due; (ii) a general assignment by Owner for the benefit of its creditors, or any
similar arrangement with its creditors by Owner; (iii) the entry of a judgment
of insolvency against Owner; (iv) the filing by the Owner of a petition for
relief under applicable bankruptcy, insolvency, or similar debtor relief laws;
(v) the filing of a petition for relief under applicable bankruptcy, insolvency
or similar debtor relief laws by any Person against Owner which is consented to
by Owner; (vi) the appointment (or petition or application for appointment) of a
receiver, custodian, trustee, conservator, or liquidator to oversee all or any
substantial part of Owner’s assets or the conduct of its business; (vii) any
action by Owner for dissolution of its operations; or (viii) any other similar
proceedings in any relevant jurisdiction affecting Owner; provided, that any of
the events set forth in Section 16.1.1.1, 16.1.1.2 or 16.1.1.3 shall not be an
Owner Event of Default to the extent such event occurs at a time when Manager or
its Affiliates Controls Owner.
Notwithstanding the foregoing, there shall be no Owner Event of Default if the
basis for any asserted Owner Event of Default is in the process of being
resolved pursuant to Sections 5.1.3 and 5.1.4 or Article XVII.
16.1.6    Manager Events of Default. Each of the following actions and events
may be deemed a “Manager Event of Default”:
16.1.6.1    A failure by Manager to pay any amount of money to Owner when due
and payable under this Agreement that is not cured within sixty (60) days after
notice to Manager;
16.1.6.2    A failure by Manager to materially perform or comply with any of the
covenants, duties or obligations set forth in this Agreement to be performed by
Manager that is not cured within thirty (30) days following notice of such
default from Owner to Manager; provided, that if: (a) the default is not
susceptible of cure within a thirty (30) day period; (b) the default cannot be
cured solely by the payment of a sum of money; and (c) the default would not
expose Owner to an imminent and material risk of criminal liability or of
material damage to its business reputation, the thirty (30) day cure period
shall be extended for such time as is necessary (but in no event longer than
ninety (90) days) to cure the default so long as Manager commences to cure the
default within such thirty (30) day period and thereafter proceeds with
reasonable diligence to complete such cure; and

702580413 11172554    49

--------------------------------------------------------------------------------



16.1.6.3    (i) Manager’s failure generally to pay its debts as such debts
become due; (ii) a general assignment by Manager for the benefit of its
creditors, or any similar arrangement with its creditors by Manager; (iii) the
entry of a judgment of insolvency against Manager; (iv) the filing by the
Manager of a petition for relief under applicable bankruptcy, insolvency, or
similar debtor relief laws; (v) the filing of a petition for relief under
applicable bankruptcy, insolvency or similar debtor relief laws by any Person
against Manager which is consented to by Manager; (vi) the appointment (or
petition or application for appointment) of a receiver, custodian, trustee,
conservator, or liquidator to oversee all or any substantial part of Manager’s
assets or the conduct of its business; (vii) any action by Manager for
dissolution of its operations; or (viii) any other similar proceedings in any
relevant jurisdiction affecting Manager.
Notwithstanding the foregoing, there shall be no Manager Event of Default if the
basis for any asserted Manager Event of Default is in the process of being
resolved pursuant to Sections 5.1.3 and 5.1.4 or Article XVII.
16.1.7    Remedies for Event of Default. Subject to the terms of this Agreement,
if any Event of Default shall have occurred, the non-defaulting Party shall have
the right to terminate this Agreement in accordance with this Section 16.1 and
to exercise against the defaulting Party any other rights and remedies available
to the non-defaulting Party under this Agreement or any other Related Agreement
(subject to the provisions hereof or thereof) at law or in equity; provided,
however, Owner shall not have the right to terminate this Agreement by reason of
the occurrence of any Event of Default and Manager shall not have the right to
terminate this Agreement by reason of the occurrence of an Event of Default
under this Section 16.1, unless: (a) the Event of Default is material in amount
or in its adverse effect on the Operation, ownership or possession of the
Managed Facilities; (b) the Event of Default constitutes intentional misconduct,
reckless behavior or repeated Events of Default of a similar nature by the
defaulting Party; or (c) the remedies under this Agreement are inadequate to
redress such Event of Default; provided, that the foregoing limitations and the
cure period set forth in Section 16.1.2.1 shall not be applicable in the event
of any breach by the Manager under Section 5.4 of this Agreement involving at
least One Million Dollars ($1,000,000) and a ten (10) day cure period shall
instead be applicable after written notice is received by Manager from Owner.
For the avoidance of doubt, in the event of any payment by Manager that is the
subject of a breach notice as contemplated by the foregoing sentence, Manager
may cure the breach by placing the amount of the payment into a mutually
agreeable escrow to be held for its benefit pending the outcome of dispute
resolution in accordance with this Agreement (which shall include, in the case
of Management Fees, Expert Resolution pursuant to Article XVII). Notwithstanding
the foregoing, Manager may not terminate this Agreement by reason of the
occurrence of an Event of Default under Section 16.1.1.1 or Section 16.1.1.2
unless the nonpayment giving rise to the Event of Default is greater than One
Million Dollars ($1,000,000) or if Manager had entered into an agreement to
subordinate such payment to Manager of the amounts in question and the
nonpayment giving rise to the Event of Default did not permit the Manager to
then terminate this Agreement (in which event Owner shall have an additional
five (5) days to cure such nonpayment following the time such payment is
permitted) nor shall Manager have the right to terminate this Agreement pursuant
to Section 16.1.1.1, 16.1.1.2 or 16.1.1.3 if an Affiliate of Manager Controls
Owner.
16.1.8    Notice of Termination. If termination of this Agreement is a remedy
elected by a non-defaulting Party pursuant to this Section 16.1, such remedy
shall be exercised by

702580413 11172554    50

--------------------------------------------------------------------------------



the non-defaulting Party only by irrevocable and unconditional written notice of
termination to the defaulting Party, in which case this Agreement shall
terminate on the date specified by the non-defaulting Party in the termination
notice, which date shall be no less than ninety (90) days nor later than twelve
(12) months after the delivery of such notice. The right of termination shall be
in addition to, and not in lieu of, any other rights or remedies at law or in
equity by reason of the occurrence of any such Event of Default, it being
understood and agreed that the exercise of the remedy of termination shall not
constitute an election of remedies and shall be without prejudice to any such
other rights or remedies otherwise available to the non-defaulting Party. Unless
Manager or an Affiliate of Manager Controls Owner, a Termination Fee shall be
payable by Owner upon a termination by Manager pursuant to Section 16.1.1;
provided, that if such termination occurs prior to the first day of the fifth
(5th) Operating Year, the maximum amount Owner shall be obligated to pay to
Manager pursuant to this Section 16.1.4 shall be an amount equal to the
Termination Fee for “Operating Year 5” as set forth in the definition thereof.
16.2
Manager Termination Rights.

16.2.1    In Connection with Certain Assignments. At any time at which Manager
or an Affiliate of Manager does not Control Owner, Manager shall have the right
to terminate this Agreement if there shall be (a) any Assignment in violation of
Article XI, (b) any Transfer of Ownership Interests (other than a Transfer of
Ownership Interests by Manager or any of its Affiliates) to a Manager Prohibited
Person or (c) any Change of Control, such termination to be effective (i) twelve
(12) months after delivery of such notice (unless Owner shall agree to an
earlier termination date) or (ii) if such Assignment or Transfer of Ownership
Interests involves a Manager Prohibited Person, such earlier date as is required
by any Gaming Authority. Such right of termination shall be exercisable until
the date which is of ninety (90) days after Manager receives written notice of
such an Assignment, Transfer of Ownership Interests or Change of Control from
Owner. A Termination Fee shall be payable by Owner upon a termination by Manager
pursuant to this Section 16.2.1 only if the Assignment, Transfer of Ownership
Interests or Change of Control is to a Manager Prohibited Person.
16.2.2    In Connection with a Managed Facilities Transfer. Manager shall have
the right to terminate this Agreement if there shall be a Managed Facilities
Transfer, such termination to be effective twelve (12) months after delivery of
such notice (unless Owner shall agree to an earlier termination date). Such
right of termination shall be exercisable until the date which is of ninety (90)
days after Manager receives written notice of such Managed Facilities Transfer
from Owner. No termination fee or penalty shall be payable by Owner upon a
termination by Manager of this Agreement pursuant to this Section 16.2.2.
16.2.3    Upon an Operating Deficiency. If, at any time during the Term, Manager
determines in the exercise of its good faith judgment that it cannot Operate the
Managed Facilities in all material respects in accordance with the Operating
Standard and Operating Limitations as provided herein and that the proximate
cause thereof is an Operating Deficiency Cause, Manager shall be entitled to
provide notice of such determination to Owner (an “Operating Deficiency
Notice”), which Operating Deficiency Notice shall allege with reasonable
specificity the details of the non-compliance with the Operating Standard or
Operating Limitations. For purposes of the preceding sentence, an “Operating
Deficiency Cause” shall mean any one or more of the following: (a) any failure
by Owner (other than any such failure caused by any Affiliate of Manager) to
fund

702580413 11172554    51

--------------------------------------------------------------------------------



a Funds Request issued pursuant to Section 5.5.2; or (b) any interference by
Owner or its agents or representatives (other than any Affiliate of Manager) in
any material respect with the Operation of the Managed Facilities. Within
fifteen (15) days after receipt of any Operating Deficiency Notice, Owner shall
respond in detail to such allegation and, if the matter is not resolved by the
Parties within forty five (45) days after Owner’s response, the matter shall be
referred to the Expert for Expert Resolution in accordance with Article XVII. If
the Expert determines that the Managed Facilities are not being Operated in
accordance with the Operating Standard or Operating Limitations in one or more
material respects as provided herein and that the proximate cause of such
non-compliance is an Operating Deficiency Cause, then an Operating Limitations
Deficiency shall be deemed to exist, and, unless Owner shall within fifteen (15)
days of the Expert’s determination fund the subject Funds Request or cease the
actions that interfere with the Operation of the Managed Facilities by Manager,
then Manager shall have the right, in its discretion, exercisable within thirty
(30) days of the Expert’s determination by written notice to Owner, to terminate
this Agreement, such termination to be effective twelve (12) months following
delivery of Manager’s notice of termination unless Owner shall agree to an
earlier termination date. A Termination Fee shall be payable by Owner upon a
termination by Manager pursuant to this Section 16.2.3.
16.2.4    Upon a Casualty or Condemnation. Manager shall have the right to
terminate this Agreement as provided in Section 15.1.2 due to a Casualty only if
Owner elects not to undertake Restoration and sells the remaining Managed
Facilities and interest in the Premises and/or Ground Lease (the “Remainder”),
in which event (a) if the Remainder is sold to a third party and the purchaser
contractually agrees with Manager not to build a casino on the Premises
following such Casualty, Manager shall not be entitled to any termination fee or
penalty and (b) if the Remainder is sold to a third party and such third party
does not contractually agree with Manager that it will not build a casino on the
Premises, then Owner shall pay to Manager a Termination Fee. Manager shall have
the right to terminate this Agreement as provided in Section 15.2.2 due to a
Condemnation and Manager shall share in the condemnation proceeds as set forth
in Section 15.2.2; provided, that if the Remainder remaining after the
Condemnation is subsequently sold to a third party and such third party does not
contractually agree with Manager that it will not build a casino on the
Premises, then Owner shall pay to Manager a Termination Fee less the amount of
the condemnation award received by Manager in accordance with Section 15.2.2.
Such termination shall be effective as of the date set forth in the notice of
termination.
16.2.5    Upon a Failure to Amend. Manager shall have the right to terminate
this Agreement as provided in Section 19.2.10 of this Agreement by written
notice to Owner to terminate this Agreement, such termination to be effective
thirty (30) days following delivery of Manager’s notice of termination. No
termination fee or penalty shall be payable by Owner upon a termination of this
Agreement pursuant to this Section 16.2.5.
16.2.6    Termination Upon a Licensing Event. At any time at which Manager or an
Affiliate of Manager does not Control Owner, Manager shall have the right to
terminate this Agreement upon no less than ninety (90) days nor more than twelve
(12) months’ written notice of termination to Owner following a Licensing Event
which is not cured within the period required by the applicable Gaming
Authorities. Upon a termination of this Agreement pursuant to this Section
16.2.6 resulting from a Maryland Licensing Event, (a) prior to the first day of
the sixth (6th) Operating Year, no termination fee or penalty shall be payable
by Owner and (b) from and after the first day of the sixth (6th) Operating Year,
a Termination Fee shall be payable by Owner upon a termination

702580413 11172554    52

--------------------------------------------------------------------------------



of this Agreement pursuant to this Section 16.2.6. Upon a termination of this
Agreement pursuant to this Section 16.2.6 resulting from a Non-Maryland
Licensing Event, no termination fee or penalty shall be payable by Owner.
16.2.7    Notice of Termination. If termination of this Agreement is elected by
Manager pursuant to this Section 16.2, such remedy shall be exercised by Manager
only by irrevocable and unconditional written notice of termination to Owner.
16.3
Owner Termination Rights.

16.3.1    Termination Based On EBITDA Margin. At any time at which Manager and
its Affiliates do not hold, directly or indirectly, in the aggregate,
twenty-five percent (25%) or more of the Ownership Interests of Owner, Owner, in
its discretion, may terminate this Agreement without payment of any termination
fee or penalty on at least thirty days’ notice, in the event that on any
Specified Test Date, the EBITDA Margin for the four (4) consecutive Operating
Years prior to such Specified Test Date (with notice of such expected deficiency
being given by Owner to Manager after such third (3rd) Operating Year) is less
than ninety percent (90%) of the Benchmark Margin as may be adjusted pursuant to
Section 3.1.4. As used herein, “Specified Test Date” means for the first
Specified Test Date, April 1 of the calendar year that is immediately following
the last day of the sixth (6th) Operating Year and, thereafter, April 1 of each
calendar year of the Term. If Owner elects to terminate this Agreement pursuant
to this Section 16.3.1, Owner must give notice of such election within sixty
(60) days after the later of the applicable Specified Test Date or the date on
which the EBITDA Margin and Benchmark Margin are finally determined for the
applicable period such termination to be effective within sixty (60) days
following notice. Any dispute regarding the EBITDA Margin, the Benchmark Margin
or Owner’s right to terminate this Agreement in accordance with this Section
16.3.1 shall be resolved by Expert Resolution in accordance with Article XVII.
No termination fee or penalty shall be payable by Owner upon a termination by
Owner pursuant to this Section 16.3.1.
16.3.2    Termination Upon a Managed Facilities Transfer. Owner shall have the
right, in its discretion, to terminate this Agreement upon no less than ninety
(90) days’ nor more than twelve (12) months’ written notice of termination to
Manager following a Managed Facilities Transfer. Such right of termination shall
be exercisable until the date which is ninety (90) days after such Managed
Facilities Transfer. Upon and as a condition to such termination by Owner, Owner
shall pay to Manager a Termination Fee if Manager or an Affiliate of Manager
does not Control Owner at the time of termination.
16.3.3    Upon a Licensing Event. Owner shall have the right, in its discretion,
to terminate this Agreement upon no less than ninety (90) days’ nor more than
twelve (12) months’ written notice of termination to Manager, without payment of
any termination fee or penalty, if, as a result of a final, non-appealable
determination by any Maryland Gaming Authority, Manager shall have failed to
obtain or maintain any license, qualification or approval from any Maryland
Gaming Authority necessary for Manager to manage the Managed Facilities unless
such failure was attributable, in whole or in part, to Owner or one or more
direct or indirect members or other equity holders of Owner (other than any such
Person who is an Affiliate of Manager). No termination fee or penalty shall be
payable by Owner upon a termination pursuant to this Section 16.3.3.

702580413 11172554    53

--------------------------------------------------------------------------------



16.3.4    Upon a Cessation of Ownership by Manager’s Affiliates. During the
Continuing Term, Owner shall have the right to terminate this Agreement if
Manager or any of its Affiliates no longer directly or indirectly owns any
equity interest in Owner, such termination to be effective twelve (12) months
following delivery of Owner’s notice of termination unless Owner and Manager
agree to an earlier termination date. No termination fee or penalty shall be
payable by Owner upon a termination by Owner pursuant to this Section 16.3.4.
16.3.5    Upon Default of Certain Related Agreement. Owner shall have the right,
in its discretion, to terminate this Agreement upon no less than ninety (90)
days’ nor more than twelve (12) months’ written notice of termination to
Manager, for a period of ninety (90) days following a failure by any Affiliate
of Manager to fund when due (subject to any cure period applicable to such
failure) any capital contribution required pursuant to Section 2.2(b) or 2.2(d)
of the CRBH Operating Agreement. No termination fee or penalty shall be payable
by Owner upon a termination pursuant to this Section 16.3.4.
16.3.6    Upon a Failure to Amend. Owner shall have the right to terminate this
Agreement, without payment of any termination fee or penalty, as provided in
Section 19.2.10 of this Agreement, upon written notice of termination to
Manager, such termination to be effective thirty (30) days following delivery of
Owner’s notice of termination.
16.3.7    Upon a Casualty or Condemnation. Owner shall have the right to
terminate this Agreement as provided in Section 15.2 due to a Casualty only if
Owner elects not to undertake Restoration and sells the Remainder, in which
event (a) if the Remainder is sold to a third party and the purchaser agrees
with Manager not to build a casino on the Premises following such Casualty,
Owner shall not be obligated to pay to Manager any termination fee or penalty
and (b) if the Remainder is sold to a third party and such third party does not
agree with Manager that it will not build a casino on the Premises, then Owner
shall pay to Manager the Termination Fee. Owner shall have the right to
terminate this Agreement as provided in Section 15.2.2 due to a Condemnation and
Manager shall share in the condemnation proceeds as set forth in Section 15.2.2;
provided, that if the Remainder remaining after the Condemnation is subsequently
sold to a third party and such third party does not agree (in favor of Manager)
that it will not build a casino on the Premises, then Owner shall pay to Manager
the Termination Fee less the amount of the condemnation award received by
Manager in accordance with Section 15.2.2. Such termination shall be effective
as of the date set forth in the notice of termination.
16.3.8    In Connection with Certain Assignments. If there shall be any
Assignment by Manager in violation of Section 11.2 or to an Owner Prohibited
Person, Owner shall have the right to terminate this Agreement, such termination
to be effective (i) twelve (12) months after delivery of such notice (unless
Manager shall agree to an earlier termination date) or (ii) if such Assignment,
involves an Owner Prohibited Person, such earlier date as is required by any
Gaming Authority. Such right of termination shall be exercisable until the date
which is ninety (90) days after Owner receives written notice of such an
Assignment, transfer of Ownership Interest or Change of Control from Manager. No
termination fee or penalty shall be payable by Owner upon a termination pursuant
to this Section 16.3.8.
16.3.9    Notice of Certain Assignments, Change of Control, Managed Facilities
Transfer and Ground Lease and Land Purchase Matters. Owner shall provide prompt
written notice

702580413 11172554    54

--------------------------------------------------------------------------------



to Manager of (a) any Assignment, Transfer of Ownership Interests, Change of
Control or Managed Facilities Transfer, in each case both at the time of
execution of any definitive agreement with respect thereto and at the time of
the consummation of such transaction, or (b) receipt of notice of any breach
under the Ground Lease or the Land Disposition Agreement or any termination
notice delivered under the Ground Lease or Land Disposition Agreement, in each
case including a copy of the relevant notice.
16.3.10    Notice of Termination. If termination of this Agreement is elected by
Owner pursuant to this Section 16.3, such remedy shall be exercised by Owner
only by irrevocable and unconditional written notice of termination to Manager.
16.4
Actions To Be Taken on Termination.

The Parties shall take the following actions upon the expiration or termination
of this Agreement pursuant to this Section 16 or otherwise pursuant to this
Agreement (in addition to the rights of the non-defaulting Party to pursue all
other remedies available to it under this Agreement if such termination is due
to an Event of Default):
16.4.1    Payment of Expenses for Termination. In the event of termination of
this Agreement due to an Event of Default of the Owner, all commercially
reasonable direct expenses arising as a result of the cessation of Managed
Facilities operations by Manager (including expenses arising under this Section
16.4) shall be for the sole account of Owner, and Owner shall reimburse Manager
within fifteen (15) days following receipt of any invoice from Manager for any
such expenses, including those arising from or in connection with severing the
employment of Managed Facilities Personnel not engaged by Owner in accordance
with Section 16.6.9 (with severance benefits calculated in accordance with
policies applicable generally to employees of Operated Brand Properties or any
applicable employment agreement or union agreement that had been reflected in
the Annual Budget or otherwise approved by Owner) incurred by Manager in the
course of effecting the termination of this Agreement.
16.4.2    Payment of Amounts Due to Manager. Upon the expiration or termination
of this Agreement, Owner shall pay to Manager (a) the Base Management Fee
through the effective date of such expiration or termination, (b) Managed
Facilities Personnel Costs, (c) other Reimbursable Expenses, (d) the Centralized
Services Charges, (e) any Incentive Management Fees which were due but not yet
paid, (f) any other amounts due Manager under this Agreement through the
effective date of expiration or termination and (g) if applicable, any
termination fee that may be due in accordance with (and for the avoidance of
doubt, no termination fee or penalty shall be due in the event of any other
termination), Section 16.1.3 (Owner Event of Default) Section 16.2.1 (Certain
Assignments), Section 16.2.2 (Managed Facilities Transfer), Section 16.2.3
(Operating Deficiency), Section 16.2.4 (Casualty/Condemnation) Section 16.2.6
(Licensing Event), Section 16.3.2 (Managed Facilities Transfer) or Section
16.3.7 (Casualty/Condemnation), (subject, in the case of termination pursuant to
Section 16.2.4 and Section 16.3.7, to the terms thereof). This obligation is
unconditional and shall survive the expiration or termination of this Agreement
(including all amounts owed to Manager that are not fully ascertainable as of
the expiration or termination date), and Owner shall not have or exercise any
rights of setoff, except to the extent of any outstanding and undisputed
payments owed to Owner by Manager under this Agreement. Manager acknowledges
that the payment of any termination fee under this Section 16.4.2 and the

702580413 11172554    55

--------------------------------------------------------------------------------



payment of all other amounts under this Section 16.4, as and when paid, shall be
the sole and exclusive remedy of Manager in the case of any Owner Event of
Default or termination by Owner or Manager under circumstances in which any such
termination fee is to be paid. The Parties further acknowledge that any such
termination fee does not represent a penalty or punitive clause but represents
an agreed measure of damages, the amount of which is impossible to determine on
the date this Agreement is signed. Any disputes regarding amounts owed to
Manager under this Section 16.4.2 shall be referred to the Expert for Expert
Resolution pursuant to Article XVII. In addition, all provisions in this
Agreement that specifically survive the expiration or termination of this
Agreement shall continue to survive as provided herein and, notwithstanding the
limitations contained in this Section 16.4.2, Manager shall continue to have a
right to receive any and all payments which would be due and payable in
connection with such surviving provisions.
16.4.3    Surrender of Managed Facilities; Cooperation. Manager shall peacefully
vacate and surrender the Managed Facilities to Owner on the effective date of
such expiration or termination, and the Parties shall execute and deliver any
expiration or termination or other necessary agreements either Party shall
request for the purpose of evidencing the expiration or termination of this
Agreement, and Manager shall deliver to Owner all keys, passwords, combinations,
and take all such additional actions as Owner may reasonably request to ensure
the orderly transition of Operation of the Managed Facilities to Owner or such
Person as Owner may designate.
16.4.4    Proprietary Information and Systems.
16.4.4.1    Upon the expiration or termination of this Agreement, Owner, at its
expense, shall immediately commence and diligently pursue to completion during a
transition period of twelve (12) months following termination or expiration of
this Agreement (the “Transition Period”) the following actions:
(a)    the discontinuation of all direct or indirect use in any manner of any
Proprietary Information and Systems, the Brand or any colorable imitation or
other indicia of the Brand, and any marketing, advertising or other media,
including the internet, that uses the Brand or represents that the Managed
Facilities are Operated as a Brand casino or otherwise associated with the
Proprietary Information and Systems;
(b)    the cancellation of all fictitious or assumed name registrations relating
to Owner’s use of any Proprietary Information and Systems;
(c)    notification to Owner and all telephone directory publishers of the
termination or expiration of Owner’s right to use any telephone number and any
regular, classified or other telephone directory listings associated with any
Proprietary Information and Systems and authorization to transfer such number to
Manager or at Manager’s direction; provided, that nothing herein shall be deemed
to require Owner to change or surrender any telephone number used exclusively by
the Managed Facilities;
(d)    removal from the Managed Facilities, and discontinuation for any purpose,
of all FF&E, Operating Supplies, signage and other materials that display any
aspect of the Brand or any distinctive images or designs that are a feature of
the Brand; and

702580413 11172554    56

--------------------------------------------------------------------------------



(e)    the cessation of use and return to Manager of any Brand related
operations manuals, policy statements and the like.
16.4.4.2    From and after the conclusion of the Transition Period:
(a)    Owner shall not, under any circumstance, copy, reproduce, use or retain
any of the Proprietary Information and Systems;
(b)    if Owner shall have failed during the Transition Period to use
commercially reasonable efforts to remove signage from the Managed Facilities
bearing the Brand, Manager shall have the right, at Owner’s expense, to remove
and retain all such interior and exterior signage without any liability to Owner
for the cost to restore or repair the Managed Facilities premises or equipment
for damage resulting therefrom, subject to Manager acting with reasonable care
and using reasonable efforts to minimize damage to the Managed Facilities;
(c)    Owner shall not directly or indirectly hold itself or the Managed
Facilities out to the public as being or remaining (or otherwise associated
with) any other Operated Brand Properties, or any project or resort managed by
Manager or its Affiliates; and
(d)    Owner shall provide to Manager evidence reasonably satisfactory to
Manager of Owner’s compliance with its obligations under this Section 16.4.4.
16.4.5    Assignment and Transfers to Owner. Upon the expiration or termination
of this Agreement, Manager shall assign and transfer to Owner:
16.4.5.1    all leases and contracts to which Manager is a party, if any,
(including collective bargaining agreements and pension plans, equipment leases,
leases, licenses and concession agreements and maintenance and service
contracts) in effect with respect to the Managed Facilities as of the date of
expiration or termination of this Agreement which are assignable without third
party consent or as to which consent to assignment may be and has been obtained
without cost to Manager, and Owner shall, effective as of the date of such
termination, assume all liabilities and obligations thereunder, and Owner shall
confirm its assumption of such liabilities and obligations in writing; provided,
that Manager shall provide to Owner a list of all contracts and agreements with
Affiliates of Manager, and Manager shall assign, and Owner shall assume only
such contracts and agreements with Manager’s Affiliates as Owner shall elect
(and Manager shall terminate all Affiliate contracts and agreements not so
assumed by Owner);
16.4.5.2    all of Manager’s right, title and interest in and to all Approvals,
including liquor licenses, if any, held by Manager in connection with the
Operation of the Managed Facilities, but only to the extent such assignment or
transfer is permitted under Applicable Law; provided, that Owner shall reimburse
Manager for any funds Manager has expended in obtaining any such Approvals (if
not otherwise paid or reimbursed by Owner). In addition, if Manager or any
Affiliate of Manager is the holder of any liquor license for the Managed
Facilities which is not assignable to Owner or its designee upon termination of
this Agreement, then, upon the request of Owner, Manager (or such Affiliate)
shall enter into a temporary lease, license or such other agreement as may be
permitted under Applicable Law to permit the continuous and uninterrupted sale
of alcohol beverages at the Managed Facilities consistent with prior operations.
In such event, Manager (or

702580413 11172554    57

--------------------------------------------------------------------------------



its Affiliate, if applicable) shall not be entitled to compensation in
connection with such arrangement, but shall not incur any cost or liability in
connection therewith and shall be named as an additional insured on any
“dramshop” or other liability insurance pertaining to the sale of alcoholic
beverages at the Managed Facilities. Any such temporary lease, license or other
arrangement shall include an indemnification of Manager and its Affiliates from
Owner and shall provide for the termination of all obligations of Manager and
its Affiliates thereunder within one hundred twenty (120) days following the
date of termination of this Agreement. In addition, to the extent permitted
under Applicable Law, any other permits or licenses that may not be assigned to
Owner shall be maintained by Manager for Owner’s benefit at Owner’s cost and
expense until such time (but no later than one hundred twenty (120) days
following the termination of this Agreement) as Owner may secure permits and
licenses in its own name, subject to Owner’s provision of an indemnification of
Manager and its Affiliates from Owner; and
16.4.5.3    all books and records of the Managed Facilities (but excluding any
Manager Confidential Information); provided, that Manager may retain one or more
archival copies of such books and records for Manager’s independent use.
16.4.6    Bookings and Reservations. Owner shall honor, and shall cause any
successor manager to honor, all business confirmed for the Managed Facilities
with reservations (including reservations made by Manager pursuant to Manager’s
other promotional programs) dated after the effective date of the expiration or
termination in accordance with such bookings as accepted by Manager. Manager
shall transfer to Owner and will assume responsibility for all advance deposits
received by Manager for the Managed Facilities.
16.4.7    Bank Accounts; Receivables. On the expiration or termination of this
Agreement, Manager shall either, at Owner’s election, (a) terminate all Bank
Accounts and disburse all funds therein to Owner or (b) terminate the authority
of Manager’s authorized signatories to draw funds from the Bank Accounts and
cause the Persons designated by Owner to become authorized signatories. All
receivables of the Managed Facilities outstanding as of the effective date of
termination or expiration, shall continue to be the property of Owner. Manager
will turn over to Owner any receivables collected directly by Manager after the
effective date of termination.
16.4.8    Final Accounting. Within thirty (30) days following the expiration or
termination of this Agreement, Manager shall render a full accounting to Owner
(including all statements and reports in the forms required herein) for the
final month ending on the date of expiration or termination. At the request of
Owner, Manager shall cause to be prepared and delivered to Owner within ninety
(90) days following the expiration or termination of this Agreement, Certified
Financial Statements for the final Operating Year, containing the reports and
other items and prepared on the same basis as under Section 10.4. The cost of
preparing the Certified Financial Statements pursuant to this Section 16.4.8
shall be an Operating Expense attributable to the final Operating Year. The
final Certified Financial Statements delivered pursuant to this Section 16.4.8,
and all information contained therein, shall be binding and conclusive on the
Parties unless, within sixty (60) days following the delivery thereof, either
Party shall deliver to the other Party written notice of its objection thereto
setting forth in reasonable detail the nature of such objection. If the Parties
are unable thereafter to resolve any disputes between them with respect to the
matters set forth in the final Certified Financial Statements within sixty (60)
days after delivery by either Party of the

702580413 11172554    58

--------------------------------------------------------------------------------



aforesaid written notice, either Party shall have the right to cause such
dispute to be resolved by Expert Resolution in accordance with the provisions of
Article XVII.
16.4.9    Managed Facilities Personnel. From and after expiration or termination
of this Agreement, (a) Owner shall have the right to solicit or employ any of
the Managed Facilities Personnel, (b) the Managed Facilities Personnel shall not
be restrained by this Agreement in making their own decision as to whether to be
employed by Owner, Manager or their respective Affiliates and (c) Manager and
its Affiliates may employ any of the Senior Executive Personnel or any other
Managed Facilities Personnel who desire employment with Manager or its
Affiliates and who Owner does not employ. Manager shall make reasonably
available to Owner from time to time during the Transition Period any Managed
Facilities Personnel employed by Manager or its Affiliates to answer questions
that Owner may have regarding the Managed Facilities.
16.4.10    Home Casino Data. Upon the expiration or termination of this
Agreement, Manager shall provide to Owner a copy of the Home Casino Data in
comma separate value (CSV) format, unless another format is agreed upon by
Manager and Owner.
16.4.11    Centralized Services, ESS Services and Purchasing Program. In
consideration of the continued payment of the Centralized Services Charges (as
set forth in Section 4.1.1), the charges for ESS Services, the charges for
Reimbursable Expenses (as set forth in Section 3.3) and for participation in
Purchasing Programs (as contemplated by Section 5.6), Manager shall, during the
Transition Period (or such shorter period as requested by Owner), continue to
provide Property Specific Centralized Services, ESS Services and allow the Owner
to purchase through the Purchase Program, in each case to the extent Manager and
its Affiliates are permitted to do so pursuant to the terms of any applicable
third party arrangements.
16.4.12    Survival. This Section 16.4 shall survive the expiration or
termination of this Agreement.
16.5
Notice of Termination to Employees.

Owner acknowledges that Manager or its Affiliates may have an obligation under
Applicable Law to give advance notice to Managed Facilities Personnel of any
termination of employment, and that failure to comply with such notification
obligation might give rise to certain liabilities under Applicable Law. Manager
shall give prior notice to Owner of any notice of termination of employment to
be given to Managed Facilities Personnel. Accordingly, notwithstanding anything
to the contrary in this Agreement, the effective date of termination shall be
extended to permit Manager to comply with all time periods under Applicable Law
if any, unless Owner agrees in writing to defend, indemnify and hold harmless
Manager and its Affiliates in accordance with Section 12.3.1 from and against
all Claims (including lost compensation, fines, penalties and attorneys fees and
expenses) incurred by Manager or its Affiliates, arising thereunder as a result
of such termination. Manager shall use all commercially reasonable efforts to
provide such notices in an expeditious manner.
ARTICLE XVII.    
DISPUTE RESOLUTION

702580413 11172554    59

--------------------------------------------------------------------------------



17.1
Generally.

17.1.8    Except for disputes specifically provided in this Agreement to be
referred to Expert Resolution, all claims, demands, controversies, disputes,
actions or causes of action of any nature or character arising out of or in
connection with this Agreement, whether legal or equitable, known or unknown,
contingent or otherwise shall be resolved in the United States District Court
for Maryland and any appellate courts thereto, or if federal jurisdiction is
lacking, then in the State Courts of Maryland. The Parties agree that service of
process for purposes of any such litigation or legal proceeding need not be
personally served or served within the State of Maryland, but may be served with
the same effect as if the Party in question were served within the State of
Maryland, by giving notice containing such service to the intended recipient
(with copies to counsel) in the manner provided in Section 19.5. This provision
shall survive and be binding upon the Parties after this Agreement is no longer
in effect.
17.1.9    If any dispute between any of the Parties or any of their respective
Affiliates is pending in any state or federal court located in the State of
Maryland with respect to this Agreement (or this Agreement and any other Related
Agreement), and any subsequent dispute arises between one or more Parties or any
of their respective Affiliates which is not required by this Agreement or any
Related Agreement to be referred to Expert Resolution and is pending in any
other state or federal court, the Parties shall (to the extent permissible under
applicable rules) jointly move to consolidate such subsequent dispute in the
same court with the pending dispute, and in the event that the court declines to
consolidate the disputes (or consolidation is not permissible under applicable
rules), the Parties shall request that the court refer the subsequent dispute to
the judge presiding over the pending dispute as a related case, it being the
intent of the Parties to keep any litigation relating to this Agreement within
the same court to the fullest extent possible under the law.
17.2
Expert Resolution.

With respect to any dispute to be submitted to an Expert pursuant to this
Agreement, any Party that is party to such dispute may require that the dispute
be submitted to final and binding arbitration (without appeal or review) in
Baltimore, Maryland (“Expert Resolution”), administered by an independent
arbitration tribunal consisting of three (3) arbitrators, one of which is
appointed by each Party and the third arbitrator shall be selected by the other
two arbitrators (collectively, the “Expert”). Such Expert Resolution shall be
conducted by the American Arbitration Association in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The Expert
shall be a person having not less than ten (10) years’ experience in the area of
expertise on which the dispute is based and having no conflict of interest with
either Party. With respect to any dispute to be submitted to an Expert pursuant
to this Agreement, the use of the Expert shall be the exclusive remedy of the
Parties and neither Party shall attempt to adjudicate such dispute in any other
forum. The decision of the Expert shall be final and binding on the Parties and
shall not be capable of challenge, whether by Expert Resolution, arbitration, in
court or otherwise.
17.2.11    Related Disputes.
17.2.11.1    Any two (2) or more disputes which are required to be submitted to
an Expert under this Agreement or any other Related Agreement shall be
considered related for

702580413 11172554    60

--------------------------------------------------------------------------------



purposes of this section if they involve the same or substantially similar
issues of law or fact. In the event any Party to a dispute (the “Subsequent
Related Dispute”) designates it as being related to a prior or pending dispute
(the “Prior Related Dispute”), the Subsequent Related Dispute shall be referred
for resolution to the Expert to whom the Prior Related Dispute was referred (the
“Initial Expert”). If a Party objects to the designation of a Subsequent Related
Dispute as being related to a Prior Related Dispute, the objection shall be
resolved by the Initial Expert. If the Initial Expert concludes that the
disputes are related, the Subsequent Related Dispute shall be resolved by the
Initial Expert in accordance with this Section 17.2, and to the extent practical
issues in the Subsequent Related Dispute that are the same or substantially
similar as in the Prior Related Dispute shall be resolved in a manner consistent
with the resolution of such issues in the Prior Related Dispute. If the Initial
Expert concludes that the Subsequent Related Dispute is not related to the Prior
Related Dispute, the Subsequent Related Dispute shall be referred to an Expert
selected in accordance with the introductory paragraph of this Section 17.2.
17.2.11.2    Notwithstanding anything to the contrary contained in this
Agreement, if a claim is asserted involving an alleged Event of Default under
this Agreement (or under this Agreement and any Related Agreement) (a “Default
Claim”), any and all issues, whether legal, factual or otherwise, relating to
such Default Claim shall be resolved exclusively by a state or federal court
located in the State of Maryland in accordance with the provisions hereof
regardless of whether any of such issues would otherwise be required to be
referred to an Expert for resolution under a provision of this Agreement or any
Related Agreement; provided, that any decision by an Expert made in accordance
with this Agreement or any Related Agreement which was rendered prior to the
assertion of a Default Claim and which relates to such Default Claim shall be
considered final and binding in any court proceeding involving such Default
Claim, it being the intent and understanding of the Parties that, except for
specific issues that were determined by an Expert before a Default Claim is
asserted, all issues relating to such Default Claim shall be resolved
exclusively by the court in the action or proceeding involving the Default
Claim.
17.2.12    Restrictions on Expert. THE EXPERT SHALL HAVE NO AUTHORITY TO VARY OR
IGNORE THE TERMS OF THIS AGREEMENT, INCLUDING SECTION 17.7.5, AND SHALL BE BOUND
BY APPLICABLE LAW. ALL PROCEEDINGS, AWARDS AND DECISIONS UNDER ANY EXPERT
RESOLUTION PROCEEDING SHALL BE STRICTLY PRIVATE AND CONFIDENTIAL, EXCEPT AS MAY
BE NECESSARY TO ENFORCE THE SAME.
17.3
Time Limit.

Any Expert Resolution of a dispute must be commenced within twelve (12) months
from the date on which either Party first gave written notice to the other of
the existence of the dispute, and any Party who fails to commence litigation or
Expert Resolution within such twelve (12) month period shall be deemed to have
waived any of its affirmative rights and claims in connection with the dispute
and shall be barred from asserting such rights and claims at any time thereafter
except as a defense to any related or similar claims subsequently raised by the
other party. An Expert Resolution shall be deemed commenced by a Party when the
Party sends a notice to the other Party and to the American Arbitration
Association, identifying the dispute and requesting Expert Resolution.
Litigation shall be deemed commenced by a Party when the Party serves a
complaint (or, as the case may be, a counterclaim) on the other Party with
respect to the dispute.

702580413 11172554    61

--------------------------------------------------------------------------------



17.4
Prevailing Party’s Expenses.

The prevailing Party in any Expert Resolution, litigation or other legal action
or proceeding arising out of or related to this Agreement shall be entitled to
recover from the losing Party all reasonable fees, costs and expenses incurred
by the prevailing Party in connection with such Expert Resolution, litigation or
other legal action or proceeding (including any appeals and actions to enforce
any Expert Resolution awards and court judgments), including reasonable fees,
expenses and disbursements for attorneys, experts and other third parties
engaged in connection therewith and its share of the fees and costs of the
Expert. If a Party prevails on some, but not all, of its claims, such Party
shall be entitled to recover an equitable amount of such fees, expenses and
disbursements, as determined by the applicable Expert(s) or court. All amounts
recovered by the prevailing Party under this Section 17.4 shall be separate
from, and in addition to, any other amount included in any Expert Resolution
award or judgment rendered in favor of such Party.
17.5
WAIVERS.

17.5.1    JURISDICTION AND VENUE. OWNER AND MANAGER WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ALL DEFENSES BASED ON LACK OF JURISDICTION OR INCONVENIENT
VENUE OR FORUM FOR ANY LITIGATION OR OTHER LEGAL ACTION OR PROCEEDING PURSUED BY
MANAGER OR OWNER IN THE JURISDICTION AND VENUE SPECIFIED IN SECTION 17.1.
17.5.2    TRIAL BY JURY. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, TRIAL BY JURY OF ALL CLAIMS ARISING OUT OF OR RELATING TO THIS AGREEMENT.
17.5.3    CLASS ACTIONS. OWNER AGREES THAT, FOR MANAGER’S AND ITS AFFILIATES’
CHAIN OF BRANDED HOTELS AND CASINOS TO FUNCTION PROPERLY, MANAGER SHOULD NOT BE
BURDENED WITH THE COSTS OF ARBITRATING OR LITIGATING SYSTEM WIDE CLAIMS.
ACCORDINGLY, OWNER AGREES THAT ANY DISAGREEMENT BETWEEN OWNER AND MANAGER SHALL
BE CONSIDERED UNIQUE AS TO ITS FACTS AND SHALL NOT BE BROUGHT AS A CLASS ACTION,
AND OWNER WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO BRING A
CLASS ACTION OR MULTI-PLAINTIFF, CONSOLIDATED OR COLLECTIVE ACTION AGAINST
MANAGER OR ANY OF ITS AFFILIATES. FOR AVOIDANCE OF DOUBT, THE FOREGOING
RESTRICTION AGAINST MULTI-PLAINTIFF ACTIONS SHALL NOT BE CONSTRUED TO PROHIBIT
EITHER PARTY OR ITS AFFILIATES FROM JOINING WITH OTHER PARTIES TO THE RELATED
AGREEMENTS TO BRING ACTIONS RELATING SOLELY TO ONE OR MORE OF SUCH AGREEMENTS.
17.5.4    DECISIONS IN PRIOR CLAIMS. SUBJECT TO SECTION 17.2.1.2, OWNER AND
MANAGER AGREE THAT IN ANY EXPERT RESOLUTION OR LITIGATION BETWEEN THE PARTIES,
THE EXPERT(S) OR COURT SHALL NOT BE PRECLUDED FROM MAKING ITS OWN INDEPENDENT
DETERMINATION OF THE ISSUES IN QUESTION, NOTWITHSTANDING THE SIMILARITY OF
ISSUES IN ANY OTHER EXPERT RESOLUTION OR LITIGATION INVOLVING MANAGER AND ANY
OTHER OWNER OR ANY OF THEIR AFFILIATES, AND EACH PARTY WAIVES, TO THE FULLEST
EXTENT

702580413 11172554    62

--------------------------------------------------------------------------------



PERMITTED BY LAW, ALL RIGHTS TO CLAIM THAT A PRIOR DISPOSITION OF THE SAME OR
SIMILAR ISSUES PRECLUDES SUCH INDEPENDENT DETERMINATION.
17.5.5    PUNITIVE, CONSEQUENTIAL AND CERTAIN OTHER DAMAGES. NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR UNDER APPLICABLE LAW, IN ANY
EXPERT RESOLUTION, LAWSUIT, LEGAL ACTION OR PROCEEDING BETWEEN THE PARTIES
ARISING FROM OR RELATING TO THIS AGREEMENT OR THE MANAGED FACILITIES, THE
PARTIES UNCONDITIONALLY AND IRREVOCABLY WAIVE AND DISCLAIM TO THE FULLEST EXTENT
PERMITTED UNDER APPLICABLE LAW ALL RIGHTS TO ANY CONSEQUENTIAL, LOST PROFITS,
PUNITIVE, EXEMPLARY, STATUTORY OR TREBLE DAMAGES (OTHER THAN STATUTORY RIGHTS
AND MANAGER’S RIGHT TO RECEIVE ANY TERMINATION FEE IN ACCORDANCE WITH THIS
AGREEMENT, AND EXCEPT FOR A CLAIM FOR RECOVERY OF ANY SUCH DAMAGES THAT THE
CLAIMING PARTY IS REQUIRED BY A COURT OF COMPETENT JURISDICTION OR THE EXPERT TO
PAY TO A THIRD PARTY), AND ACKNOWLEDGE AND AGREE THAT THE RIGHTS AND REMEDIES IN
THIS AGREEMENT, AND ALL OTHER RIGHTS AND REMEDIES AT LAW AND IN EQUITY, WILL BE
ADEQUATE IN ALL CIRCUMSTANCES FOR ANY CLAIMS THE PARTIES MIGHT HAVE WITH RESPECT
TO DAMAGES.
17.6
Survival and Severance.

This Article XVII shall survive the expiration or termination of this Agreement.
The provisions of this Article XVII are severable from the other provisions of
this Agreement and shall survive and not be merged into any termination or
expiration of this Agreement or any judgment or award entered in connection with
any dispute, regardless of whether such dispute arises before or after
termination or expiration of this Agreement, and regardless of whether the
related Expert Resolution or litigation proceedings occur before or after
termination or expiration of this Agreement. If any part of this Article XVII is
held to be unenforceable, it shall be severed and shall not affect either the
duties to submit any dispute to Expert Resolution or any other part of this
Article XVII.
17.7
ACKNOWLEDGEMENTS.

OWNER AND MANAGER EACH ACKNOWLEDGE AND CONFIRM TO THE OTHER THAT:
17.7.1    INFORMED INVESTOR. THE ACKNOWLEDGING PARTY HAS HAD THE BENEFIT OF
LEGAL COUNSEL AND ALL OTHER ADVISORS DEEMED NECESSARY OR ADVISABLE TO ASSIST IT
IN THE NEGOTIATION AND PREPARATION OF THIS AGREEMENT, AND THE OTHER PARTY’S
ATTORNEYS HAVE NOT REPRESENTED THE ACKNOWLEDGING PARTY, OR PROVIDED ANY LEGAL
COUNSEL OR OTHER ADVICE TO THE ACKNOWLEDGING PARTY, WITH RESPECT TO THIS
AGREEMENT.
17.7.2    BUSINESS RISKS. THE ACKNOWLEDGING PARTY (A) IS A SOPHISTICATED PERSON,
WITH SUBSTANTIAL EXPERIENCE IN THE OWNERSHIP

702580413 11172554    63

--------------------------------------------------------------------------------



AND OPERATION OF COMMERCIAL DEVELOPMENT PROJECTS; (B) RECOGNIZES THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT INVOLVE SUBSTANTIAL BUSINESS RISKS;
AND (C) HAS MADE AN INDEPENDENT INVESTIGATION OF ALL ASPECTS OF THIS AGREEMENT
SUCH PARTY DEEMS NECESSARY OR ADVISABLE.
17.7.3    NO ADDITIONAL REPRESENTATIONS OR WARRANTIES. NEITHER PARTY HAS MADE
ANY PROMISES, REPRESENTATIONS, WARRANTIES OR GUARANTIES OF ANY KIND WHATSOEVER
TO THE OTHER PARTY, EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, AND NO
PERSON IS AUTHORIZED TO MAKE ANY PROMISES, REPRESENTATIONS, WARRANTIES OR
GUARANTIES ON BEHALF OF EITHER PARTY, EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT.
17.7.4    NO RELIANCE. NEITHER PARTY HAS RELIED UPON ANY STATEMENTS OR
PROJECTIONS OF REVENUE, SALES, EXPENSES, INCOME, GAMING WIN, RATES, AVERAGE
DAILY RATE, CONTRIBUTION, PROFITABILITY, VALUE OF THE MANAGED FACILITIES OR
SIMILAR INFORMATION PROVIDED BY THE OTHER PARTY BUT HAS INDEPENDENTLY CONFIRMED
THE ACCURACY AND RELIABILITY OF ANY SUCH INFORMATION AND IS SATISFIED WITH THE
RESULTS OF SUCH INDEPENDENT CONFIRMATION.
17.7.5    LIMITATION ON FIDUCIARY DUTIES. TO THE EXTENT ANY FIDUCIARY DUTIES
THAT MAY EXIST AS A RESULT OF THE RELATIONSHIP OF THE PARTIES ARE INCONSISTENT
WITH, OR WOULD HAVE THE EFFECT OF EXPANDING, MODIFYING, LIMITING OR RESTRICTING
ANY OF THE EXPRESS TERMS OF THIS AGREEMENT, (A) THE EXPRESS TERMS OF THIS
AGREEMENT SHALL CONTROL AND (B) ANY LIABILITY OF THE PARTIES FOR MONETARY
DAMAGES OR MONETARY RELIEF SHALL BE BASED SOLELY ON PRINCIPLES OF CONTRACT LAW
AND THE EXPRESS TERMS OF THIS AGREEMENT. ACCORDINGLY, NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS AGREEMENT, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE AND
DISCLAIM ANY POWER OR RIGHT SUCH PARTY MAY HAVE TO CLAIM ANY PUNITIVE,
EXEMPLARY, STATUTORY OR TREBLE DAMAGES OR CONSEQUENTIAL OR INCIDENTAL DAMAGES
FOR ANY BREACH OF FIDUCIARY DUTIES.
17.7.6    IRREVOCABILITY OF CONTRACT. IN ORDER TO REALIZE THE FULL BENEFITS
CONTEMPLATED BY THE PARTIES, THE PARTIES INTEND THAT THIS AGREEMENT SHALL BE
NON-TERMINABLE, EXCEPT FOR THE SPECIFIC TERMINATION RIGHTS IN FAVOR OF A PARTY
SET FORTH IN THIS AGREEMENT. ACCORDINGLY, NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE AND DISCLAIM ALL
RIGHTS TO TERMINATE THIS AGREEMENT AT LAW OR IN EQUITY, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT.
17.8
Survival.


702580413 11172554    64

--------------------------------------------------------------------------------



The provisions of this Article XVII shall survive the expiration or termination
of this Agreement.
ARTICLE XVIII.    
GAMING LAW PROVISIONS
18.1
Regulatory Matters; Initial Suitability Review.

18.1.13    Manager’s Regulatory Environment. Owner acknowledges that Manager,
CEOC and their respective Affiliates (a) conduct business in an industry that is
subject to and exists because of privileged licenses issued by Governmental
Authorities in multiple jurisdictions, (b) are subject to extensive gaming
regulation and oversight, and are required to adhere to strict laws and
regulations regarding vendor and other business relationships, and (c) have
adopted strict internal controls and compliance policies governing their own
activities and those of certain parties with whom they do business.
18.1.14    Suitability Investigations. As an initial matter, Owner acknowledges
and agrees that Manager, CEOC and their respective Affiliates must perform a
background, suitability review and such other due diligence with respect to
Owner and its Subject Group, but excluding Manager and its Affiliates and those
individuals associated with Rock previously subject to CEOC’s suitability
review, as required under applicable gaming regulations and/or the corporate
policies of Manager, CEOC and their respective Affiliates. Accordingly, Owner
hereby (a) acknowledges and understands that Manager, CEOC and their respective
Affiliates must perform such investigations and inquiries with respect to the
Subject Group regarding the financial and credit condition, the existence and
status of any litigation, criminal proceedings and convictions, character and
personal qualifications of any such Person, (b) agrees to promptly provide the
information regarding the Subject Group required by the CEC Business Information
Form (Revised 6/22/05) and such other information as is reasonably requested by
Manager, CEOC or their respective Affiliates for such purposes (collectively,
the “Requested Information”), and (c) agrees to cooperate with Manager, CEOC and
their respective Affiliates in the completion of its due diligence and gaming
suitability and background checks of the Subject Group. Manager acknowledges
receipt and completion of such investigation and inquiries on the persons or
entities within the Subject Group as of the date of this Agreement.
18.2
Licensing Event.

If there shall occur a Licensing Event and any aspect of such Licensing Event is
attributable to a member of the Subject Group, then Manager shall notify Owner
as promptly as practicable after becoming aware of such Licensing Event (but in
no event later than twenty (20) days after becoming aware of such Licensing
Event). In such event, at any time at which Manager or an Affiliate of Manager
does not Control Owner, Owner shall and shall cause the other members of the
Subject Group to use commercially reasonable efforts to assist Manager and its
Affiliates in resolving such Licensing Event within the time period required by
the applicable Gaming Authorities by submitting to investigation by the relevant
Gaming Authorities and cooperating with any reasonable requests made by such
Gaming Authorities (including filing requested forms and delivering information,
to the Gaming Authorities). If, despite these efforts, such Licensing Event
cannot be resolved to the satisfaction of the applicable Gaming Authorities
within the time period

702580413 11172554    65

--------------------------------------------------------------------------------



required by such Gaming Authorities, Manager shall have the right to terminate
this Agreement to the extent provided in Section 16.2.6 or, if applicable, Owner
shall have the right to terminate this Agreement to the extent provided in
Section 16.3.3.
18.3
Unlawful Payments.

Neither Party nor any Person for or on behalf of such Party, shall make, and
each Party acknowledges that the other Party will not make, any expenditure for
any unlawful purposes in the performance of its obligations under this Agreement
and in connection with its activities in relation thereto. Neither Party nor any
Person for or on behalf of such Party, shall, and each Party acknowledges that
the other Party will not, make any illegal offer, payment or promise to pay,
authorize the payment of any money, or offer, promise or authorize the giving or
anything of value, to (a) any government official, any political party or
official thereof, or any candidate for political office; or (b) any other Person
while knowing or having reason to know that all or a portion of such money or
thing of value will be offered, given, or promised, directly or indirectly, to
any such official, to any such political party or official thereof, or to any
candidate for political office for the purpose of (i) influencing any action or
decision of such official party or official thereof, or candidate in his or its
capacity, including a decision to fail to perform his or its official functions;
or (ii) inducing such official party or official thereof, or candidate to use
his or its influence with any Governmental Authority to effect or influence any
act or decision of such Governmental Authority. Each Party represents and
warrants to the other Party that no government official nor any candidate for
political office has any direct or indirect ownership or investment interest in
the revenues or profit of such Party or the Managed Facilities.
ARTICLE XIX.    
GENERAL PROVISIONS
19.1
Governing Law.

This Agreement shall be construed under the laws of the State of Maryland,
without regard to any conflict of law principles.
19.2
Construction of this Agreement.

The Parties intend that the following principles (and no others not consistent
with them) be applied in construing and interpreting this Agreement:
19.2.1    Presumption Against a Party. The terms and provisions of this
Agreement shall not be construed against or in favor of a Party hereto merely
because such Party is the Manager hereunder or such Party or its counsel is the
drafter of this Agreement.
19.2.2    Severability. If any term or provision of this Agreement is held
invalid, illegal or unenforceable by a court of competent jurisdiction or the
Expert for any reason, the remainder of this Agreement shall in no way be
affected and shall remain valid and enforceable for all purposes, each Party
hereby declaring that it (i) would have executed this Agreement without
inclusion of such term or provision; and (ii) execute and deliver to the other
Party any additional documents that may be reasonably requested by a Party to
fully effectuate this Section 19.2.2.

702580413 11172554    66

--------------------------------------------------------------------------------



19.2.3    Certain Words and Phrases. All words in this Agreement shall be deemed
to include any number or gender as the context or sense of this Agreement
requires. The words “will,” “shall,” and “must” in this Agreement indicate a
mandatory obligation. The use of the words “include,” “includes,” and
“including” followed by one (1) or more examples is intended to be illustrative
and is not a limitation on the scope of the description or term for which the
examples are provided. All dollar amounts set forth in this Agreement are stated
in U.S. dollars, unless otherwise specified. The words “day” and “days” refer to
calendar days unless otherwise stated. The words “month” and “months” refer to
calendar months unless otherwise stated. The words “hereof”, “hereto” and
“herein” refer to this Agreement, and are not limited to the article, section,
paragraph or clause in which such words are used. If any decision, approval or
other determination is required or permitted to be made hereunder in a Party’s
“discretion”, the word “discretion” shall be interpreted to mean such Party’s
sole discretion. If the Operating Year is a fiscal year other than a calendar
year, all references in this Agreement to January 1 shall mean the first day of
such fiscal year.
19.2.4    Headings. The table of contents, headings and captions contained
herein are for the purposes of convenience and reference only and are not to be
construed as a part of this Agreement. All references to any article, section or
exhibits in this Agreement are to articles, sections or exhibits of this
Agreement, unless otherwise noted.
19.2.5    Approvals. Unless expressly stated otherwise in this Agreement,
whenever a matter is submitted to a Party for approval or consent in accordance
with the terms of this Agreement, that Party has a duty to act reasonably and
timely in rendering a decision on the matter.
19.2.6    Entire Agreement. This Agreement (including the attached Exhibits),
together with the Related Agreements, constitutes the entire agreement between
the Parties with respect to the subject matter contemplated herein and
supersedes all prior agreements and understandings, written or oral. No
undertaking, promise, duty, obligation, covenant, term, condition,
representation, warranty, certification or guaranty shall be deemed to have been
given or be implied from anything said or written in negotiations between the
Parties prior to the execution of this Agreement, except as expressly set forth
in this Agreement. Neither Party shall have any remedy in respect of any untrue
statement made by the other Party on which that Party relied in entering into
this Agreement (unless such untrue statement was made fraudulently), except to
the extent that such statement is expressly set forth in this Agreement.
19.2.7    Third-Party Beneficiary. Except as set forth in Section 12.3, no
third-party shall be a beneficiary of Owner’s or Manager’s rights or benefits
under this Agreement.
19.2.8    Time of the Essence. Time is of the essence for all purposes of this
Agreement.
19.2.9    Remedies Cumulative. Except as otherwise expressly provided in this
Agreement, the remedies provided in this Agreement are cumulative and not
exclusive of the remedies provided by Applicable Law, and a Party’s exercise of
any one or more remedies for any default shall not preclude the Party from
exercising any other remedies at any other time for the same default.

702580413 11172554    67

--------------------------------------------------------------------------------



19.2.10    Amendments. Neither this Agreement nor any of its terms or provisions
may be amended, modified, changed, waived or discharged, except: (a) for
Manager’s right to make changes to the Operating Limitations, Total Rewards
System, and Centralized Services as permitted under this Agreement; (b) by an
instrument in writing signed by the Party against whom the enforcement of the
amendment, modification, change, waiver or discharge is sought; and (c) if any
Governmental Authority requires, as a condition of its approval of the initial
effectiveness of this Agreement, directly or indirectly, the modification of any
terms or provisions of this Agreement, the Parties shall use their commercially
reasonable efforts to comply with such request; provided, that if such requested
modification would materially and adversely affect either Party’s rights or
obligations under this Agreement, then either Party shall have the right to
terminate this Agreement by giving written notice to the other Party within
thirty (30) days after receipt of such request for modification, with no
liability whatsoever to the terminating Party for such termination.
19.2.11    Survival. The expiration or termination of this Agreement does not
terminate or affect Owner’s or Manager’s covenants and obligations that either
expressly or by their nature survive the expiration or termination of this
Agreement. This Section 19 shall survive the expiration or termination of this
Agreement.
19.3
Limitation on Liabilities.

19.3.6    Projections in Annual Budget. Owner acknowledges that: (a) all budgets
and financial projections prepared by Manager or its Affiliates prior to the
date of this Agreement or under this Agreement, including the Annual Budget, are
intended to assist in Operating the Managed Facilities, but are not to be relied
on by Owner or any third-party as to the accuracy of the information or the
results predicted therein; and (b) Manager does not guarantee the accuracy of
the information nor the results in such budgets and projections. Accordingly,
Owner agrees that (i) neither Manager nor its Affiliates shall be liable to
Owner or any third-party for divergence between such budgets and projections and
actual operating results achieved except as otherwise provided in this
Agreement, including limits on incurring expenses; (ii) the failure of the
Managed Facilities to achieve any Annual Budget for any Operating Year shall not
constitute a default by Manager or give Owner the right to terminate this
Agreement; and (iii) if Owner provides any such budgets or projections to a
third-party, Owner shall advise such third-party in writing of the substance of
the disclaimer of liability set forth in this Section 19.3.1. Manager represents
that it shall prepare all budgets and financial projections and operating plans
prepared by Manager under this Agreement in good faith based upon Manager’s
experience and knowledge.
19.3.7    Approvals and Recommendations. Each party acknowledges that in
granting any consents, approvals or authorizations under this Agreement, and in
providing any advice, assistance, recommendation or direction under this
Agreement, neither party nor any Affiliates guarantee success or a satisfactory
result from the subject of such consent, approval, authorization, advice,
assistance, recommendation or direction. Accordingly, each agrees that neither
party shall have any liability whatsoever to the other or any third person by
reason of: (a) any consent, approval or authorization, or advice, assistance,
recommendation or direction, given or withheld; or (b) any delay or failure to
provide any consent, approval or authorization, or advice, assistance,
recommendation or direction (except in the event of a breach of a covenant
herein not to unreasonably withhold or delay any consent or approval); provided,
however, each agrees to act

702580413 11172554    68

--------------------------------------------------------------------------------



in good faith when dealing with or providing any advice, consent, assistance,
recommendation or direction.
19.3.8    Technical Advice. Owner acknowledges that any review, advice,
assistance, recommendation or direction provided by Manager with respect to the
design, construction, equipping, furnishing, decoration, alteration,
improvement, renovation or refurbishing of the Managed Facilities (a) is
intended solely to assist Owner in the development, construction, maintenance,
repair and upgrading of the Managed Facilities and Owner’s compliance with its
obligations under this Agreement; and (b) does not constitute any
representation, warranty or guaranty of any kind whatsoever that (i) there are
no errors in the plans and specification, (ii) there are no defects in the
design of construction of the Managed Facilities or installation of any building
systems or FF&E therein or (iii) the plans, specifications, construction and
installation work will comply with all Applicable Laws (including laws or
regulations governing public accommodations for Individuals with disabilities).
Accordingly, Owner agrees that neither Manager nor its Affiliates shall have any
liability whatsoever to Owner or any third-party for any (A) errors in the plans
and specifications; (B) defects in the design of construction of the Managed
Facilities or installation of any building systems or FF&E therein; or (C)
noncompliance with any engineering and structural design standards or Applicable
Laws.
19.3.9    Owner Limitation. Manager agrees that in no event shall Owner’s
liability to Manager with respect to lost or future Management Fees upon any
Owner Event of Default exceed the amount of the termination fee that would be
payable to Manager under Section 16.4.2 upon a termination of this Agreement as
of the date of such Owner Event of Default.
19.4
Waivers.

Except as set forth in Section 17.3 of this Agreement, no failure or delay by a
Party to insist upon the strict performance of any term of this Agreement, or to
exercise any right or remedy consequent on a breach thereof, shall constitute a
waiver of any breach or any subsequent breach of such term. No waiver of any
default shall alter this Agreement, but each and every term of this Agreement
shall continue in full force and effect with respect to any other then existing
or subsequent breach.
19.5
Notices.

All notices, consents, determinations, requests, approvals, demands, reports,
objections, directions and other communications required or permitted to be
given under this Agreement shall be in writing and delivered by: (a) personal
delivery; (b) overnight DHL, FedEx, UPS or other similar courier service; or (c)
facsimile transmission (provided, that a copy of such facsimile transmission
together with confirmation of such facsimile transmission is delivered to the
addressee in the manner provided in clause (a) or (b) above by no later than the
second (2nd) business day following such transmission, addressed to the Parties
at the addresses specified below, or at such other address as the Party to whom
the notice is sent has designated in accordance with this Section 19.5, and
shall be deemed to have been received by the Party to whom such notice or other
communication is sent upon (i) delivery to the address (or facsimile number) of
the recipient Party; provided, that such delivery is made prior to 5:00 p.m.
(local time for the recipient Party) on a business day, otherwise the following
business day; or (ii) the attempted delivery of such Notice if

702580413 11172554    69

--------------------------------------------------------------------------------



such recipient Party refuses delivery, or such recipient Party is no longer at
such address number, and failed to provide the sending Party with its current
address pursuant to this Section 19.5 (unless the sending Party had actual
knowledge of such current address)). Notwithstanding the foregoing, any notice
or other communication delivered to a Party by email that is actually received
by such Party (and for which such Party has sent an acknowledgement of receipt
by return email) shall be deemed to have been sufficiently given for purposes of
this Agreement and shall be deemed to have been received at the time described
in clause (i) above, as if such notice had been delivered by one of the methods
described in clauses (a) through (c) above. Notwithstanding anything to the
contrary contained in this Agreement, if any documents or materials delivered
under this Agreement are delivered by email (with confirmation of receipt from
the intended recipient), no additional copies of such documents or materials
shall be required to be delivered.
OWNER:


CBAC Gaming, LLC
One Caesars Palace Drive
Las Vegas, Nevada 89109
Attention: General Counsel
Facsimile: (702) 407-6418




with copies to:


CR Baltimore Holdings LLC
One Caesars Palace Drive
Las Vegas, Nevada 89109
Attention: General Counsel
Facsimile: (702) 407-6418


and


Rock Gaming Mothership LLC
1086 Woodward Avenue
Detroit, Michigan 48226
Facsimile: (313) 382-9425
Attention: Matthew Cullen




MANAGER:


Caesars Baltimore Management Company, LLC
One Caesars Palace Drive
Las Vegas, Nevada 89109
Attention: General Counsel
Facsimile: (702) 407-6418



702580413 11172554    70

--------------------------------------------------------------------------------



with a copy to:


Mayer Brown LLP
71 South Wacker Drive
Chicago, IL 60606
Attention: Jodi A. Simala, Esq.
Fax: (312) 706-8436


19.6
Party Representatives.

Owner has designated Matt Cullen to act as representative for Owner (“Owner’s
Representative”), and Manager shall have the right to rely on all actions by,
and communications with, Owner’s Representative as binding on Owner. Owner shall
provide to Manager the name, address, telephone and fax numbers, email address
and other relevant contact information for the Owner’s Representative within ten
(10) days of any change thereto. Manager has designated John Payne to act as
representative for Manager (“Manager’s Representative”), and Owner shall have
the right to rely on all actions by, and communications with, Manager’s
Representative as binding on Manager. Manager shall provide to Owner the name,
address, telephone and fax numbers, email address and other relevant contact
information for the Manager’s Representative within ten (10) days of any change
thereto. Subject to compliance with Maryland Gaming Laws, Owner’s Representative
shall have access at all reasonable times to all books and records maintained by
Manager with respect to the Managed Facilities, copies of all leases, contracts,
agreements, permits and approvals related to the Managed Facilities and all
associated files, and all physical areas of the Managed Facilities, other than
private offices.
19.7
No Recordation.

Neither this Agreement nor any memorandum hereof shall be recorded against the
Project, the Managed Facilities or the Premises and any recordation or attempted
recordation of this Agreement or any memorandum of this Agreement by Manager
shall constitute an Event of Default, and in addition to any other remedies
therefor, Owner is hereby granted a power of attorney (which power is coupled
with an interest and shall be irrevocable) to execute and record on behalf of
Manager a notice or memorandum removing this Agreement or such memorandum of
this Agreement from the public records or evidencing the termination hereof (as
the case may be).
19.8
Further Assurances.

The Parties shall do and cause to be done all such acts, matters and things and
shall execute and deliver all such documents and instruments as shall be
required to enable the Parties to perform their respective obligations under,
and to give effect to the transactions contemplated by, this Agreement.
19.9
Relationship of the Parties.

The Parties acknowledge and agree that (a) the relationship between them shall
be that of principal (in the case of Owner) and agent (in the case of Manager),
which relationship may not be terminated by Owner except in strict accord with
the termination provisions of this Agreement; (b)

702580413 11172554    71

--------------------------------------------------------------------------------



Manager shall have the authority to bind the Owner with respect to third Persons
to the extent Manager is performing its obligations under and consistent with
this Agreement; (c) Manager’s agency established with the Owner is, and is
intended to be, an agency coupled with an interest; (d) this Agreement does not
create joint venturers, partners or joint owners with respect to the Managed
Facilities; and (e) nothing in this Agreement shall be construed as creating a
partnership, joint venture or similar relationship between the Parties. The
Parties further acknowledge and agree that in Operating the Managed Facilities,
including entering into leases and contracts, accepting reservations, and
conducting financial transactions for the Managed Facilities, (i) Manager
assumes no independent contractual liability; and (ii) Manager shall have no
obligation to extend its own credit with respect to any obligation incurred in
Operating the Managed Facilities or performing its obligation under this
Agreement.
19.10
Force Majeure.

In the event of a Force Majeure Event, the obligations of the Parties and the
time period for the performance of such obligations (other than an obligation to
pay any amount hereunder) shall be extended for each day that such Party is
prevented, hindered or delayed in such performance during the period of such
Force Majeure Event, except as expressly provided otherwise in this Agreement.
Upon the occurrence of a Force Majeure Event, the affected Party shall give
prompt notice of such Force Majeure Event to the other Party. If Manager is
unable to perform its obligations under this Agreement due to a Force Majeure
Event, or Manager reasonably deems it necessary to close and cease the Operation
of all or any portion of the Managed Facilities due to a Force Majeure Event in
order to protect the Managed Facilities or the health, safety or welfare of the
its guests or Managed Facilities Personnel, then Manager may close or cease
Operation of all or a portion of the Managed Facilities for such time and in
such manner as Manager reasonably deems necessary as a result of such Force
Majeure Event, and reopen or recommence the Operation of the Managed Facilities
when Manager again is able to perform its obligations under this Agreement, and
determines that there is no unreasonable risk to the Managed Facilities or
health, safety or welfare or its guests or Managed Facilities Personnel.
Notwithstanding anything contained herein to the contrary, Owner and Manager
each acknowledge and agree that the Term of this Agreement shall be extended for
each day that a Force Majeure Event continues.
19.11
Terms of Other Management Agreements.

Manager makes no representation or warranty that any past or future forms of its
management agreement do or will contain terms substantially similar to those
contained in this Agreement. In addition, Owner acknowledges and agrees that
Manager may, due to local business conditions or otherwise, waive or modify any
comparable terms of other management agreements heretofore or hereafter entered
into by Manager or its Affiliates.
19.12
Execution of Agreement.

This Agreement may be executed in counterparts, each of which when executed and
delivered shall be deemed an original, and such counterparts together shall
constitute one and the same instrument.
[SIGNATURE PAGE FOLLOWS]

702580413 11172554    72

--------------------------------------------------------------------------------






702580413 11172554    73

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
and year first above written.


CAESARS BALTIMORE MANAGEMENT COMPANY, LLC,
a Delaware limited liability company
By: Caesars Baltimore Acquisition Company, LLC,
a Delaware limited liability company and its sole member
By: Caesars Entertainment Operating Company, Inc.,
a Delaware corporation and its sole member
By: /s/ Gregory J. Miller    
Name: Gregory J. Miller
Title: Senior Vice President



K-1
702580413 11172554

--------------------------------------------------------------------------------



CBAC GAMING, LLC,
a Delaware limited liability company


By: CR Baltimore Holdings, LLC,
a Delaware limited liability company and its managing member


By: Caesars Baltimore Investment Company, LLC,
a Delaware limited liability company and its member
By: Caesars Baltimore Acquisition Company, LLC,
a Delaware limited liability company and its sole member
By: Caesars Entertainment Operating Company, Inc., a Delaware corporation and
its sole member


By:
/s/ Gregory J. Miller    

Name: Gregory J. Miller
Title: Senior Vice President




By: Rock Gaming Mothership LLC,
a Delaware limited liability company and its member
By:/s/ Daniel Gilbert    
Name: Daniel Gilbert
Title: Manager

K-2
702580413 11172554

--------------------------------------------------------------------------------



Caesars Baltimore Investment Company, LLC (“Caesars Investment”) hereby
irrevocably and unconditionally guarantees to Owner the prompt and complete
payment and performance when due of all of the covenants, agreements, promises,
liabilities and obligations of Manager to Owner under this Management Agreement,
whether now existing or hereafter arising, including, without limitation,
Manager’s indemnification obligations under Section 12.3.2 and the obligation to
pay all other amounts due and owing or to become due and owing by Manager to
Owner under the Management Agreement; provided, however, that Caesars
Investment’s obligations pursuant to this paragraph shall be void and of no
further force or effect on the earliest to occur of (a) that date on which
neither Caesars Investment nor an Affiliate of Caesars Investment owns, directly
or indirectly, any Ownership Interest in CBAC Gaming, LLC, (b) the date on which
CBAC Gaming, LLC no longer owns the Managed Facilities, and (c) CBAC Gaming, LLC
otherwise no longer being the “Owner” party to this Agreement. In the event
Caesars Investment transfers its Ownership Interest in CRBH to an Affiliate as
permitted under the CRBH Operating Agreement, Caesars Investment agrees to cause
such Affiliate to assume the obligations of Caesars Investment under this
guaranty.


CAESARS BALTIMORE INVESTMENT COMPANY, LLC,
a Delaware limited liability company
By: Caesars Baltimore Acquisition Company, LLC,
a Delaware limited liability company and its sole member
By: Caesars Entertainment Operating Company, Inc.,
a Delaware corporation and its sole member
By: /s/ Gregory J. Miller    
Name: Gregory J. Miller
Title: Senior Vice President





K-3
702580413 11172554